EXHIBIT 10.33
EXECUTION COPY

 
$500,000,000
 
AMENDED AND RESTATED REVOLVING CREDIT
AND GUARANTY AGREEMENT
Dated as of February 24, 2011
 
among
 
DANA HOLDING CORPORATION,
as Borrower
 
and
 
THE GUARANTORS PARTY HERETO
 
and
 
CITICORP USA, INC.,
as Administrative Agent and Collateral Agent
 
and
 
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
 
and
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Issuing Banks
 
and
 
THE LENDERS PARTY HERETO

--------------------------------------------------------------------------------

 CITIGROUP GLOBAL MARKETS, INC.


and


WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers


and


CITIGROUP GLOBAL MARKETS, INC.


and
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Bookrunners
 

--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,
as Syndication Agent


and
 
BANK OF AMERICA, N.A.


and


BARCLAYS BANK PLC,
as Documentation Agents


and
 
DEUTSCHE BANK AG  CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
 
 and
 
ING CAPITAL LLC
 
and
 
UBS SECURITIES LLC,
as Senior Managing Agents

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
     
Section 1.01
Certain Defined Terms
1
Section 1.02
Computation of Time Periods
34
Section 1.03
Accounting Terms and Financial Determinations
34
Section 1.04
Terms Generally
35
Section 1.05
Reserves
35
     
ARTICLE II
     
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
     
Section 2.01
The Advances
35
Section 2.02
Making the Advances
36
Section 2.03
Issuance of and Drawings and Reimbursement Under Letters of Credit
38
Section 2.04
Repayment of Advances
44
Section 2.05
Termination or Reduction of Commitments
44
Section 2.06
Prepayments
45
Section 2.07
Interest
46
Section 2.08
Fees
47
Section 2.09
Conversion of Advances
47
Section 2.10
Increased Costs, Etc
48
Section 2.11
Payments and Computations
49
Section 2.12
Taxes
51
Section 2.13
Sharing of Payments, Etc
53
Section 2.14
Use of Proceeds
54
Section 2.15
Defaulting Lenders
54
Section 2.16
Evidence of Debt
56
Section 2.17
Cash Management
56
Section 2.18
[RESERVED]
58
Section 2.19
[RESERVED]
58
Section 2.20
Replacement of Certain Lenders
59
Section 2.21
Increase in Commitments
59
     
ARTICLE III
     
CONDITIONS TO EFFECTIVENESS
     
Section 3.01
Conditions Precedent to the Closing Date
60



 
i

--------------------------------------------------------------------------------

 
 
Section 3.02
Conditions Precedent to Each Borrowing and Each Issuance of a Letter of Credit
63
Section 3.03
Determinations Under Section 3.01
63
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
     
Section 4.01
Representations and Warranties of the Loan Parties
64
 
ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
     
Section 5.01
Affirmative Covenants
68
Section 5.02
Negative Covenants
74
Section 5.03
Reporting Requirements
81
Section 5.04
Financial Covenant
84
 
ARTICLE VI
 
EVENTS OF DEFAULT
     
Section 6.01
Events of Default
84
Section 6.02
Actions in Respect of the Letters of Credit upon Default
87
 
ARTICLE VII
 
THE AGENTS
     
Section 7.01
Appointment and Authorization of the Agents
87
Section 7.02
Delegation of Duties
88
Section 7.03
Liability of Agents
89
Section 7.04
Reliance by Agents
89
Section 7.05
Notice of Default
90
Section 7.06
Credit Decision; Disclosure of Information by Agents
90
Section 7.07
Indemnification of Agents
91
Section 7.08
Agents in Their Individual Capacity
91
Section 7.09
Successor Agent
92
Section 7.10
Administrative Agent May File Proofs of Claim
93
Section 7.11
Collateral and Guaranty Matters
93
Section 7.12
Other Agents; Arrangers and Managers
94
Section 7.13
Flood Insurance on Mortgaged Properties
94



 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
SUBSIDIARY GUARANTY
     
Section 8.01
Subsidiary Guaranty
95
Section 8.02
Guaranty Absolute
95
Section 8.03
Waivers and Acknowledgments
96
Section 8.04
Subrogation
97
Section 8.05
Additional Guarantors
97
Section 8.06
Continuing Guarantee; Assignments
97
Section 8.07
No Reliance
97
Section 8.08
No Fraudulent Transfer
98
 
ARTICLE IX
 
[RESERVED]
 
ARTICLE X
 
MISCELLANEOUS
     
Section 10.01
Amendments, Etc
98
Section 10.02
Notices, Etc
100
Section 10.03
No Waiver; Remedies
101
Section 10.04
Costs, Fees and Expenses
102
Section 10.05
Right of Set-off
103
Section 10.06
Binding Effect
104
Section 10.07
Successors and Assigns
104
Section 10.08
Execution in Counterparts; Integration
107
Section 10.09
Confidentiality; Press Releases, Related Matters and Treatment of Information
107
Section 10.10
Patriot Act Notice
109
Section 10.11
Jurisdiction, Etc
109
Section 10.12
Governing Law
110
Section 10.13
Waiver of Jury Trial
110

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
Schedule I
-
Commitments and Applicable Lending Offices
Schedule II
-
Existing Accounts
Schedule III
-
Affiliated Transactions
Schedule V
-
Agreements with Negative Pledge Clauses
Schedule VI
-
Concentration Limits
Schedule VII
-
Excluded Real Property
Schedule VIII
-
Term Facility Collateral
Schedule 1.01(a)
-
Existing Letters of Credit
Schedule 1.01(b)
-
[RESERVED]
Schedule 1.01(c)
-
Surviving Debt
Schedule 4.01
-
Equity Investments; Subsidiaries
Schedule 4.01(j)
-
Disclosures
Schedule 4.01(n)
-
Environmental Matters
Schedule 4.01(r)
-
Owned Real Property
Schedule 4.01(s)
-
Leased Real Property - Lessee
Schedule 4.01(t)
-
Leased Real Property - Lessor
Schedule 5.02(a)
-
Existing Liens
Schedule 5.02(f)
-
Existing Investments
Schedule 5.02(n)
-
Permitted Sales and Lease Backs

 
EXHIBITS
 
Exhibit A
-
Form of Revolving Credit Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Assignment and Acceptance
Exhibit D-1
-
Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison, LLP
Exhibit D-2
-
Form of Opinion of Shumaker, Loop & Kendrick, LLP
Exhibit E
-
[RESERVED]
Exhibit F
-
[RESERVED]
Exhibit G
-
Form of Security Agreement
Exhibit H
-
Form of Guaranty Supplement
Exhibit I
-
Form of Borrowing Base Certificate
Exhibit J
-
[RESERVED]
Exhibit K
-
[RESERVED]
Exhibit L
-
Form of Solvency Certificate
Exhibit M
-
Form of Mortgage
Exhibit N
-
Form of Opinion of Local Counsel
Exhibit O
-
Form of Notice of Secured Hedge Agreement

 
 
iv

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED REVOLVING
CREDIT AND GUARANTY AGREEMENT


AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT (this “Agreement”)
dated as of February 24, 2011 among DANA HOLDING CORPORATION, a Delaware
corporation (the “Borrower”), and each of the direct and indirect subsidiaries
of the Borrower signatory hereto (each, a “Guarantor”, and, collectively,
together with any person that becomes a Guarantor hereunder pursuant to
Section 8.05, the “Guarantors”), the banks, financial institutions and other
institutional lenders party hereto (each, a “Lender”, and collectively with any
other person that becomes a Lender hereunder pursuant to Section 10.07, the
“Lenders”), CITICORP USA, INC. (“CUSA”), as administrative agent (or any
successor appointed pursuant to Article VII, the “Administrative Agent”) for the
Lender Parties and the other Secured Parties (each as hereinafter defined), CUSA
as collateral agent (or any successor appointed pursuant to Article VII, the
“Collateral Agent”) for the Lender Parties and the other Secured Parties,
CITIGROUP GLOBAL MARKETS, INC. (“CGMI”) and WELLS FARGO CAPITAL FINANCE, LLC
(“Wells Fargo”) as joint lead arrangers (the “Lead Arrangers”), CGMI and Wells
Fargo, as joint bookrunners (the “Joint Bookrunners”), Wells Fargo, as
syndication agent (the “Syndication Agent”), BANK OF AMERICA, N.A. (“Bank of
America”) and BARCLAYS BANK PLC, as documentation agents (“Barclays”; together
with Bank of America, the “Documentation Agents”), and DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, DEUTSCHE BANK SECURITIES INC. (collectively, “Deutsche Bank”),
ING CAPITAL LLC (“ING”) and UBS SECURITIES LLC, as senior managing agents
(collectively, “UBS”; together with Deutsche Bank and ING, the “Senior Managing
Agents”).
 
PRELIMINARY STATEMENTS
 
(1)           The Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and certain banks and financial institutions have entered into
that certain Revolving Credit and Guaranty Agreement dated as of January 31,
2008 (as amended by Amendment No. 1 to the Revolving Credit and Guaranty
Agreement and Amendment No. 1 to the Revolving Facility Security Agreement dated
as of April 30, 2009 and Amendment No. 2 to the Revolving Credit and Guaranty
Agreement dated as of January 14, 2011, the “Existing Credit Agreement”).
 
(2)           The Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the Lenders have agreed to amend and restate the Existing
Credit Agreement in its entirety to read as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01    Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Account Debtor” means the Person obligated on an Account.
 
“Accounts” has the meaning set forth in the UCC.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 


“ACH” means automated clearinghouse transfers.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests in any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.
 
“Activities” has the meaning specified in Section 7.08.
 
“Additional Revolving Credit Commitment Amendment” has the meaning specified in
Section 2.21(b).
 
“Additional Commitments Closing Date” has the meaning specified in Section
2.21(b).
 
“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Advances
pursuant to Section 2.21.
 
“Additional Revolving Credit Lenders” means the lenders providing the Additional
Revolving Credit Advances.
 
“Additional Revolving Credit Advances” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.21.
 
“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A. and identified to the
Borrower and the Lender Parties from time to time.
 
“Administrative Agent Fee Letter” means the fee letter dated January 14, 2011 by
and between the Borrower and CGMI.
 
“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance or an Additional Revolving Credit Advance, as applicable.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
 
“Affiliated Lender” has the meaning specified in the definition of “Eligible
Assignee”.
 
“Agent Parties” has the meaning specified in Section 10.02(c).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
2

--------------------------------------------------------------------------------

 
 
“Agent-Related Persons” means, the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.
 
“Agent Concentration Account” has the meaning specified in Section 2.17(b).
 
“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agents and the Lead Arrangers.
 
“Agent’s Group” has the meaning specified in Section 7.08.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:  (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole “Affected Party,” and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of the form of Master
Agreement); (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
or gain on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party
to such Hedge Agreement based on the settlement price of such Hedge Agreement on
such date of determination; or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized loss or gain on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined as the amount, if any, by which (i) the present value of
the future cash flows to be paid by such Loan Party or Subsidiary exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party or Subsidiary pursuant to such Hedge Agreement; capitalized terms used and
not otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.
 
“Amendment No. 2 to Revolving Facility Security Agreement and Collateral
Document Confirmation” has the meaning specified in Section 3.01(a)(iii).
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
“Applicable Margin” means 2.75% per annum, in the case of Eurodollar Rate
Advances, and 1.75% per annum, in the case of Base Rate Advances; provided that
on and after the first Adjustment Date occurring after the completion of the
first full Fiscal Quarter after the Closing Date, the Applicable Margin will be
the rate per annum as determined pursuant to the pricing grid below based upon
the average daily Availability for the most recently ended Fiscal Quarter
immediately preceding such Adjustment Date:
 
Availability
 
Applicable Margin for
Eurodollar Advances
 
Applicable Margin for
Base Rate Advances
> $350,000,000
 
2.50%
 
1.50%
> $150,000,000 but ≤ $350,000,000
 
2.75%
 
1.75%
≤ $150,000,000
  
3.00%
  
2.00%

 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
3

--------------------------------------------------------------------------------

 


Any change in the Applicable Margin resulting from changes in average daily
Availability shall become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which the last Borrowing Base Certificate
of any Fiscal Quarter is delivered to the Lenders pursuant to Section 5.03(o)
and shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any such Borrowing Base Certificate is not delivered within the
time period specified in Section 5.03(o), then, until the date that is three
Business Days after the date on which such Borrowing Base Certificate is
delivered, the highest rate set forth in each column of the above pricing grid
shall apply.
 
In the event that at any time after the end of a Fiscal Quarter it is discovered
that the average daily Availability for such Fiscal Quarter used for the
determination of the Applicable Margin was less than the actual amount of the
average daily Availability for such Fiscal Quarter, the Applicable Margin for
such prior Fiscal Quarter shall be adjusted to the applicable percentage based
on such actual average daily Availability for such Fiscal Quarter and any
additional interest for the applicable period payable as a result of such
recalculation shall be promptly paid to Lender Parties.
 
Notwithstanding the foregoing, upon the implementation of the default rate of
interest pursuant to Section 2.07(b) hereof, the Applicable Margin shall be the
highest rate set forth in each column of the above pricing grid.
 
“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment or Advances outstanding, in each
case with respect to or under such Facility at such time, (b) the Letter of
Credit Sublimit, (i) any Issuing Bank and (ii) if the Revolving Credit Lenders
have made Letter of Credit Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such Revolving Credit Lender and (c) the Swing
Line Facility, (i) the Swing Line Lender and (ii) if the Revolving Credit
Lenders have made Swing Line Advances pursuant to Section 2.02(b) that are
outstanding at such time, each Revolving Credit Lender.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 10.07 and in substantially the form of Exhibit C
hereto.
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Availability” means at any time the excess of (a) the Revolving Credit
Availability Amount at such time over (b) the sum of (i) the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances outstanding at such
time plus (ii) the aggregate Available Amount of all Letters of Credit
outstanding at such time.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement

 
4

--------------------------------------------------------------------------------

 
 
“Availability Threshold Amount” means $75,000,000.
 
“Bank of America” has the meaning specified in the recital of parties to this
Agreement.
 
“Bankruptcy Code” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.
 
“Barclays” has the meaning specified in the recital of parties to this
Agreement.
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
(a)           the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time, as Citibank N.A.’s base rate;
 
(b)           the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three week moving average
of secondary market morning offering rates in the United States for three month
certificates of deposit of major United States money market banks, such three
week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three week period ending on the previous
Friday by Citibank N.A. on the basis of such rates reported by certificate of
deposit dealers to and published by the Federal Reserve Bank of New York or, if
such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank N.A. from three New York certificate of
deposit dealers of recognized standing selected by Citibank N.A., by (B) a
percentage equal to 100% minus the average of the daily percentages specified
during such three week period by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including, but not limited to, any emergency, supplemental or other marginal
reserve requirement) for Citibank N.A. with respect to liabilities consisting of
or including (among other liabilities) three month U.S. dollar non personal time
deposits in the United States, plus (iii) the average during such three week
period of the annual assessment rates estimated by Citibank N.A. for determining
the then current annual assessment payable by Citibank N.A. to the Federal
Deposit Insurance Corporation (or any successor) for insuring U.S. dollar
deposits in the United States; and
 
(c)           ½ of 1% per annum above the Federal Funds Rate.
 
“Blocked Account Agreement” has the meaning specified in Section 2.17(a)(ii).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Appropriate Lenders.
 
“Borrowing Base” means (a) the sum of the Loan Values less (b) Reserves.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
5

--------------------------------------------------------------------------------

 


“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit I hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of, and reserves against, the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Borrower or
by the controller of the Borrower, which shall include detailed calculations as
to the Borrowing Base as reasonably requested by the Administrative Agent.
 
“Borrowing Base Deficiency” means, at any time, the failure of (a) the Borrowing
Base at such time to equal or exceed (b) the sum of (i) the aggregate principal
amount of the Revolving Credit Advances and Swing Line Advances outstanding at
such time plus (ii) the aggregate Available Amount under all Letters of Credit
outstanding at such time.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the sum (without
duplication) of all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such proceeds, as the case may be.  Notwithstanding
anything contained herein to the contrary, any Investment entered into by a Loan
Party in accordance with Section 5.02(f) shall not be included in Capital
Expenditures.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.  For the avoidance of doubt, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a Capitalized Lease on a balance sheet of such
Person under GAAP as in effect at the time such lease is entered into shall not
be deemed a Capitalized Lease as a result of the adoption of changes in or
changes in the application of GAAP after such lease is entered into.
 
“Cash Control Trigger Event” means either (a) the occurrence and continuance of
an Event of Default or (b) the failure of the Loan Parties to maintain
Availability of at least (i) $65,000,000 for five (5) consecutive Business Days
or (ii) $50,000,000 on any Business Day.  For purposes of this Agreement, the
occurrence of a Cash Control Trigger Event shall be deemed to be continuing
(a) until such Event of Default has been cured or waived and/or (b) if the Cash
Control Trigger Event arises under clause (b) above, until Availability is equal
to or greater than the Availability Threshold Amount for thirty (30) consecutive
days, at which time a Cash Control Trigger Event shall no longer deemed to be
occurring for purposes of this Agreement.
 
“Cash Equivalents” means any of the following having a maturity of not greater
than 12 months from the date of issuance thereof:  (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) certificates of
deposit of or time deposits with any commercial bank that is a Lender Party or a
member of the Federal Reserve System that issues (or the parent of which issues)
commercial paper rated as described in clause (c), is organized under the laws
of the United States or any state thereof and has combined capital and surplus
of at least $500,000,000, (c) commercial paper in an aggregate amount of no more
than $10,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any state of the United States and rated at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A 1” (or the then
equivalent grade) by S&P or (d) Investments, classified in accordance with GAAP,
as current assets of the Borrower or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, or (e) offshore overnight interest
bearing deposits in foreign branches of Citibank, N.A., any Lender Party or an
Affiliate of a Lender Party.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
6

--------------------------------------------------------------------------------

 
 
“Cash Management Obligations” means all Obligations of any Loan Party owing to a
Lender Party (or a banking Affiliate of a Lender Party) in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any ACH transfers of funds.
 
“Cash Pooling Arrangements” means the cash pooling and setting off arrangements
entered into by the Borrower and Dana Limited pursuant to that certain Cash
Pooling Agreement dated as of October 29, 2010 among the Borrower, Dana Limited
and Bank Mendes Gans N.V., as amended, restated, or otherwise modified from time
to time, or any replacement of any of the foregoing or any cash pooling
arrangements for the same or substantially similar purposes, in each case on
terms no less favorable in any material respect to the Lenders than the terms in
respect of the Cash Pooling Arrangements in effect on the date hereof.
 
“CFC” means any (i) Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of the Code section 957(a) and (ii) domestic
Subsidiary the sole assets of which consist of the Equity Interests of any
Foreign Subsidiary that is a “controlled foreign corporation” within the meaning
of the Code section 957(a).
 
“CGMI” has the meaning specified in the recital of parties to this Agreement.
 
“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events:  (i) any Person or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
and regulations promulgated thereunder), other than Centerbridge Partners, L.P.
or any of its Affiliates, shall have acquired beneficial ownership of more than
40% of the outstanding Equity Interests in the Borrower and (ii) after the
Closing Date, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(A) nominated by the board of directors of the Borrower nor (B) appointed by the
directors so nominated.
 
“Closing Date” has the meaning specified in Section 3.01.
 
“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Amendment No. 2 to
Revolving Facility Security Agreement and Collateral Document Confirmation, the
Mortgage Modifications and any other agreement that creates or purports to
create a Lien in favor of the Administrative Agent or the Collateral Agent for
the benefit of the Secured Parties.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
7

--------------------------------------------------------------------------------

 
 
“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment.
 
“Commitment Letter” means the commitment letter dated January 21, 2011 among the
Borrower, the Lead Arrangers, the Documentation Agents and the Senior Managing
Agents.
 
“Communications” has the meaning specified in Section 10.02(b).
 
“Concentration Account” means each deposit account, other than an Excluded
Account, maintained by a Loan Party in which funds of such Loan Party from one
or more DDAs are concentrated.
 
“Concentration Limit” means, as to each Account Debtor set forth on Schedule VI,
the applicable percentage of Accounts owing from such Account Debtor.
 
“Confidential Information” means any and all material non-public information
delivered or made available by any Loan Party or any Subsidiary of a Loan Party
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is or has been made available
publicly by a Loan Party or any Subsidiary thereof.
 
“Confidential Information Memorandum” means the confidential information
memorandum that will be used by the Lead Arrangers in connection with the
syndication of the Commitments.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter, with respect to the Borrower and its Subsidiaries for the period
of four consecutive Fiscal Quarters most recently ended on or prior to such
date, taken as one accounting period, the ratio of (a)(i) EBITDA for such period
minus (ii) the unfinanced portion of all Capital Expenditures during such period
to (b) the sum of (i) Debt Service Charges payable in cash during such period
plus (ii) the amount (positive or negative) of federal, state and foreign income
taxes payable (less taxes receivable) in cash with respect to such period, plus
(iii) any payments made in cash during such period in reliance on clauses (i)
and (iv) of Section 5.02(d), all as determined on a Consolidated basis in
accordance with GAAP.
 
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, total interest expense (including that attributable
to Capitalized Leases in accordance with GAAP) with respect to all outstanding
Debt, including, without limitation, the Obligations owed with respect thereto,
but excluding (i) any interest not currently payable in cash with respect to
such period and (ii) any non-cash amortization or write-down of any deferred
financing fees or amortization of original issue discount of any Debt, all as
determined on a Consolidated basis in accordance with GAAP.  For purposes of the
foregoing, interest expense of the Borrower and its Subsidiaries shall be
determined after giving effect to any net payments made or received by the
Borrower and its Subsidiaries with respect to interest rate Hedging Agreements.
 
“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets, less goodwill, current liabilities and other intangibles, shown on
the balance sheet of the Borrower and its Subsidiaries for the most recently
ended Fiscal Quarter for which financial statements are available, determined on
a Consolidated basis in accordance with GAAP.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
8

--------------------------------------------------------------------------------

 
 
“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.
 
“Credit Card Program” means the (i) Citibank Business Card Purchasing Card
Agreement, dated August 31, 1994, between Citibank (South Dakota), N.A. and Dana
Corporation, (ii) Citibank Purchasing Card Agreement, dated January 18, 2005,
between Citibank International plc and Dana Corporation, and (iii) Citibank
Corporate Card Agreement, dated January 24, 2005, between Citibank International
plc and Dana Corporation, each as amended, restated, or otherwise modified from
time to time, or any replacement of any of the foregoing or any additional
credit card programs for the same or substantially similar purposes; provided
that the aggregate principal amount of Debt outstanding with respect to clauses
(i), (ii) and (iii) shall not exceed $25,000,000.
 
“CUSA” has the meaning specified in the recital of parties to this Agreement.
 
“DCC” means Dana Credit Corporation, a Delaware corporation.
 
“DCC Entity” means DCC or any of its Subsidiaries.
 
“DDAs” means any checking or other demand deposit account maintained by a Loan
Party.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all reimbursement obligations, whether contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Disqualified Capital Stock
in such Person or any other Person or any warrants, rights or options to acquire
such Disqualified Capital Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations of such Person and
(j) all indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.  The amount of any
Debt related to clause (j) above shall be deemed to be equal to the lesser of
(a) the amount of such Debt so secured or (b) the fair market value of the
property subject to such Lien.
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
9

--------------------------------------------------------------------------------

 


“Debt Service Charges” means, with respect to the Borrower and its Subsidiaries
for any period, the sum of (a) Consolidated Interest Expense, for such period,
plus (b) scheduled principal payments made or required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of Debt (including, without limitation, obligations under
Capitalized Leases but excluding Earn-Out Obligations) for such period, plus
(c) scheduled mandatory payments on account of Disqualified Capital Stock
(whether in the nature of dividends, redemption, repurchase or otherwise)
required to be made during such period, in each case determined on a
Consolidated basis in accordance with GAAP; minus (d) Interest Income.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01, 2.02 or 2.21 at or prior to such time which has not been made by
such Lender or by the Administrative Agent for the account of such Lender
pursuant to Section 2.02(e) as of such time.  In the event that a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.
 
“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Lender pursuant to Section 2.02(b) to purchase a portion of the Swing Line
Advance made by the Swing Line Lender, (b) any Issuing Bank pursuant to
Section 2.03(d) to purchase a portion of a Letter of Credit Advance made by such
Issuing Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) the Administrative Agent or any Issuing Bank
pursuant to Section 7.07 to reimburse the Administrative Agent or such Issuing
Bank for such Lender Party’s ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank as provided
therein.  In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.
 
“Defaulting Lender” means, at any time, any Lender Party that, at such time, has
(a) failed to fund any Defaulted Advance or Defaulted Amount on the date
required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, (b) notified the Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement (unless such
writing states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
cannot be satisfied) or under other agreements in which it commits to extend
credit, or (c) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
10

--------------------------------------------------------------------------------

 


“Deutsche Bank” has the meaning specified in the recital of parties to this
Agreement.
 
“Disbursement Account” has the meaning specified in Section 2.17(e).
 
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for Debt or any Equity Interest referred to in
(a) above prior to the Maturity Date, or (c) contains any mandatory repurchase
obligation which comes into effect prior to the Maturity Date, provided that any
Equity Interest that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interest is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interest upon the
occurrence of a Change of Control shall not constitute Disqualified Capital
Stock.
 
“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.
 
“Dollar” means the lawful currency of the United States.
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“DDAC” means Dongfeng Dana Axle Company Limited (Business License Registration
Number 4206001351648), a Sino-foreign joint venture enterprise with limited
liability duly formed under the laws of the Peoples Republic of China, with its
legal address at 10th Floor, Torch Building, Hi-Tech Industry Development Zone,
Xiangfan Municipality, Hubei Province, PRC.  Pursuant to that certain Sale and
Asset Purchase Agreement, dated as of March 10, 2005, as amended March 14, 2007,
the equity of DDAC is owned by Dongfeng Motor Co., Ltd (75.23%), Dongfeng
(Shiyan) Industrial Company (10.96%), Dongfeng Motor Corporation (9.81%) and
Dana Mauritius (4%).
 
“Earn-Out Obligations” means purchase price adjustments, earnouts and similar
obligations, in each case, with respect to any Permitted Acquisition.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
11

--------------------------------------------------------------------------------

 


“EBITDA” means, for any period, without duplication (a) the sum, determined on a
Consolidated basis, of (i) net income (or net loss), (ii) interest expense and
facility fees, unused commitment fees, letter of credit fees and similar fees,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
(vi) non recurring, transactional or unusual losses deducted in calculating net
income less non recurring, transactional or unusual gains added in calculating
net income, (vii) in each case without duplication, cash Restructuring Charges
to the extent deducted in computing net income for such period and settled or to
be settled in cash during such period in an aggregate amount not to exceed
$150,000,000 in Fiscal Year 2011, an amount not to exceed $75,000,000 in the
aggregate in any other Fiscal Year and an amount not to exceed $250,000,000 in
the aggregate during the term of this Agreement, in each case of the Borrower
and its Subsidiaries, determined in accordance with GAAP for such period,
(viii) non-cash Restructuring Charges and related non-cash losses or other
non-cash charges resulting from the write-down in the valuation of any assets,
in each case of the Borrower and its Subsidiaries, determined in accordance with
GAAP for such period, (ix) without duplication, net losses from discontinued
operations, (x) amounts associated with stock options or restricted stock
expense, (xi) minority interest expense, (xii) losses or expenses associated
with the Agreement Value of Hedge Agreements, (xiii) post-emergence costs
associated with the continued cost of the Reorganization Plan in an aggregate
amount not to exceed $5,000,000 in any Fiscal Year, (xiv) non-cash currency
losses on intercompany loans or advances, (xv) losses of Affiliates accounted
for on an equity basis, (xvi) any costs and expenses incurred in connection with
Amendment No. 2 dated as of January 14, 2011 to the Existing Credit Agreement,
the Senior Notes and the Transactions, and (xvii) any costs and expenses
incurred in connection with any Permitted Acquisition, Investments or
disposition permitted hereunder; minus (b) (i) net income from discontinued
operations, (ii) earnings of Affiliates accounted for on an equity basis,
(iii) interest income, (iv) any income or gain associated with the Agreement
Value of Hedge Agreements, and (v) non-cash currency income or gains on
intercompany loans or advances.
 
“Eligible Assignee” means with respect to any Facility (i) a Lender Party;
(ii) an Affiliate of a Lender Party; (iii) an Approved Fund; and (iv) any other
Person (other than an individual) approved by (x) the Administrative Agent,
(y) each Issuing Bank and (z) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, however, that no Loan Party (or any Affiliate of a Loan
Party) shall qualify as an Eligible Assignee under this
definition.  Notwithstanding the foregoing, assignments to an Affiliate of a
Loan Party shall be permitted so long as (A) the aggregate amount of Commitments
of such assignee immediately after giving effect to such assignment is less than
10% of the then outstanding aggregate principal amount of Advances and (B) such
assignee agrees in writing not to exercise any of the rights and obligations
afforded to an Eligible Assignee pursuant to Section 10.01 (any such assignee
being referred to herein as an “Affiliated Lender”).
 
“Eligible Inventory” means, at the time of any determination thereof, without
duplication, the Inventory Value of the Loan Parties at such time that is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (o) below.  Criteria and eligibility standards used
in determining Eligible Inventory may be fixed and revised from time to time by
the Administrative Agent in its reasonable discretion.  Unless otherwise from
time to time approved in writing by the Administrative Agent, no Inventory shall
be deemed Eligible Inventory if, without duplication:
 
(a)           a Loan Party does not have good, valid and unencumbered title
thereto, subject only to Liens permitted under clause (i), (ii) or (iv) of the
definition of Permitted Liens (“Permitted Collateral Liens”); or
 
(b)           it is not located in the United States or Mexico; provided that in
the case of Inventory located in Mexico, the Borrower provides evidence
satisfactory to the Administrative Agent that there is an enforceable, perfected
security interest under the laws of the applicable foreign jurisdiction in such
Inventory in favor of the Administrative Agent (or Collateral Agent); provided
further that Availability in respect of Inventory located in Mexico shall  be
limited to an aggregate amount up to $50,000,000; or
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
12

--------------------------------------------------------------------------------

 
 
(c)           it is either (i) not located on property owned by a Loan Party or
(ii) located at a third party processor or (except in the case of consigned
Inventory, which is covered by clause (f) below) in another location not owned
by a Loan Party (it being understood that the Borrower will provide its best
estimate of the value of such Inventory to be agreed to by the Administrative
Agent and reflected in the Borrowing Base Certificate), and either (A) is not
covered by a Landlord Lien Waiver, (B) a Rent Reserve has not been taken with
respect to such Inventory or, in the case of any third party processor, a
Reserve has not been taken by the Administrative Agent in the exercise of its
reasonable discretion or (C) is not subject to an enforceable agreement in form
and substance reasonably satisfactory to the Administrative Agent pursuant to
which the relevant Loan Party has validly assigned its access rights to such
Inventory and property to the Administrative Agent; or
 
(d)          it is operating supplies, labels, packaging or shipping materials,
cartons, repair parts, labels or miscellaneous spare parts, nonproductive stores
inventory and other such materials, in each case not considered used for sale in
the ordinary course of business of the Loan Parties by the Administrative Agent
in its reasonable discretion from time to time; or
 
(e)           it is not subject to a valid and perfected first priority Lien in
favor of the Administrative Agent (or Collateral Agent) subject only to
Permitted Collateral Liens; or
 
(f)            it is consigned at a customer, supplier or contractor location
but still accounted for in the Loan Party’s inventory balance; or
 
(g)          it is Inventory that is in-transit to or from a location not leased
or owned by a Loan Party (it being understood that the Borrower will provide its
best estimate of the value of all such Inventory, which estimate is to be
reflected in the Borrowing Base Certificate) other than any such in-transit
Inventory from a Foreign Subsidiary to a Loan Party that is physically
in-transit within the United States and as to which a Reserve has been taken by
the Administrative Agent in the exercise of its reasonable discretion; or
 
(h)          it is obsolete, slow-moving, nonconforming or unmerchantable or is
identified as a write-off, overstock or excess by a Loan Party, or does not
otherwise conform to the representations and warranties contained in this
Agreement and the other Loan Documents applicable to Inventory; or
 
(i)            it is Inventory used as a sample or prototype, display or display
item; or
 
(j)            to the extent of any portion of Inventory Value thereof
attributable to intercompany profit among Loan Parties or their Affiliates (it
being understood that the Borrower will provide its best estimate of the value
of such Inventory Value to be agreed by the Administrative Agent and reflected
in the most recent Borrowing Base Certificate); or
 
(k)           any Inventory that is damaged, defective or marked for return to
vendor, has been deemed by a Loan Party to require rework or is being held for
quality control purposes; or
 
(l)            such Inventory does not meet all material applicable standards
imposed by any Governmental Authority having regulatory authority over it; or
  
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
13

--------------------------------------------------------------------------------

 
 
(m)          any Inventory consisting of tooling the costs for which are
capitalized by the Borrower and its Subsidiaries; or
 
(n)          any Inventory as to which the Borrower takes an unrecorded book to
physical inventory reduction based on its most recent physical inventory or
cycle counts to the extent of such reduction or as otherwise determined by the
Administrative Agent in its reasonable discretion; or
 
(o)          any Inventory as to which the Borrower takes a revaluation reserve
whereby favorable variances shall be deducted from Eligible Inventory and
unfavorable variances shall not be added to Eligible Inventory.
 
“Eligible Receivables” means, at the time of any determination thereof, each
Account of each Loan Party that satisfies the following criteria: such Account
(i) has been invoiced to, and represents the bona fide amounts due to a Loan
Party from, the purchaser of goods or services, in each case originated in the
ordinary course of business of such Loan Party and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (s) below.  In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (A) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer pursuant
to the terms of any written agreement or understanding), (B) the aggregate
amount of all limits and deductions provided for in this definition and
elsewhere in this Agreement, if any, and (C) the aggregate amount of all cash
received in respect of such Account but not yet applied by a Loan Party to
reduce the amount of such Account. Criteria and eligibility standards used in
determining Eligible Receivables may be fixed and revised from time to time by
the Administrative Agent in its reasonable discretion.  Unless otherwise
approved from time to time in writing by the Administrative Agent, no Account
shall be an Eligible Receivable if, without duplication:
 
(a)           (i) a Loan Party does not have sole lawful and absolute title to
such Account (subject only to Liens permitted under clause (i), (ii) or (iv) of
the definition of Permitted Liens) or (ii) the goods sold with respect to such
Account have been sold under a purchase order or pursuant to the terms of a
contract or other written agreement or understanding that indicates that any
Person other than a Loan Party has or has purported to have an ownership
interest in such goods; or
 
(b)           (i) it is unpaid more than 90 days from the original date of
invoice or 60 days from the original due date or (ii) it has been written off
the books of a Loan Party or has been otherwise designated on such books as
uncollectible; or
 
(c)           more than 50% in face amount of all Accounts of the same Account
Debtor are ineligible pursuant to clause (b) above; or
 
(d)          the Account Debtor is insolvent or the subject of any bankruptcy
case or insolvency proceeding of any kind (other than postpetition accounts
payable of an Account Debtor that is a debtor-in-possession under the Bankruptcy
Code and reasonably acceptable to the Administrative Agent); or
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
14

--------------------------------------------------------------------------------

 


(e)           (i) the Account is not payable in Dollars or Canadian Dollars or
other currency as to which a Reserve has been taken by the Administrative Agent
in the exercise of its reasonable discretion or (ii) the Account Debtor is
either not organized under the laws of the United States of America, any state
thereof, or the District of Columbia, or Canada or any province thereof or is
located outside or has its principal place of business or substantially all of
its assets outside the United States or Canada, unless, in each case, either
(A) such Account is supported by a letter of credit from an institution and in
form and substance satisfactory to the Administrative Agent in its sole
discretion or (B) the Borrower provides evidence satisfactory to the
Administrative Agent that there is an enforceable, perfected security interest
under the laws of the applicable foreign jurisdiction in such Account in favor
of the Administrative Agent; or
 
(f)           the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless the relevant Loan Party
duly assigns its rights to payment of such Account to the Administrative Agent
pursuant to the Assignment of Claims Act of 1940, as amended, which assignment
and related documents and filings shall be in form and substance reasonably
satisfactory to the Administrative Agent; or
 
(g)          the Account is subject to any security deposit (to the extent
received from the applicable Account Debtor), progress payment, retainage or
other similar advance made by or for the benefit of the applicable Account
Debtor, in each case to the extent thereof; or
 
(h)          (i) it is not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent (or Collateral Agent), subject to no other
Liens other than Liens permitted by this Agreement or (ii) it does not otherwise
conform in all material respects to the representations and warranties contained
in this Agreement and the other Loan Documents relating to Accounts; or
 
(i)            (i) such Account was invoiced in advance of goods or services
provided, (ii) such Account was invoiced twice or more, or (iii) the associated
revenue has not been earned; or
 
(j)           the sale to the Account Debtor is on a bill-and-hold, guaranteed
sale, sale-and-return, ship-and-return, sale on  approval or consignment or
other similar basis or made pursuant to any other agreement providing for
repurchases or return of any merchandise which has been claimed to be defective
or otherwise unsatisfactory; or
 
(k)           the goods giving rise to such Account have not been shipped and/or
title has not been transferred to the Account Debtor, or the Account represents
a progress-billing or otherwise does not represent a complete sale; for purposes
hereof, “progress-billing” means any invoice for goods sold or leased or
services rendered under a  contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon the completion by a
Loan Party of any further performance under the contract or agreement; or
 
(l)            it arises out of a sale made by a Loan Party to an employee,
officer, agent, director, Subsidiary or Affiliate of a Loan Party; or
 
(m)         such Account was not paid in full, and a Loan Party created a new
receivable for the unpaid portion of the Account, and other Accounts
constituting chargebacks, debit memos and other adjustments for unauthorized
deductions; or
 
(n)          (A) the Account Debtor (i) has or has asserted a right of set-off,
offset, deduction, defense, dispute, or counterclaim against a Loan Party
(unless such Account Debtor has entered into a written agreement reasonably
satisfactory to the Administrative Agent to waive such set-off, offset,
deduction, defense, dispute, or counterclaim rights), (ii) has disputed its
liability (whether by chargeback or otherwise) or made any claim with respect to
the Account or any other Account of a Loan Party which has not been resolved, in
each case of clause (i) and (ii), without duplication, only to the extent of the
amount of such actual or asserted right of set-off, or the amount of such
dispute or claim, as the case may be or (iii) is also a creditor or supplier of
the Loan Party (but only to the extent of such Loan Party’s obligations to such
Account Debtor from time to time) or (B) the Account is contingent in any
respect or for any reason; or
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
15

--------------------------------------------------------------------------------

 
 
(o)          the Account does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation, the Federal Consumer Credit Protection Act,
Federal Truth in Lending Act and Regulation Z; or
 
(p)          as to any Account, to the extent that (i) a check, promissory note,
draft, trade acceptance or other instrument for the payment of money has been
received, presented for payment and returned uncollected for any reason or
(ii) such Account is otherwise classified as a note receivable and the
obligation with respect thereto is evidenced by a promissory note or other debt
instrument or agreement; or
 
(q)          the Account is created on cash on delivery terms, or on extended
terms and is due and payable more than 90 days from the invoice date; or
 
(r)           the Account represents tooling receivables related to tooling that
has not been completed or received by a Loan Party and approved and accepted by
the applicable customer; or
 
(s)           Accounts designated by a Loan Party as convenience accounts.
 
Notwithstanding the foregoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate, exceed (i) in respect of any Account Debtor,
20% of all Eligible Receivables or (ii) as to any Account Debtor set forth on
Schedule VI, the Concentration Limit (provided that the Concentration Limit with
respect to Eligible Receivables owing from Ford Motor Company shall be 33%)
shall not be deemed “Eligible Receivables”.  In addition, in determining the
aggregate amount from the same Account Debtor that is unpaid more than 90 days
from the date of invoice or more than 60 days from the due date pursuant to
clause (b) above there shall be excluded the amount of any net credit balances
relating to Accounts due from an Account Debtor with invoice dates more than 90
days from the date of invoice or more than 60 days from the due date.
 
“Environmental Action” means any action, suit, written demand, demand letter,
written claim, written notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental
Permit, any Hazardous Material, or arising from alleged injury or threat to
public or employee health or safety, as such relates to the actual or alleged
exposure to Hazardous Material, or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to the actual or alleged exposure to Hazardous Material, or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
16

--------------------------------------------------------------------------------

 
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party (other than an Excluded
Subsidiary), or under common control with any Loan Party (other than an Excluded
Subsidiary), within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any ERISA Plan unless the 30
day notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.
 
“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Euro” means the single currency of Participating Member States of the European
Union.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
17

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period);
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates) by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excluded Account” means (i) any deposit or concentration accounts funded in the
ordinary course of business, the deposits in which shall not aggregate more than
$5,000,000 or exceed $1,000,000 with respect to any one account (or in each
case, such greater amounts to which the Administrative Agent may reasonably
agree), (ii) any payroll, trust and tax withholding accounts funded in the
ordinary course of business or required by Applicable Law or (iii) any
Disbursement Account.
 
“Excluded Earn-Out Obligations” means Earn-Out Obligations (a) incurred in
connection with any Permitted Acquisition in an amount which, taken together
with all existing Earn-Out Obligations, does not exceed 25% of the future EBITDA
attributable to such acquired Person or Persons determined after giving effect
to such Permitted Acquisition and (b) subject to terms pursuant to which
payments in respect thereof during the occurrence and continuance of an Event of
Default may accrue, but shall not be payable in cash during such period, but may
be payable in cash upon the cure or waiver of such Event of Default.
 
“Excluded Real Property” means each parcel of real property set forth on
Schedule VII.
 
“Excluded Subsidiaries” means each DCC Entity and Dana Companies, LLC and each
of its Subsidiaries.
 
“Existing Accounts” means the cash concentration accounts and other deposit
accounts of the Loan Parties set forth on Schedule II.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
18

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements to this Agreement.
 
“Existing Letters of Credit” means each Letter of Credit issued under the
Existing Credit Agreement prior to the Closing Date and listed on Schedule
1.01(a), which Letters of Credit are to be migrated from the Existing Credit
Agreement to the Revolving Credit Facility and shall be deemed to be obligations
of the Borrower.
 
“Existing Mortgages” means the deeds of trust, trust deeds, mortgages, leasehold
mortgages and leasehold deeds of trust delivered under the Existing Credit
Agreement.
 
“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Sublimit.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” means the fee letter dated January 14, 2011 among the Borrower, the
Lenders party thereto and the Lead Arrangers.
 
“Financial Covenant Trigger Event” means the failure of the Loan Parties to
maintain Availability in an amount greater than or equal to (a) the Availability
Threshold Amount for five (5) consecutive Business Days or (b) $50,000,000 on
any Business Day.  For purposes of this Agreement, the occurrence of a Financial
Covenant Trigger Event shall be deemed continuing until Availability is greater
than or equal to the Availability Threshold Amount for thirty (30) consecutive
days, at which time a Financial Covenant Trigger Event shall no longer be deemed
to be continuing for purposes of this Agreement.
 
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall end on the last day of each March, June, September and December of such
Fiscal Year in accordance with the fiscal accounting calendar of the Borrower
and its Subsidiaries.
 
“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.
 
“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States, any state thereof or the District of Columbia at such time.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” has the meaning specified in Section 1.03.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
19

--------------------------------------------------------------------------------

 
 
“Granting Lender” has the meaning specified in Section 10.07(k).
 
“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligation of a primary
obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof.  The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
 
“Guaranteed Obligations” has the meaning specified in Section 8.01.
 
“Guarantor” has the meaning specified in the recital of parties to this
Agreement.
 
“Guaranty” has the meaning specified in Section 8.01.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.
 
“Hedge Agreements” means interest rate swaps, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
 
“Hedge Bank” means, as of the date any Secured Hedge Agreement is entered into,
any Lender Party or an Affiliate of a Lender Party in its capacity as a party to
a Secured Hedge Agreement.
 
“Honor Date” has the meaning specified in Section 2.03(c).
 
“ICC” has the meaning specified in Section 2.03(h).
 
“Indemnified Liabilities” has the meaning specified in Section 10.04(b).
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Informational Website” has the meaning specified in Section 5.03.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
20

--------------------------------------------------------------------------------

 
 
“ING” has the meaning specified in the recital of parties to this Agreement.
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Insufficiency” means, with respect to any ERISA Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Intellectual Property Security Agreement” means that certain Intellectual
Property Revolving Security Agreement dated as of January 31, 2008 made by the
Persons listed on the signature thereof in favor of Citicorp USA, Inc., as
Collateral Agent (as the same may be amended, amended and restated, modified or
supplemented from time to time).
 
“Intercreditor Agreement” has the meaning specified in Section 5.02(a).
 
“Interest Income” means, with respect to the Borrower and its Subsidiaries for
any period, total interest income receivable in cash with respect to such
period, as determined on a Consolidated basis in accordance with GAAP.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three, six months (or, if consented to by all Lenders, nine months or
twelve months), as the Borrower may, upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:
 
(a)           the Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance under a Facility that ends after any principal
repayment installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
 
(b)          Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
 
(d)          whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
21

--------------------------------------------------------------------------------

 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Inventory” has the meaning specified in the UCC.
 
“Inventory Value” means with respect to any Inventory of a Loan Party at the
time of any determination thereof, the standard cost determined on a first in
first out basis and carried on the general ledger or inventory system of such
Loan Party stated on a basis consistent with its current and historical
accounting practices, in Dollars, determined in accordance with the standard
cost method of accounting less, without duplication, (i) any markup on Inventory
from an Affiliate and (ii) in the event variances under the standard cost method
are expensed, a Reserve reasonably determined by the Administrative Agent as
appropriate in order to adjust the standard cost of Eligible Inventory to
approximate actual cost.
 
“Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Debt of any other Person, (b) any direct or indirect purchase or
other acquisition (whether for cash, securities, property, services or
otherwise) by such Person of all or substantially all of the property and assets
of any other Person or of any division, branch or other unit of operation of any
other Person, and (c) any direct or indirect loan, advance, other extension of
credit or capital contribution by such Person to, or any other investment by
such Person in, any other Person (including, without limitation, any arrangement
pursuant to which the investor incurs indebtedness of the types referred to in
clause (i) or (j) of the definition of “Debt” set forth in this Section 1.01 in
respect of such other Person).
 
“Issuing Bank” means each financial institution listed on the signature pages
hereof as an “Issuing Bank” and any other Revolving Credit Lender approved as an
Issuing Bank by the Administrative Agent and any Eligible Assignee to which a
Letter of Credit Commitment hereunder has been assigned pursuant to Section 7.09
or 10.07.
 
“Joint Bookrunners” has the meaning specified in the recitals of parties to this
Agreement.
 
“Landlord Lien Waiver” means a written agreement that is reasonably acceptable
to the Administrative Agent, pursuant to which a Person shall waive or
subordinate its rights (if any, that are or would be prior to the Liens granted
to the Administrative Agent or the Collateral Agent for the benefit of the
Lenders under the Loan Documents) and claims as landlord in any Inventory of a
Loan Party for unpaid rents, grant access to the Administrative Agent for the
repossession and sale of such inventory and make other agreements relative
thereto.
 
“L/C Cash Collateral Account” means the account established by the Borrower in
the name of the Administrative Agent and under the sole and exclusive control of
the Administrative Agent that shall be used solely for the purposes set forth
herein.
 
“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all Letter of Credit Borrowings.
 
“Lead Arrangers” has the meaning specified in the recital of parties to this
Agreement.
 
“Lender Party” means any Lender, any Issuing Bank or the Swing Line Lender.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
22

--------------------------------------------------------------------------------

 
 
“Lenders” has the meaning specified in the recital of parties to this
Agreement.  For purposes of Section 10.01 (and any other provisions requiring
the consent or approval of the Lenders set forth herein), the definition of
“Lenders” shall exclude Affiliated Lenders.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
any Existing Letters of Credit.
 
“Letter of Credit Advance” means an advance made by any Issuing Bank or
Revolving Credit Lender pursuant to Section 2.03(c).
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
 
“Letter of Credit Commitment” means with respect to any Issuing Bank, the amount
set forth opposite such Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or if such Issuing Bank has entered into
one or more Assignment and Acceptances, set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 10.07(d) as
such Issuing Bank’s “Letter of Credit Commitment,” as such amount may be reduced
at or prior to such time pursuant to Section 2.05.
 
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date, or such later date as the applicable Issuing Bank may, in its
sole discretion, specify.
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $300,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the
Collateral Documents, (iv) the Fee Letter, (v) the Administrative Agent Fee
Letter, (vi) solely for purposes of the Collateral Documents, each Secured Hedge
Agreement, and (vii) any other document, agreement or instrument executed and
delivered by a Loan Party in connection with the Facilities, in each case as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
“Loan Value” means, (a) with respect to Eligible Receivables, up to 85% of the
value of Eligible Receivables and (b) with respect to Eligible Inventory, the
lesser of (i) 65% of the value of Eligible Inventory and (ii) 85% of the Net
Recovery Rate of Eligible Inventory (based on the then most recent independent
inventory appraisal) on any date of determination.
 
“Margin Stock” has the meaning specified in Regulation U.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
23

--------------------------------------------------------------------------------

 


“Material Adverse Change” means any event or occurrence that has resulted in or
would reasonably be expected to result in any material adverse change in the
business, financial or other condition, operations or properties of the Borrower
and its Subsidiaries, taken as a whole; provided that events, developments and
circumstances disclosed in public filings and press releases of the Borrower and
any other events of information made available in writing to the Lead Arrangers,
in each case at least three days prior to the Closing Date, shall not be
considered in determining whether a Material Adverse Change has occurred,
although subsequent events, developments and circumstances relating thereto may
be considered in determining whether or not a Material Adverse Change has
occurred.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial or other condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party; provided that events, developments and
circumstances disclosed in public filings and press releases of the Borrower and
any other events of information made available in writing to the Lead Arrangers,
in each case at least three days prior to the Closing Date, shall not be
considered in determining whether a Material Adverse Effect has occurred,
although subsequent events, developments and circumstances relating thereto may
be considered in determining whether or not a Material Adverse Effect has
occurred.
 
“Material Real Property” means any (i) parcel of real property having a fair
market value in excess of $5,000,000 and (ii) leasehold properties (x) that are
greater than 100,000 square feet, (y) the annual rental payments with respect to
such leasehold property are greater than $5,000,000 and (z) the term of such
leasehold property expires after the Maturity Date; provided; that the real
property owned or leased by any non-Material Subsidiary, as determined pursuant
to the definition of Material Subsidiary herein, shall not be deemed Material
Real Property.  Notwithstanding the foregoing, the definition of Material Real
Property shall exclude the Excluded Real Property.
 
“Material Subsidiary” means, on any date of determination, any Subsidiary of the
Borrower that, on such date, has (i) assets with a book value equal to or in
excess of $5,000,000, (ii) annual net income in excess of $5,000,000 or
(iii) liabilities in an aggregate amount equal to or in excess of $5,000,000;
provided, however, that in no event shall all Subsidiaries of the Borrower that
are not Material Subsidiaries have (i) in the case of all such Subsidiaries
organized under the laws of a jurisdiction located within the United States (A)
assets with an aggregate book value in excess of $5,000,000, (B) aggregate
annual net income in excess of $5,000,000 or (C) liabilities in an aggregate
amount in excess of $5,000,000 and (ii) in the case of all such Subsidiaries (A)
assets with an aggregate book value in excess of $20,000,000, (B) aggregate
annual net income in excess of $20,000,000 or (C) liabilities in an aggregate
amount in excess of $20,000,000.
 
“Maturity Date” means the date that is five years following the Closing Date.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgages” means each Existing Mortgage, as modified by the related Mortgage
Modification, and each deed of trust, trust deed, mortgage, leasehold mortgage
and leasehold deed of trust  delivered pursuant to Section 5.01(m), in each case
as amended, amended and restated, supplemented, spread or otherwise modified
from time to time, and substantially in the form of Exhibit M hereto (with such
changes as may be reasonably satisfactory to the Administrative Agent and its
counsel to account for local law matters) and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which, among
other things, a Loan Party owning or leasing real property grants a Lien on such
real property securing the Secured Obligations to the Administrative Agent (or
Collateral Agent) for its own benefit and the benefit of the other Secured
Parties.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
24

--------------------------------------------------------------------------------

 
 
“Mortgage Modification” means each amendment, amendment and restatement,
supplement or modification in respect of each Existing Mortgage reasonably
satisfactory to the Administrative Agent pursuant to Section 5.01(t).
 
“Mortgage Policies” has the meaning specified in Section 5.01(m).
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained within any of the preceding
five plan years and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.
 
“Net Orderly Liquidation Value” means, with respect to Inventory, as the case
may be, the orderly liquidation value with respect to such Inventory, net of
expenses estimated to be incurred in connection with such liquidation, based on
the most recent third party appraisal in form and substance, and by an
independent appraisal firm, reasonably satisfactory to the Administrative Agent.
 
“Net Recovery Rate” means, with respect to Inventory at any time, the quotient
(expressed as a percentage) of (i) the Net Orderly Liquidation Value of all
Inventory owned by the Borrower and the Guarantors divided by (ii) the gross
inventory cost of such Inventory, determined on the basis of the then most
recently conducted third party inventory appraisal in form and substance, and
performed by an independent appraisal firm, reasonably satisfactory to the
Administrative Agent.
 
“Non-Consenting Lender” shall have the meaning specified in Section 10.01.
 
“Non-Loan Party” means any Subsidiary of a Loan Party that is not a Loan Party.
 
“Note” means a promissory note of the Borrower payable to the order of any
Revolving Credit Lender, in substantially the form of Exhibit A hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances made by such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Default” has the meaning specified in Section 7.05.
 
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief
Law.  Without limiting the generality of the foregoing, the Obligations of the
Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing that any
Lender Party, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
25

--------------------------------------------------------------------------------

 
 
“Other Taxes” has the meaning specified in Section 2.12(b).
 
“Outstanding Amount” means (i) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Borrowing occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.
 
“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Pub.  L. 107-56, signed into law October 26, 2001.
 
“Payment Condition” means, immediately before and immediately after giving
effect to a Restricted Payment pursuant to Section 5.02(d)(i), an Investment
pursuant to Section 5.02(f)(xii), or a payment of Debt pursuant to Section
5.02(o), the sum of Availability of the Borrower plus Unrestricted Cash is equal
to or greater than $130,000,000; provided that Availability shall be no less
than the Availability Threshold Amount.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries; provided that  (A) such Acquisition shall be in property and
assets which are part of, or in lines of business that are, substantially the
same lines of business as (or ancillary to) one or more of the businesses of the
Borrower and its Subsidiaries in the ordinary course; (B) any determination of
the amount of consideration paid in connection with such investment shall
include all cash consideration paid, including Earn-Out Obligations (other than
Excluded Earn-Out Obligations), the aggregate amounts paid or to be paid under
noncompete, consulting and other affiliated agreements with, the sellers of such
investment, and the principal amount of all assumptions of debt, liabilities and
other obligations in connection therewith; and (C) immediately before and
immediately after giving effect to such Acquisition, no Default or Event of
Default shall have occurred and be continuing.
 
“Permitted Collateral Liens” has the meaning specified in the definition of
“Eligible Inventory”.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
26

--------------------------------------------------------------------------------

 


“Permitted Lien” means (i) liens in favor of the Administrative Agent and/or the
Collateral Agent for the benefit of the Secured Parties and the other parties
intended to share the benefits of the Collateral granted pursuant to any of the
Loan Documents; (ii) liens for taxes and other obligations or requirements owing
to or imposed by governmental authorities existing or having priority, as
applicable, by operation of law which in either case (A) are not yet overdue or
(B) are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted so long as appropriate reserves in
accordance with GAAP shall have been made with respect to such taxes or other
obligations; (iii) statutory liens of banks and other financial institutions
(and rights of set-off), (iv) statutory liens of landlords, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other liens
imposed by law (other than any such lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business (A) for amounts not yet overdue or (B) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five days) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts; (v) liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security;
(vi) liens, pledges and deposits to secure the performance of tenders, statutory
obligations, performance and completion bonds, surety bonds, appeal bonds, bids,
leases, licenses, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations; (vii) easements,
rights-of-way, zoning restrictions, licenses, encroachments, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business, in each case that were not incurred in connection with and do not
secure Debt and do not materially and adversely affect the use of the property
encumbered thereby for its intended purposes; (viii) (A) any interest or title
of a lessor under any lease by the Borrower or any Subsidiary of the Borrower
and (B) any leases or subleases by the Borrower or any Subsidiary of the
Borrower to another Person(s) in the ordinary course of business do not
materially and adversely affect the use of the property encumbered thereby for
its intended purposes; (ix) liens solely on any cash earnest money deposits made
by the Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement entered into in connection with a Permitted
Acquisition or another Investment permitted hereunder; (x) the filing of
precautionary UCC financing statements relating to leases entered into in the
ordinary course of business and the filing of UCC financing statements by
bailees and consignees in the ordinary course of business; (xi) liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; (xii) leases and
subleases or licenses and sublicenses of patents, trademarks and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of the Borrower or such Subsidiary;
(xiii) liens arising out of judgments not constituting an Event of Default
hereunder; (xiv) liens securing reimbursement obligations with respect to
letters of credit that encumber documents and other property relating to such
letters of credit and the proceeds and products thereof; and (xv) any right of
first refusal or first offer, redemption right, or option or similar right in
respect of any Equity Interest owned by the Borrower or any Subsidiary of the
Borrower with respect to any joint venture or other Investment, in favor of any
co-venturer or other holder of Equity Interests in such investment; and
(xvi) Permitted Encumbrances (as defined in the Mortgages).
 
“Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of the Indebtedness
being modified, refinanced, refunded, renewed or extended, (c) if the Debt being
modified, refinanced, refunded, renewed or extended  is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Debt being modified, refinanced, refunded, renewed or extended,
taken as a whole, (d) the terms and conditions (including, if applicable, as to
Collateral) of any such modified, refinanced, refunded, renewed or extended Debt
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Debt being modified, refinanced, refunded, renewed
or extended and (e) at the time thereof, no Event of Default shall have occurred
and be continuing.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
27

--------------------------------------------------------------------------------

 
 
“Permitted Sale and Lease Back Transaction” means any Sale and Lease Back
Transaction entered into by the Loan Parties or their Subsidiaries in respect of
any property, real or personal, of the Loan Parties or their Subsidiaries;
provided that (a) no Default shall have occurred and be continuing at the time
of consummation thereof or result therefrom, and (b) the aggregate fair market
value of all assets subject to such Sale and Lease Back Transactions of the Loan
Parties and their Subsidiaries shall not exceed in the aggregate 7.5% of
Consolidated Net Tangible Assets at the time of such Permitted Sale and Lease
Back Transaction and after giving pro forma effect thereto.  
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Platform” has the meaning specified in Section 10.02(b).
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Pro Forma Transaction” means (a) any Permitted Acquisition, together with each
other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt and (b) any sale, lease, transfer
or other disposition made in accordance with Section 5.02(g) hereof.
 
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or Section 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or Section 6.01, the amount of such Facility
or Facilities as in effect immediately prior to such termination).
 
“Projections” has the meaning specified in Section 5.03(d).
 
“Properties” means the properties listed on Schedule 4.01(r), Schedule 4.01(s)
and Schedule 4.01(t) hereto.
 
“Receivables Facility” means any accounts receivable securitization facility
under which financing is made available to the Subsidiaries of the Borrower
through the sale and securitization of certain Accounts of such Subsidiaries,
pursuant to a receivables loan agreement, receivables purchase agreements and
related agreements, as applicable.
 
“Register” has the meaning specified in Section 10.07(d).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
28

--------------------------------------------------------------------------------

 
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Rent Reserve” means, with respect to any plant, warehouse distribution center
or other operating facility where any Inventory subject to landlords’ Liens or
other Liens arising by operation of law is located, a reserve equal to three (3)
month’s rent at such plant, warehouse distribution center, or other operating
facility, and such other reserve amounts that may be determined by the
Administrative Agent in its reasonable discretion.
 
“Reorganization Plan” means the Chapter 11 plan of reorganization in respect of
the jointly administered cases, Case No. 06-10354 (BRL) under the United States
Bankruptcy Court for the Southern District of New York, of certain of the Loan
Parties, in accordance with Section 1129 of the Bankruptcy Code, confirmed by
final non-appealable order of the United States Bankruptcy Court of the Southern
District of New York.
 
“Required Lenders” means, at any time, Lenders or an Affiliated Lender owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time, (b) the aggregate
Available Amount of all Letters of Credit outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitment at such time; provided, however,
that if any Lender shall be a Defaulting Lender or an Affiliated Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time (A) the aggregate principal amount of the Advances owing to such Lender (in
its capacity as a Lender) and outstanding at such time, (B) such Lender’s Pro
Rata Share of the aggregate Available Amount of all Letters of Credit issued by
such Lender and outstanding at such time and (C) the Unused Revolving Credit
Commitment of such Lender at such time.  For purposes of this definition, the
aggregate amount of Swing Line Advances owing to any Swing Line Lender, the
aggregate principal amount of Letter of Credit Advances owing to the Issuing
Banks and the Available Amount of each Letter of Credit shall be considered to
be owed to the Lenders ratably in accordance with their respective Revolving
Credit Commitments).
 
“Reserves” means, at any time of determination, (a) Rent Reserves, (b) Secured
Hedge Agreement Reserves (to be determined on a net basis, taking into account
the Agreement Value of each Secured Hedge Agreement), and (c) such other
reserves as determined from time to time in the reasonable discretion of the
Administrative Agent to preserve and protect the value of the Collateral.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer secretary or assistant secretary or treasurer or assistant
treasurer of a Loan Party.  Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Restricting Information” has the meaning set forth in Section 10.09(c).
 
“Restructuring” means the reorganization or discontinuation of the Borrower’s or
any Subsidiary’s business, operations and structure in respect of (a) facility
closures and the consolidation, relocation or elimination of operations and
(b) related severance costs and other costs incurred in connection with the
termination, relocation and training of employees.
 
“Restructuring Charges” means non-recurring and other one-time costs incurred by
the Borrower or any Subsidiary thereof in connection with a Restructuring.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
29

--------------------------------------------------------------------------------

 
 
“Revolving Credit Advance” has the meaning specified in Section 2.01(a) and
shall include any Additional Revolving Credit Advance as described in Section
2.21(b).
 
“Revolving Credit Availability Amount” means the lesser of (i) the Borrowing
Base and (ii) the Revolving Credit Commitments at such time.
 
“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignments and Assignments, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 10.07(d) as
such Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 and shall include any Additional
Revolving Credit Commitment as described in Section 2.21(b).
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment and shall include any Additional Revolving Credit Lender as described
in Section 2.21(b).
 
“S&P” means Standard & Poor’s, a division of The Mc-Graw Hill Companies, Inc.
 
“Sale and Lease Back Transaction” means any transaction or series of related
transactions pursuant to which any Loan Party or any Subsidiary thereof (a)
sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.
 
“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.
 
“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between (a) any Loan Party and any Hedge
Bank or (b) any secured guaranty by the Borrower of any Hedge Agreement entered
into by Dana Financial Services Switzerland GmbH with any Hedge Bank, in each
case solely to the extent that the obligations in respect of such Hedge
Agreement are not cash collateralized or otherwise secured (other than pursuant
to the Collateral Documents).
 
“Secured Hedge Agreement Reserves” means a reserve equal to the aggregate amount
of Debt outstanding in excess of $50,000,000 with respect to Secured Hedge
Agreements.
 
“Secured Obligation” has the meaning specified in the Security Agreement.
 
“Secured Parties” means, collectively, each Agent, the Lender Parties, the Hedge
Banks and the Affiliates of Lender Parties party to the Credit Card Program.
 
“Security Agreement” means that certain Revolving Facility Security Agreement
dated as of January 31, 2008 from Dana Holding Corporation and the other
grantors party thereto from time to time to Citicorp USA, Inc., as Collateral
Agent, as amended by Amendment No. 1 to the Revolving Facility Security
Agreement dated as of April 30, 2009.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
30

--------------------------------------------------------------------------------

 
 
“Senior Managing Agents” has the meaning set forth in the recital of parties to
this Agreement.
 
“Senior Notes” means (a) the 2019 6.5% $400,000,000 Senior Notes issued by the
Borrower pursuant to that certain Indenture dated as of January 28, 2011 and (b)
the 2021 6.75% $350,000,000 Senior Notes issued by the Borrower pursuant to that
certain Indenture dated as of January 28, 2011.
 
“Senior Notes Debt” has the meaning set forth in Section 5.02(b)(xviii).
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained within any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, in the
case of each of the foregoing, as determined in accordance with under applicable
bankruptcy, insolvency or similar laws.  The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“SPC” has the meaning specified in Section 10.07(k).
 
“Subordinated Debt” means Debt that is (a) subordinated to the Obligations under
the Loan Documents or (b) required to be subordinated to the Obligations under
the Loan Documents; provided that: (i) such Subordinated Debt shall have a term
to maturity no earlier than the date that is six months after the scheduled
maturity date under this Agreement; (ii) no Subordinated Debt shall permit or
require scheduled amortization payments or mandatory prepayments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest) prior to the date that is six months after the scheduled
maturity date under this Agreement; (iii) Obligations under any Subordinated
Debt shall be subordinated in right of payment to the prior payment in full in
cash of all Obligations under the Loan Documents, including any Obligations
incurred, created, assumed or guaranteed after the date hereof (subject to any
limitation contained in such Subordinated Debt) on terms not less favorable to
the Lenders than subordination provisions customarily contained in high-yield
debt securities for issuers of similar creditworthiness; (v) no Loan Party shall
be permitted to make a payment in respect of any Subordinated Debt so long as an
Event of Default has occurred or is continuing, or would result therefrom;
(vi) no Subordinated Debt shall contain covenants, defaults, remedy provisions
or provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase other than those that, taken as a whole, are consistent with
those customarily found in high-yield financings for issuers of similar
creditworthiness; (vii) Subordinated Debt shall be unsecured; and (viii) after
giving effect to the incurrence of such Subordinated Debt, the Borrower shall be
in pro forma compliance with the financial covenants set forth in Section 5.04.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
31

--------------------------------------------------------------------------------

 
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided that, for purposes of
the Loan Documents, no Excluded Subsidiary shall be a “Subsidiary” of the
Borrower.
 
“Supermajority Lenders” means, at any time, Lenders owed or holding at least 66
2/3% in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitment at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Supermajority Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit issued by such Lender and outstanding
at such time and (C) the Unused Revolving Credit Commitment of such Lender at
such time.  For purposes of this definition, the aggregate amount of Swing Line
Advances owing to any Swing Line Lender, the aggregate principal amount of
Letter of Credit Advances owing to the Issuing Banks and the Available Amount of
each Letter of Credit shall be considered to be owed to the Lenders ratably in
accordance with their respective Revolving Credit Commitments.  For purposes of
Section 10.01 (and any other provisions requiring the consent or approval of the
Lenders set forth herein), the definition of “Supermajority Lenders” shall
exclude Affiliated Lenders.
 
“Supplemental Collateral Agent” has the meaning specified in Section 7.02.
 
“Surviving Debt” means the Debt of the Borrower and its Subsidiaries set forth
on Schedule 1.01(c).
 
“Swing Line Advance” means an advance made by (a) the Swing Line Lender pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).
 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Lender pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).
 
“Swing Line Commitment” means, with respect to the Swing Line Lender, the amount
set forth opposite its name on Schedule I hereto under the caption “Swing Line
Commitment” or, if the Swing Line Lender has entered into an Assignment and
Acceptance, set forth for the Swing Line Lender in the Register maintained by
the Administrative Agent pursuant to Section 10.07(d) as the Swing Line Lender’s
“Swing Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.
 
“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Lender’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
32

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” means the banks listed on the signature pages hereof as a
“Swing Line Lender” and any Eligible Assignee to which the Swing Line Commitment
hereunder has been assigned pursuant to Section 10.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all
obligations that by the terms of this Agreement are required to be performed by
it as a Swing Line Lender and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Swing Line Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Swing Line Lender or Eligible Assignee, as the case may be,
shall have a Swing Line Commitment.
 
“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Term Facility Collateral” means the Collateral set forth on Schedule VIII.
 
“Termination Date” means the earliest to occur of (i) the Maturity Date and
(ii) the date of termination in whole of the Commitments pursuant to
Section 2.05 or 6.01.
 
“Tooling Program” means any program whereby tooling equipment is purchased or
progress payments are made to facilitate production customer’s products and
whereby the customer will ultimately repurchase the tooling equipment after the
final approval by such customer.
 
“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, and the borrowings hereunder on the Closing Date and
application of the proceeds as contemplated hereby and thereby and (b) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“UBS” has the meaning specified in the recital of parties to this Agreement.
 
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Cash” means any cash held by the Borrower and its Subsidiaries
that is (i) not being held as cash collateral or subject to any Lien, (ii) does
not constitute escrowed funds for any purpose and (iii) does not represent a
minimum balance requirement.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
33

--------------------------------------------------------------------------------

 


“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.03(c) and
outstanding at such time, and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Lender pursuant to Section 2.01(c) at any
time.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
Section 1.02    Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
Section 1.03    Accounting Terms and Financial Determinations.
 
(a)           All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in effect
from time to time (“GAAP”); provided, however, that if the Borrower notifies the
Administrative Agent and the Lenders that the Borrower wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP that occurs
after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article V for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower,
the Administrative Agent and the Required Lenders, the Borrower, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice.
 
(b)           All components of financial calculations made to determine
compliance with Article V shall be adjusted on a pro forma basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of such calculations.
 
(c)           Any financial statements or other financial information required
to be provided hereunder (including any comparison financial information to any
prior period) for the Borrower or any of its Subsidiaries that includes or
references financial information for any period prior to the Closing Date,
shall, unless the context clearly requires otherwise, be deemed a reference to
the Borrower and its Subsidiaries for the applicable period.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
34

--------------------------------------------------------------------------------

 


Section 1.04    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.
 
Section 1.05    Reserves.  When any Reserve is to be established or a change in
any amount, percentage, reserve, eligibility criteria or other item in the
definitions of the terms “Borrowing Base”, “Eligible Inventory”, “Eligible
Receivables” and “Rent Reserve” is to be determined in each case in the
Administrative Agent’s “reasonable discretion”, such Reserve shall be
implemented or such change shall become effective on the date of delivery of a
written notice thereof to the Borrower (a “Borrowing Base Change Notice”), or
immediately, without prior written notice, during the continuance of an Event of
Default.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
 
Section 2.01    The Advances.  (a)  The Revolving Credit Advances.  Each
Revolving Credit Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each, a “Revolving Credit Advance”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date until the Termination Date (i) in an amount for each such Advance
not to exceed such Revolving Credit Lender’s Unused Revolving Credit Commitment
at such time and (ii) in an aggregate amount for all such Advances not to exceed
such Lender’s ratable portion (based on the aggregate amount of the Unused
Revolving Credit Commitments at such time) of the Revolving Credit Availability
Amount at such time; provided that the sum of (x) the aggregate principal amount
of all Revolving Credit Advances, Swing Line Advances and Letter of Credit
Advances outstanding at such time plus (y) the aggregate Available Amount of all
Letters of Credit outstanding at such time shall not exceed the Revolving Credit
Availability Amount at any time.
 
(b)          Borrowings.  Each Borrowing shall be in a principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or Letter of Credit Advances) and shall consist
of Advances made simultaneously by the Lenders under the applicable Facility
ratably according to the Lenders’ Commitments under such Facility.  Within the
limits of each Lender’s Unused Revolving Credit Commitment in effect from time
to time, the Borrower may borrow under Section 2.01(a), prepay pursuant to
Section 2.06, and reborrow under Section 2.01(a).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
35

--------------------------------------------------------------------------------

 
 
(c)           The Swing Line Advances.  The Swing Line Lender severally agrees
on the terms and conditions hereinafter set forth to make, in its sole
discretion, Swing Line Advances to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date
in an aggregate amount owing to the Swing Line Lender not to exceed at any time
outstanding the lesser of (i) the Swing Line Facility at such time and (ii) the
Swing Line Lender’s Swing Line Commitment at such time; provided, however, that
no Swing Line Borrowing shall exceed the aggregate of the Unused Revolving
Credit Commitments of the Revolving Credit Lenders at such time; provided,
further, that the Swing Line Lender shall not be obligated to make any Swing
Line Advance.  No Swing Line Advance shall be used for the purpose of funding
the payment of principal of any other Swing Line Advance.  Each Swing Line
Borrowing shall be in an amount of $500,000 or an integral multiple of $100,000
in excess thereof.  Within the limits of the Swing Line Facility and within the
limits referred to in the first sentence of this subsection (c), the Borrower
may borrow under this Section 2.01(c), repay pursuant to Section 2.04(b) or
prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).  Immediately upon the making of a Swing Line Advance, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the principal amount of such Swing Line
Advance.
 
Section 2.02    Making the Advances.  (a)  Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or on the Business Day of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) the Facility under which such Borrowing is to
be made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount
of such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar
Rate Advances, initial Interest Period for each such Advance.  Each Lender
shall, before 11:00 A.M. (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account or
such other account as the Borrower shall request; provided, however, that, in
the case of Revolving Credit Advances, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date.
 
(b)           (i)  Each Swing Line Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) on the date of the proposed Swing
Line Borrowing, by the Borrower to the Swing Line Lender and the Administrative
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Borrowing).  The Swing Line Lender will make the amount of the requested Swing
Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account or such other account as the
Borrower shall request.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
36

--------------------------------------------------------------------------------

 
 
(ii)           The Swing Line Lender may, at any time in its sole and absolute
discretion, request on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf) that
each Revolving Credit Lender make a Base Rate Advance in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Advances then
outstanding.  Such request shall be deemed to be a Notice of Borrowing for
purposes hereof and shall be made in accordance with the provisions of
Section 2.02(a) without regard solely to the minimum amounts specified therein
but subject to the satisfaction of the conditions set forth in Section 3.02
(except that the Borrower shall not be deemed to have made any representations
and warranties).  The Swing Line Lender shall furnish the Borrower with a copy
of the Notice of Borrowing promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Notice of Borrowing
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of such Swing Line Lender, by deposit to the
Administrative Agent’s Account, in same date funds, not later than 3:00 P.M. on
the day specified in such Notice of Borrowing.
 
(iii)           If for any reason any Swing Line Advance cannot be refinanced by
a Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Lender as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by such Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.
 
(iv)           If and to the extent that any Revolving Credit Lender shall not
have made the amount of its Pro Rata Share of such Swing Line Advance available
to the Administrative Agent in accordance with the provisions of
Section 2.02(b)(ii), such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of the applicable Notice of Borrowing
delivered by such Swing Line Lender until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.
 
(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in a Swing Line Advance
pursuant to this Section 2.02(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02.  No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.
 
(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $5,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09 or
2.10 and (ii) the Revolving Credit Advances may not be outstanding as part of
more than 15 separate Borrowings.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
37

--------------------------------------------------------------------------------

 
 
(d)          Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower.  In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
 
(e)           Unless the Administrative Agent shall have received notice from
any Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes of this Agreement.
 
(f)           The failure of any Lender to make the Advance to be made by it
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Advance or make available on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by it.
 
Section 2.03    Issuance of and Drawings and Reimbursement Under Letters of
Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)            Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any of its Subsidiaries;
provided that the Issuing Banks shall not be obligated to issue any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such issuance, (x) the Available Amount for all Letters of
Credit issued by such Issuing Bank would exceed the lesser of the Letter of
Credit Sublimit at such time and such Issuing Bank’s Letter of Credit Commitment
at such time, (y) the Available Amount of such Letter of Credit would exceed the
Unused Revolving Credit Commitment or (z) the sum of (1) the aggregate principal
amount of all Revolving Credit Advances plus Swing Line Advances and Letter of
Credit Advances outstanding at such time plus (2) the aggregate Available Amount
of all Letters of Credit outstanding at such time exceed the Borrowing Base at
such time.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit issued for the
account of the Borrower or its Subsidiaries shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
38

--------------------------------------------------------------------------------

 
 
(ii)           No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:  (A) any order, judgment or decree of any governmental authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which such Issuing Bank
in good faith deems material to it; (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date; (C) the issuance of
such Letter of Credit would violate one or more policies of such Issuing Bank;
or (D) such Letter of Credit is in an initial amount less than $100,000 (unless
such Issuing Bank agrees otherwise), or is to be denominated in a currency other
than U.S. dollars.
 
(iii)          No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit.
 
(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower or such Subsidiary for whose account such Letter of Credit is to be
issued.  Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as such Issuing Bank may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable Issuing
Bank: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such Issuing Bank may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such Issuing Bank may reasonably require.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
39

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Upon receipt by such
Issuing Bank of confirmation from the Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Pro Rata Share
times the amount of such Letter of Credit.
 
(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the Business Day following any payment by the applicable Issuing
Bank under a Letter of Credit, so long as the Borrower has received notice of
such drawing by 10:00 a.m. on such following Business Day (each such date, an
“Honor Date”), the Borrower shall reimburse such Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing (together
with interest thereon at the rate set forth in Section 2.07 for Revolving Credit
Advances bearing interest at the Base Rate).  If the Borrower fails to so
reimburse the applicable Issuing Bank by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Pro Rata Share thereof.  In such event, the Borrower
shall be deemed to have requested a Borrowing to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.01 for the principal amount of Borrowings, but
subject to the amount of the Unused Revolving Credit Commitments and the
conditions set forth in Section 3.02 (other than the delivery of a Notice of
Borrowing).  Any notice given by an Issuing Bank or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
40

--------------------------------------------------------------------------------

 


(ii)           Each Revolving Credit Lender (including a Revolving Credit Lender
acting as Issuing Bank) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable Issuing Bank at the Administrative Agent’s Office in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Letter of Credit
Advance to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the applicable Issuing Bank.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Bank a Letter of Credit Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
Issuing Bank pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such Letter of Credit Borrowing and shall constitute a
Letter of Credit Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03.
 
(iv)         Until each Revolving Credit Lender funds its Revolving Credit
Advance or Letter of Credit Advance pursuant to this Section 2.03(c) to
reimburse the applicable Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Revolving Credit Lender’s Pro Rata Share of
such amount shall be solely for the account of such Issuing Bank.
 
(v)          Each Revolving Credit Lender’s obligation to make Letter of Credit
Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against such Issuing Bank, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.  No such making of a Letter of Credit Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Bank for the amount of any payment made by such Issuing Bank
under any Letter of Credit, together with interest as provided herein.
 
(vi)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such Issuing Bank shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the such Issuing Bank at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of the applicable Issuing Bank submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
41

--------------------------------------------------------------------------------

 


(d)          Repayment of Participations.
 
(i)           At any time after any Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s Letter of Credit Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the applicable Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s Letter of Credit Advance was outstanding) in the same
funds as those received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the applicable Issuing Bank pursuant to Section 2.03(c)(i) is
required to be returned under any circumstances (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
any Issuing Bank for each drawing under each Letter of Credit and to repay each
Letter of Credit Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)         any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
42

--------------------------------------------------------------------------------

 
 
(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank.  The Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.
 
(f)           Role of Issuing Bank.  Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, no Issuing
Bank shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the Issuing Banks, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any Issuing Bank shall be liable to
any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application.  The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuing Banks, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any Issuing Bank, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an Issuing Bank, any related Agent-Related
Person, any of their respective correspondents, participants or assignees of
such Issuing Bank or any Agent-Related Person, and they may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Bank’s, any such Agent-Related Person’s, or
any of such respective correspondents, participants or assignees of such Issuing
Bank or of any Agent-Related Person’s willful misconduct or gross negligence or
such Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the applicable Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
43

--------------------------------------------------------------------------------

 


(g)          Cash Collateral.  Upon the request of the Administrative Agent, if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to 105% of such Outstanding Amount determined as
of the date of such Letter of Credit Borrowing or the Letter of Credit
Expiration Date, as the case may be).  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Issuing Banks and the Revolving Credit Lenders, as collateral for
the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the Issuing Banks (which documents are hereby consented to by the Revolving
Credit Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Banks and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Such cash collateral shall be maintained in the L/C Cash Collateral
Account.
 
(h)          Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.
 
(i)            Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
 
(j)            Issuing Banks.  Until such time as any financial institution that
is an Issuing Bank on the date hereof shall become a Revolving Credit Lender
hereunder, such Issuing Bank shall have no obligations under the Loan Documents
other than with respect to Existing Letters of Credit issued by such Issuing
Bank.
 
Section 2.04    Repayment of Advances.  (a)  Revolving Credit Advances.  The
Borrower shall repay to the Administrative Agent for the ratable account of the
Revolving Credit Lenders on the Termination Date the aggregate outstanding
principal amount of the Revolving Credit Advances then outstanding.
 
(b)          Swing Line Advances.  The Borrower shall repay to the
Administrative Agent for the account of the Swing Line Lender and each other
Revolving Credit Lender that has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made by each of them on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing) and the Termination Date.
 
(c)           Letter of Credit Advances.  The Borrower shall repay to the
Administrative Agent for the account of the Issuing Banks and each Revolving
Credit Lender that has made a Letter of Credit Advance the outstanding principal
amount of each Letter of Credit Advance made by each of them on the earlier of
(i) the date of demand therefor and (ii) the Termination Date.
 
Section 2.05    Termination or Reduction of Commitments.  (a)  Optional.  The
Borrower may, upon at least two Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility and the Letter of Credit Sublimit and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
44

--------------------------------------------------------------------------------

 
 
(b)          Mandatory.
 
(i)            The Letter of Credit Sublimit shall be automatically and
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Sublimit exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.
 
(ii)           The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
 
(c)           Application of Commitment Reductions.  Upon each reduction of the
Revolving Credit Facility pursuant to this Section 2.05, the Commitment of each
of the Revolving Credit Lenders shall be reduced by such Revolving Credit
Lender’s Pro Rata Share of the amount by which the Revolving Credit Facility is
reduced in accordance with the Lenders’ respective Revolving Credit Commitments.
 
Section 2.06    Prepayments.  (a)  Optional.  The Borrower may, upon at least
one Business Day’s notice to the Administrative Agent received not later than
11:00 A.M. (New York, New York time) stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding aggregate principal amount of Advances, in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate outstanding principal amount of any Advance and (ii) that no
prepayment of Eurodollar Loans shall be permitted pursuant to this Section 2.06
other than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by the payment of the amounts required by Section
10.04(c) if the applicable Lender has provided the Borrower with adequate notice
of the amount of the same.
 
(b)          Mandatory.
 
(i)           [RESERVED.]
 
(ii)           The Borrower shall, on each Business Day, if applicable, prepay
(with no corresponding commitment reduction) an aggregate principal amount of
the Revolving Credit Advances comprising part of the same Borrowings, the Letter
of Credit Advances and the Swing Line Advances or deposit an amount in the
Collateral Account in an amount equal to the amount by which (A) the sum of
(x) the aggregate principal amount of the Revolving Credit Advances, the Letter
of Credit Advances and the Swing Line Advances then outstanding plus (y) the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the Revolving Credit Availability Amount.
 
(iii)          The Borrower shall, on each Business Day, if applicable, pay to
the Administrative Agent for deposit in the L/C Cash Collateral Account an
amount sufficient to cause the aggregate amount on deposit in such L/C Cash
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit then outstanding exceeds the Letter of Credit Sublimit
on such Business Day.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
45

--------------------------------------------------------------------------------

 
 
(iv)         Prepayments of the Revolving Credit Facility made pursuant to
clause (ii) above shall be first applied to prepay Letter of Credit Advances
then outstanding, if any, until such Advances are paid in full, second applied
to prepay Swing Line Advances then outstanding until such Advances are paid in
full, third applied ratably to prepay Revolving Credit Advances then
outstanding, if any, comprising part of the same Borrowings until such Advances
are paid in full and third, if required under Section 2.03(g), deposited in the
L/C Cash Collateral Account.  Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the applicable Issuing Bank or Revolving Credit Lenders, as
applicable.
 
(v)          All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, and, if any such prepayment is made on a day other than on the last day
of the Interest Period applicable thereto, such prepayment shall be accompanied
by the payment of the amounts required by Section 10.04(c) if the applicable
Lender has provided the Borrower with adequate notice of the amount of the same.
 
Section 2.07    Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on each Revolving Credit Advance owing to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:
 
(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable quarterly in arrears on the first Business Day
following each Fiscal Quarter during such periods and upon repayment of such
Advance.
 
(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than 90 days, every
90 days from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
 
(b)           Default Interest.  The Borrower shall pay interest, (i) upon the
occurrence and during the continuance of (x) an Event of Default under Section
6.01(a) or (f) or (y) any other Event of Default at the election of the Required
Lenders, on the unpaid principal amount of each Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a) above and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a) and (ii) to the
fullest extent permitted by law, on the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Advances pursuant to clause (a)(i) above.
 
(c)           Notice of Interest Rate.  Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a), the Administrative Agent shall give
notice to the Borrower and each Lender of the interest rate determined by the
Administrative Agent for purposes of clause (a) above.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
46

--------------------------------------------------------------------------------

 
 
Section 2.08    Fees.  (a)  Commitment Fees.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the date hereof in the case of each Lender party to this
Agreement on the Closing Date and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other such Lender until the Termination Date, payable in quarterly in
arrears on the first Business Day following each Fiscal Quarter and on the
Termination Date, at the rate of (i) 0.625% per annum on the average daily
unused portion of the Unused Revolving Credit Commitment of such Lender, if the
average daily unused portion of the Unused Revolving Credit Commitments is equal
to or greater than 50% of the aggregate Commitments and (ii) 0.50% per annum on
the average daily unused portion of the Unused Revolving Credit Commitment of
such Lender, if the average daily unused portion of the Unused Revolving Credit
Commitments is less than 50% of the aggregate Commitments; provided, however,
that no commitment fee shall accrue on any of the Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided, further,
that the commitment fee payable to each Lender on the first Business Day of the
first full Fiscal Quarter after the Closing Date shall be at the rate of 0.625%
per annum on the average daily unused portion of the Unused Revolving Credit
Commitment of such Lender at such time.
 
(b)           Letter of Credit Fees, Etc.
 
(i)           The Borrower shall pay to the Administrative Agent for the account
of each Revolving Credit Lender a commission, payable quarterly in arrears on
the first Business Day of each Fiscal Quarter, on the earliest to occur of the
full drawing, expiration, termination or cancellation of any such Letter of
Credit and on the Termination Date, on such Revolving Credit Lender’s Pro Rata
Share of the average daily aggregate Available Amount during such quarter of all
Letters of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurodollar Rate Advances under the Revolving Credit
Facility.
 
(ii)           The Borrower shall pay to the Issuing Banks, for their own
account, (A) ratably, a fronting fee, payable quarterly in arrears on the first
Business Day following each Fiscal Quarter and on the Termination Date, on the
average daily Available Amount during such quarter of all Letters of Credit,
from the Closing Date until the Termination Date, at the rate of 0.25% per annum
and (B) the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Banks.
 
Section 2.09    Conversion of Advances.  (a)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments.  Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Advances to be Converted and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
47

--------------------------------------------------------------------------------

 
 
(b)          Mandatory.
 
(i)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall, at the
end of the applicable Interest Period, automatically Convert into Base Rate
Advances.
 
(ii)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.
 
(iii)          Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
Section 2.10    Increased Costs, Etc.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law
and, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub. L. 111-203) and all requests, rules, guidelines or
directives in connection therewith regardless of the date enacted, adopted or
issued), there shall be any increase in the cost to any Lender Party of agreeing
to make or of making, funding or maintaining Eurodollar Rate Advances or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit or of agreeing to make or of making or maintaining Letter of Credit
Advances (excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party.  A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.
 
(b)           If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then, upon demand by such Lender Party or such corporation (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit.  A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
48

--------------------------------------------------------------------------------

 
 
(c)           If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.
 
(d)          Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
Section 2.11    Payments and Computations.
 
(a)           The Borrower shall make each payment hereunder and under the
Notes, irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.15), not later than 11:00 A.M. (New York, New York time)
on the day when due (or, in the case of payments made by a Guarantor pursuant to
Section 8.01, on the date of demand therefor) in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day
funds.  The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 10.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
49

--------------------------------------------------------------------------------

 
 
(b)           If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct.
 
(c)           The Borrower hereby authorizes each Lender Party, if and to the
extent payment owed to such Lender Party is not made when due hereunder or, in
the case of a Lender, under the Note held by such Lender, to charge from time to
time against any or all of the Borrower’s accounts with such Lender Party any
amount so due.  Each of the Lender Parties hereby agrees to notify the Borrower
promptly after any such setoff and application shall be made by such Lender
Party; provided, however, that the failure to give such notice shall not affect
the validity of such charge.
 
(d)           All computations of interest based on the Base Rate, of fees and
Letter of Credit commissions shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Rate shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(e)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(f)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
50

--------------------------------------------------------------------------------

 
 
Section 2.12    Taxes.  (a)  Except as otherwise provided herein, any and all
payments by any Loan Party to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender Party and each
Agent, (x) taxes, levies, imposts, deductions, charges or withholdings that are
imposed on or measured by its overall net income and franchise taxes imposed in
lieu thereof by the United States of America or by the state or foreign
jurisdiction or any political subdivision thereof under the laws of which such
Lender Party or such Agent, as the case may be, is organized or, in the case of
each Lender Party, such Lender Party’s Applicable Lending Office is located,
(y) any branch profit taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Applicable Lending
Office is located or (z) any withholding tax that would not have been imposed on
a Lender Party but for the failure of such Lender Party to comply with Section
1471 through 1474 of the Code, or any applicable Treasury regulation promulgated
thereunder or published administrative guidance implementing such law (all such
non excluded taxes, levies, imposts, deductions, charges, withholdings being
hereinafter referred to as “Taxes”).  If any Loan Party shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender Party or any Agent, subject to
Section 2.12(f), (i) the sum payable by such Loan Party shall be increased as
may be necessary so that after such Loan Party and the Administrative Agent have
made all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable law.
 
(b)           In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).
 
(c)           Except as otherwise provided herein, the Loan Parties shall
indemnify each Lender Party and each Agent for and hold them harmless against
the full amount of Taxes and Other Taxes imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and reasonable expenses) arising therefrom or with
respect thereto, but excluding penalties, interest or other expenses to the
extent attributable to the gross negligence or willful misconduct of the Person
claiming such indemnity.  This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor, which written demand shall be accompanied by copies of the
applicable documentation evidencing the amount of such taxes.
 
(d)           Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 10.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.  In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes.  For purposes of subsections (d) and (e) of this
Section 2.12, the terms “United States person” shall have the meanings specified
in Section 7701 of the Internal Revenue Code.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
51

--------------------------------------------------------------------------------

 
 
(e)           Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement or on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender Party, as applicable, and at the time or
times prescribed by applicable law, or from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long thereafter as
such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and Borrower with two original properly completed Internal
Revenue Service Forms W-8BEN, W-8IMY or W-8ECI as appropriate, or any successor
or other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the other Loan
Documents.  In addition, in the case of a Lender Party that is relying on the
portfolio interest exemption under Section 881(c)(3)(C) of the Code, such Lender
Party shall also deliver at such time or times described above a form approved
by the Borrower, to the effect that such Lender Party is not (A) a “bank”
lending in the ordinary course of its trade or business, within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” related to the Borrower within the meaning of Section
881(3)(c) of the Code.  If the forms provided by a Lender Party at the time such
Lender Party first becomes a party to this Agreement indicate a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date.  In addition, each Lender Party  that is a “United States
person” (within the meaning of Section 7701(a)(30) of the Code) agrees to
complete and deliver to the Borrower and the Administrative Agent two (2)
original copies of accurate, complete and signed IRS Form W-9 or successor form,
certifying that such Lender Party is not subject to U.S. federal backup
withholding tax, on or prior to the date of its execution and delivery of this
Agreement, or on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party, as applicable, and from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.  If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8IMY, W-8ECI, W-9 or any successor, or the related certificate described
above, that the applicable Lender Party reasonably considers to be confidential,
such Lender Party shall give notice thereof to the Borrower and shall not be
obligated to include in such form or document such confidential information.
 
(f)           For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
increased payment or indemnification under subsection (a) or (c) of this
Section 2.12 with respect to taxes imposed by the United States by reason of
such failure; provided, however, that should a Lender Party become subject to
taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such taxes.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
52

--------------------------------------------------------------------------------

 
 
(g)           If any Lender Party determines, in its sole discretion, that it
has actually and finally realized by reason of the refund of or credit against
any Taxes paid or reimbursed by any Loan Party pursuant to subsection (a) or (c)
above in respect of payments under the Loan Documents, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.12 exceeding the amount needed to make such
Lender Party whole, such Lender Party shall pay to the Borrower or other Loan
Party, as the case may be, with reasonable promptness following the date on
which it actually realizes such benefit, an amount equal to the lesser of the
amount of such benefit or the amount of such excess, net of all out-of-pocket
expenses in securing such refund.
 
Section 2.13    Sharing of Payments, Etc.  If any Lender Party shall obtain at
any time any payment, whether voluntary, involuntary, through the exercise of
any right of set off, or otherwise (other than pursuant to Section 2.10, 2.12,
10.04 or 10.07), (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 10.04 or 10.07) to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time (other than
pursuant to Section 2.10, 2.12, 10.04 or 10.07) in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to Section 2.10, 2.12, 10.04 or
10.07) to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such participations in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
53

--------------------------------------------------------------------------------

 


Section 2.14    Use of Proceeds.
 
(a)           The proceeds of the Revolving Credit Advances, the Swing Line
Advances and the Letters of Credit shall only be utilized to provide financing
for working capital, letters of credit, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries.
 
(b)          Transactions with CGMI.  Borrower will not use any of the proceeds
of the Revolving Credit Advances, the Swing Line Advances and the Letters of
Credit, directly or indirectly, for the purpose of (i) purchasing an asset from
a CGMI as principal, (ii) purchasing a security underwritten by CGMI, (iii)
repaying principal of, or interest or fees on, any extension of credit made by
CGMI, (iv) posting collateral to secure its obligations under any transaction
with CGMI or (v) making any payment for services provided by CGMI.
 
Section 2.15    Defaulting Lenders.  (a)  In the event that, at any time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, to the fullest
extent permitted by applicable law, set off and otherwise apply the Obligation
of the Borrower to make such payment to or for the account of such Defaulting
Lender against the obligation of such Defaulting Lender to make such Defaulted
Advance.  In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall
constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date under the Facility pursuant
to which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01.  Such Advance shall be considered, for all purposes of
this Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a).  The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a).  Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.
 
(b)          In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) the
Borrower shall make any payment hereunder or under any other Loan Document to
the Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount.  In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date.  Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Lender Parties, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent and such other Lender Parties and, if the
amount of such payment made by the Borrower shall at such time be insufficient
to pay all Defaulted Amounts owing at such time to the Administrative Agent and
the other Lender Parties, in the following order of priority:
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
54

--------------------------------------------------------------------------------

 
 
(i)            first, to the Administrative Agent for any Defaulted Amount then
owing to the Administrative Agent in its capacity as Administrative Agent; and
 
(ii)          second, to the Issuing Banks and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to the Issuing
Banks and the Swing Line Lender; and
 
(iii)         third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
 
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.
 
(c)           In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, the Administrative Agent or any
other Lender Party shall be required to pay or distribute any amount hereunder
or under any other Loan Document to or for the account of such Defaulting
Lender, then the Borrower or such other Lender Party shall pay such amount to
the Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it.  Any funds held by the Administrative Agent in escrow
under this subsection (c) shall be deposited by the Administrative Agent in an
account with Citibank, N.A., in the name and under the control of the
Administrative Agent, but subject to the provisions of this subsection (c).  The
terms applicable to such account, including the rate of interest payable with
respect to the credit balance of such account from time to time, shall be
Citibank, N.A.’s standard terms applicable to escrow accounts maintained with
it.  Any interest credited to such account from time to time shall be held by
the Administrative Agent in escrow under, and applied by the Administrative
Agent from time to time in accordance with the provisions of, this
subsection (c).  The Administrative Agent shall, to the fullest extent permitted
by applicable law, apply all funds so held in escrow from time to time to the
extent necessary to make any Advances required to be made by such Defaulting
Lender and to pay any amount payable by such Defaulting Lender hereunder and
under the other Loan Documents to the Administrative Agent or any other Lender
Party, as and when such Advances or amounts are required to be made or paid and,
if the amount so held in escrow shall at any time be insufficient to make and
pay all such Advances and amounts required to be made or paid at such time, in
the following order of priority:
 
(i)            first, to the Administrative Agent for any amount then due and
payable by such Defaulting Lender to the Administrative Agent hereunder in its
capacity as Administrative Agent;
 
(ii)           second, to the Issuing Banks and the Swing Line Lender for any
amounts then due and payable to them hereunder, in their capacities as such, by
such Defaulting Lender, ratably in accordance with such respective amounts then
due and payable to the Issuing Banks and the Swing Line Lender;
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
55

--------------------------------------------------------------------------------

 
 
(iii)          third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and
 
(iv)         fourth, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
 
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
 
(d)          The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender Party may have against such
Defaulting Lender with respect to any Defaulted Amount.
 
Section 2.16    Evidence of Debt.  (a)  The Advances made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.
 
(b)          In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
Section 2.17    Cash Management.
 
(a)           On or prior to the Closing Date, the Borrower shall
 
(i)           deliver to the Administrative Agent a schedule of all DDAs
maintained by the Loan Parties, which schedule includes, with respect to each
depository (A) the name and address of such depository, (B) the account
number(s) maintained with such depository and (C) a contact person at such
depository; and
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
56

--------------------------------------------------------------------------------

 
 
(ii)           enter into a blocked account agreement (each, a “Blocked Account
Agreement”), satisfactory in form and substance to the Administrative Agent in
its reasonable discretion, with respect to each Concentration Account existing
as of the Closing Date (other than any Concentration Account maintained with the
Collateral Agent);
 
provided that to the extent that the Collateral Agent has been granted control,
as determined by the Collateral Agent in its sole discretion, with respect to
the Existing Accounts, the Loan Parties are not required to comply with the
foregoing clause (a).
 
(b)           Each Blocked Account Agreement or such other account control
agreement, if applicable, for each Concentration Account shall require, during
the continuance of a Cash Control Trigger Event (and delivery of notice thereof
from the Collateral Agent), the ACH or wire transfer on each Business Day of all
available cash receipts held in the Concentration Account to a concentration
account maintained by the Administrative Agent at Citibank, N.A. (the “Agent
Concentration Account”).
 
(c)           If (i) at any time during the continuance of a Cash Control
Trigger Event, any cash or Cash Equivalents owned by a Loan Party are deposited
in any account (other than an Excluded Account), or held or invested in any
manner (other than (x) in the Concentration Account that is subject to the
Blocked Account Agreement, (y) in a Concentration Account that is maintained
with the Collateral Agent or (z) a DDA which is swept daily to a Concentration
Account subject to a Blocked Account Agreement), or (ii) at any time, a
Concentration Account shall cease to be subject to a Blocked Account Agreement,
the applicable Loan Party shall as soon as practicable furnish the Collateral
Agent with written notice thereof and the Administrative Agent may require such
Loan Party to close such account and have any such funds transferred to a
Concentration Account which is subject to a Blocked Account Agreement.  In
addition to the foregoing, during the continuance of a Cash Control Trigger
Event, the Loan Parties shall, upon the request of the Administrative Agent,
provide such Agent with an accounting of the contents of the Concentration
Accounts.
 
(d)           A Loan Party may close DDAs or a Concentration Account, maintain
existing DDAs or Concentration Accounts and/or open new DDAs or Concentration
Accounts, subject to the execution and delivery to the Collateral Agent of
appropriate Blocked Account Agreements with respect to each Concentration
Account (except with respect to any Concentration Account maintained with the
Collateral Agent) consistent with the provisions of this Section 2.17 and
otherwise reasonably satisfactory to the Administrative Agent.  The applicable
Loan Party shall furnish the Administrative Agent with prior written notice of
its intention to open or close a Concentration Account and the Administrative
Agent shall promptly notify such Loan Party as to whether the Administrative
Agent shall require a Blocked Account Agreement with the Person with whom such
account will be maintained.
 
(e)           The Loan Parties may also maintain one or more disbursement
accounts which shall be used by the Loan Parties solely for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder (any account so used, a “Disbursement Account”).
 
(f)           The Agent Concentration Account shall at all times be under the
sole dominion and control of the Administrative Agent.  Each Loan Party hereby
acknowledges and agrees that (i) it has no right of withdrawal from the Agent
Concentration Account, (ii) the funds on deposit in the Agent Concentration
Account shall at all times continue to be collateral security for all of the
Secured Obligations, and (iii) the funds on deposit in the Agent Concentration
Account shall be applied as provided in this Agreement.  In the event that,
notwithstanding the provisions of this Section 2.17, during the continuance of a
Cash Control Trigger Event, a Loan Party receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Loan Party for the Administrative Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall promptly be deposited into a Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
57

--------------------------------------------------------------------------------

 
 
(g)          [RESERVED.]
 
(h)           The Collateral Agent shall promptly (but in any event within
two (2) Business Days) furnish written notice to each Person with whom a
Concentration Account is maintained when a Cash Control Trigger Event is no
longer continuing for purposes of this Agreement.
 
(i)            Subject to Section 2.17(c), any amounts received in the Agent
Concentration Account shall be applied to the payment (without a corresponding
reduction of Commitments) of all of the Advances (whether then due or not) and
all of the other Obligations under the Loan Documents (other than contingent
obligations) (whether then due or not) in the order provided in Section 21(b) of
the Revolving Facility Security Agreement (with all Advances deemed due for
purposes thereof).
 
(j)            The following shall apply to deposits and payments under and
pursuant to this Agreement:
 
(i)            funds shall be deemed to have been deposited to the Agent
Concentration Account on the Business Day on which deposited, provided that such
deposit is available to the Administrative Agent by 4:00 p.m. on that Business
Day (except that if the Obligations are being paid in full, by 2:00 p.m. on that
Business Day);
 
(ii)           funds paid to the Administrative Agent, other than by deposit to
the Agent Concentration Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that such payment
is available to the Administrative Agent by 4:00 p.m. on that Business Day
(except that if the Obligations are being paid in full, by 2:00 p.m. on that
Business Day); and
 
(iii)          if a deposit to the Agent Concentration Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day.
 
Section 2.18     [RESERVED].
 
Section 2.19     [RESERVED].
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
58

--------------------------------------------------------------------------------

 

Section 2.20     Replacement of Certain Lenders.  In the event a Lender
(“Affected Lender”) shall have (a) become a Defaulting Lender under
Section 2.15, (b) requested compensation from the Borrower under Section 2.12
with respect to Taxes or Other Taxes or with respect to increased costs or
capital or under Section 2.10 or other additional costs incurred by such Lender
which, in any case, are not being incurred generally by the other Lenders, or
(c) delivered a notice pursuant to Section 2.10(d) claiming that such Lender is
unable to extend Eurodollar Rate Advances to the Borrower for reasons not
generally applicable to the other Lenders, then (1) the Borrower may prepay the
outstanding principal amount of such Affected Lender’s Advances in whole
(together with accrued interest to the date thereof on the principal amount
prepaid) pursuant to Section 2.06 and reduce the Commitment of such Affected
Lender to zero (unless, within five (5) Business Days after receipt by the
Affected Lender of notice from the Borrower that the Borrower intends to prepay
and reduce the Commitment of the Affected Lender to zero, in the event that such
Lender is an Affected Lender pursuant to (i) clause (a) above, such Lender no
longer is a Defaulting Lender, (ii) clause (b) above, such Lender withdraws the
request for compensation as set forth in clause (b) above or (iii) clause (c)
above, such Lender withdraws the notice delivered pursuant to Section 2.10(d)
claiming that such Lender is unable to extend Eurodollar Rate Advances (as noted
in clause (c) above) and extends such Eurodollar Rate Advances to the Borrower)
and such Affected Lender shall cease to be a party hereto but shall continue to
be entitled to the benefits of Section 10.04, as well as to any fees accrued for
its account hereunder and not paid, and shall continue to be obligated under
Section 7.07 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the reduction of the Commitment of such Affected Lender,
or (2) the Borrower or the Administrative Agent may make written demand on such
Affected Lender (with a copy to the Administrative Agent in the case of a demand
by the Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign pursuant to one or
more duly executed Assignments and Acceptances within five (5) Business Days
after the date of such demand, to one or more financial institutions that comply
with the provisions of Section 10.07 which the Borrower or the Administrative
Agent, as the case may be, shall have engaged for such purpose (“Replacement
Lender”), all of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Commitment, all Advances owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit hereunder) in accordance with Section 10.07. The
Administrative Agent is authorized to execute one or more of such Assignments
and Acceptances as attorney-in-fact for any Affected Lender failing to execute
and deliver the same within 5 Business Days after the date of such
demand.  Further, with respect to such assignment, the Affected Lender shall
have concurrently received, in cash, all amounts due and owing to the Affected
Lender hereunder or under any other Loan Document; provided that upon such
Affected Lender’s replacement, such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.10 and
10.04, as well as to any fees accrued for its account hereunder and not yet
paid, and shall continue to be obligated under Section 7.07 with respect to
losses, obligations, liabilities, damages, penalties, actions, judgments, costs,
expenses or disbursements for matters which occurred prior to the date the
Affected Lender is replaced.
 
Section 2.21     Increase in Commitments.  (a)  Upon notice to the
Administrative Agent, at any time after the Closing Date, the Borrower may
request that Additional Revolving Credit Commitments be provided by Additional
Revolving Credit Lenders (which may include Persons meeting the definition of an
Eligible Assignee) on terms agreed to by the Borrower and such Additional
Revolving Credit Lenders; provided that (i) after giving effect to any such
Additional Revolving Credit Commitments, the aggregate amount of Additional
Revolving Credit Commitments that have been added pursuant to this Section 2.21
shall not exceed $100,000,000, and (ii) the final maturity date of any
Additional Revolving Credit Advances shall be the Maturity
Date.  Notwithstanding anything to the contrary contained herein, the Lenders
shall not be obligated to commit to the Additional Revolving Credit Commitments.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
59

--------------------------------------------------------------------------------

 

(b)           Any Additional Revolving Credit Commitments to provide Additional
Revolving Credit Advances under this Section 2.21 shall be added to this
Agreement pursuant to an amendment (the “Additional Revolving Credit Commitment
Amendment”) among the Borrower, the Administrative Agent and the Additional
Revolving Credit Lenders.  As a condition precedent to the effectiveness of the
Additional Revolving Credit Commitment Amendment, the Borrower shall deliver to
the Administrative Agent a certificate on behalf of the Borrower dated as of the
effective date (the “Additional Commitments Closing Date”) signed by a
Responsible Officer of the Borrower certifying that, before and after giving
effect to such increase, (i) the representations and warranties of the Loan
Parties contained in Article IV and the other Loan Documents are true and
correct in all material respects (without duplication of any materiality
qualifier contained in such representations and warranties) on and as of the
Additional Commitments Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, (ii) no
Default or Event of Default exists immediately before or immediately after
giving effect to such increase, (iii) all fees and expenses owing to the
Administrative Agent and the Additional Revolving Credit Lenders in connection
with the Additional Revolving Credit Commitments shall have been paid.  Any
other terms and conditions in respect of any Additional Revolving Credit
Commitments shall be substantially similar to the terms and conditions set forth
in this Agreement, and (iv) if the initial yield of any Additional Revolving
Credit Commitment (as determined by the Administrative Agent to be equal to the
Applicable Margin with respect to such Additional Revolving Credit Commitment)
exceeds the Applicable Margin then in effect for Revolving Credit Commitments
(such excess, the “Yield Differential”), then the Applicable Margin for the
adversely affected Revolving Credit Commitment shall automatically be increased
by the Yield Differential, effective upon the Additional Commitments Closing
Date.  On each Additional Commitments Closing Date, (x) each applicable
Additional Revolving Credit Lender or Eligible Assignee shall become a
“Revolving Credit Lender”, (y) each Additional Revolving Credit Commitment shall
be deemed a “Revolving Credit Commitment”, and (z) each Additional Revolving
Credit Advance made thereafter in connection with such Additional Revolving
Credit Commitment shall be deemed a “Revolving Credit Advance” for all purposes
of this Agreement and the other Loan Documents.
 
(c)           Any Additional Revolving Credit Commitment Amendment and any
related documentation may, without the consent of any Lenders (other than
Additional Revolving Credit Lenders that are party to such Additional Revolving
Credit Commitment Amendment), effect such amendments to this Agreement and the
other Loan Documents as may be reasonably necessary, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.21.  Any
Additional Revolving Credit Advances made pursuant to this Section 2.21 shall be
evidenced by one or more entries in the Register maintained by the
Administrative Agent in accordance with the provisions set forth in Section
10.07(d).
 
(d)           This Section 2.21 shall supersede any provisions in Section 10.01
to the contrary.  Notwithstanding any other provision of any Loan Document, the
Loan Documents may be amended by the Administrative Agent and the Loan Parties,
if necessary, to provide for terms applicable to each Additional Revolving
Credit Commitment.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS
 
Section 3.01     Conditions Precedent to the Closing Date.  This Agreement shall
become effective on and as of the first date (the “Closing Date”) on which the
following conditions precedent have been satisfied (and the obligation of each
Lender to make an Advance or of the Issuing Bank to issue a Letter of Credit on
the occasion of the Initial Extension of Credit hereunder is subject to the
satisfaction of such conditions precedent before or concurrently with the
Closing Date):
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
60

--------------------------------------------------------------------------------

 
 
(a)           The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance reasonably satisfactory to the Lenders (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender:
 
(i)            Duly executed counterparts of this Agreement.
 
(ii)           The Notes payable to the order of the Lenders to the extent
requested in accordance with Section 2.16(a).
 
(iii)          A certificate of each Loan Party signed on behalf of such Loan
Party, the Administrative Agent and the Collateral Agent, dated the Closing
Date, amending certain provisions of the Security Agreement and certifying that
the Collateral Documents to which such Loan Party is a party and all the
Collateral described therein do, and shall continue to secure, payment of all of
the Secured Obligations (in each case, as defined in the applicable Collateral
Document) (the “Amendment No. 2 to Revolving Facility Security Agreement and
Collateral Document Confirmation”), together with evidence that all other action
that the Collateral Agent may reasonably deem necessary or desirable in order to
perfect and protect the liens and security interests created under the
Collateral Documents and the required priority thereof has been taken.
 
(iv)          Certified copies of the resolutions of the boards of directors of
each of the Borrower and each Guarantor approving the execution and delivery of
this Agreement and each other Loan Document to which it is, or is intended to be
a party, and of all documents evidencing other necessary constitutive action
and, if any, material governmental and other third party approvals and consents,
if any, with respect to this Agreement, the other Transactions and each other
Loan Document.
 
(v)          A copy of the charter or other constitutive document of each Loan
Party and each amendment thereto, certified (as of a date reasonably acceptable
to the Administrative Agent) by the Secretary of State of the jurisdiction of
its incorporation or organization, as the case may be, thereof as being a true
and correct copy thereof.
 
(vi)         A certificate of each Loan Party signed on behalf of such Loan
Party by a Responsible Officer, dated the Closing Date (the statements made in
which certificate shall be true on and as of the Closing Date), certifying as to
(A) the accuracy and completeness of the charter (or other applicable formation
document) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such
Person referred to in Section 3.01(a)(iv) were adopted and the absence of any
changes thereto (a copy of which shall be attached to such certificate); (C) the
absence of any proceeding known to be pending for the dissolution, liquidation
or other termination of the existence of such Loan Party; (D) the accuracy in
all material respects of the representations and warranties made by such Loan
Party in the Loan Documents to which it is or is to be a party as though made on
and as of the Closing Date, before and after giving effect to all of the
Borrowings and the issuance of all of the Letters of Credit to be made on such
date (including the migration of any Existing Letters of Credit) and to the
application of proceeds, if any, therefrom; (E) the absence of any event
occurring and continuing, or resulting from any of the Borrowings or the
issuance of any of the Letters of Credit to be made on the Closing Date
(including the migration of any Existing Letters of Credit) or the application
of proceeds, if any, therefrom, that would constitute a Default; and (F) the
absence of a Material Adverse Effect since December 31, 2009.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
61

--------------------------------------------------------------------------------

 
 
(vii)        A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the other documents to be delivered
hereunder.
 
(viii)       Certificates, in substantially the form of Exhibit L attesting to
the Solvency of the Borrower and each Guarantor, on a consolidated basis (after
giving effect to the Transactions), from its Chief Financial Officer or other
financial officer.
 
(ix)          Copies of (i) at least five (5) days prior to the Closing Date,
audited financial statements of the Borrower and its Subsidiaries for each of
the three most recently-ended Fiscal Years ending more than 90 days prior to the
Closing Date; and (ii) customary unaudited pro forma financial statements as to
the  Borrower and its Subsidiaries giving effect to the Transactions,  in each
case prepared in a manner consistent with the projections in the presentation
provided by the Borrower dated February 2, 2011.
 
(x)           [RESERVED.]


(xi)          To the extent applicable, a Notice of Borrowing for any Borrowing
to be made, and/or one or more Letter of Credit Applications for each Letter of
Credit (other than any Existing Letter of Credit) to be issued, on the Closing
Date.
 
(xii)         A favorable opinion of (A) Paul, Weiss, Rifkind, Wharton &
Garrison, LLP, counsel to the Loan Parties, in substantially the form of Exhibit
D-1 hereto, and addressing such other matters as the Lenders may reasonably
request (including as to Delaware corporate law matters), and (B) Shumaker, Loop
& Kendrick, LLP, Michigan counsel to the Loan Parties, in substantially the form
of Exhibit D-2 hereto and addressing such other matters as the Lenders may
reasonably request.
 
(xiii)        With respect to any Flood Hazard Property, (i) the applicable Loan
Party's written acknowledgment of receipt of written notification as to the fact
that a Mortgaged Property is a Flood Hazard Property and as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (ii) copies of the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Administrative Agent
and naming the Collateral Agent as sole loss payee on behalf of the Lenders.
 
(xiv)        [RESERVED.]
 
(xv)         [RESERVED.]
 
(xvi)        Since December 31, 2009, there shall not have occurred a Material
Adverse Effect.
 
(xvii)       [RESERVED.]
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
62

--------------------------------------------------------------------------------

 
 
(xviii)      All costs, fees and expenses (including, without limitation, legal
fees and expenses, title premiums, survey charges and recording taxes and fees
for which the Borrower has received an invoice at least one (1) day prior to the
Closing Date) and other compensation contemplated by the Commitment Letter, the
Administrative Agent Fee Letter and the Fee Letter and payable to the Agents or
the Lender Parties shall have been paid in full in cash to the extent due and
payable.
 
(xix)        The Lenders shall have received, at least five (5) days prior to
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.
 
Section 3.02     Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit.  Each of (a) the obligation of each Appropriate Lender to make
an Advance (other than a Letter of Credit Advance to be made by the Issuing
Banks or a Lender pursuant to Section 2.03(c) and as set forth in
Section 2.02(b) with respect to the Swing Line Advances made by a Lender) on the
occasion of each Borrowing, and (b) the obligation of the Issuing Banks to issue
a Letter of Credit (including the initial issuance of a Letter of Credit
hereunder) or to renew a Letter of Credit and the right of the Borrower to
request a Swing Line Borrowing, shall be subject to the further conditions
precedent that on the date of such Borrowing, issuance or renewal:
 
(a)           the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
renewal of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing, issuance or renewal such statements are
true):
 
(i)            the representations and warranties contained in each Loan
Document, are correct in all material respects, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, before and after giving effect
to such Borrowing, issuance or renewal and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing, issuance or renewal, in which case as of
such specific date;
 
(ii)           no event has occurred and is continuing, or would result from
such Borrowing, issuance or renewal or from the application of the proceeds, if
any, therefrom, that constitutes a Default; and
 
(iii)          no Borrowing Base Deficiency will exist after giving effect to
such Borrowing, issuance or renewal and to the application of the proceeds
therefrom; and
 
(b)           the Lenders shall have received the Borrowing Base Certificate
most recently required to be delivered pursuant to Section 5.03(o), the
calculations contained in which shall be reasonably satisfactory to the
Administrative Agent.
 

Section 3.03     Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto, and if a
Borrowing occurs on the Closing Date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
63

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01     Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a)           Each of the Borrower and its Material Subsidiaries (i) is a
corporation, partnership, limited liability company or other organization duly
organized, validly existing and in good standing (or to the extent such concept
is applicable to a non-U.S. entity, the functional equivalent thereof) under the
laws of the jurisdiction of its incorporation or formation except where the
failure to be in good standing (or the functional equivalent), individually or
in the aggregate, would not have a Material Adverse Effect, (ii) is duly
qualified as a foreign corporation (or other entity) and in good standing (or
the functional equivalent thereof, if applicable) in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed and in good standing (or the functional equivalent thereof, if
applicable), individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power or authority, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.  As of the
Closing Date, all of the outstanding capital stock of each Loan Party (other
than the Borrower) has been validly issued, is fully paid and non assessable and
is owned by the Persons listed on Schedule 4.01 hereto in the percentages
specified on Schedule 4.01 hereto free and clear of all Liens, except those
created under the Collateral Documents or otherwise permitted under
Section 5.02(a) hereof.
 
(b)           Set forth on Schedule 4.01 hereto is a complete and accurate list
as of the Closing Date of all Subsidiaries of the Borrower, showing as of the
Closing Date (as to each such Subsidiary) the jurisdiction of its incorporation
or organization, as the case may be, and the percentage of the Equity Interests
owned (directly or indirectly) by the Borrower or its Subsidiaries.
 
(c)           The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
or any of their properties entered into by such Loan Party after the date hereof
except, in each case, other than any conflict, breach or violation which,
individually or in the aggregate would not reasonably be expected to  have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
64

--------------------------------------------------------------------------------

 
 
(d)          Except for the filing or recordings of Collateral Documents,
filings or recordings already made or to be made pursuant to any federal law,
rule or regulation or filings or recordings to be made in any jurisdiction
outside of the United States, no authorization, approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of this Agreement, the
Notes or any other Loan Document to which it is or is to be a party, or for the
consummation of each aspect of the transactions contemplated hereby, (ii) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents or (iv) the exercise by the Administrative Agent or any
Lender Party of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents.
 
(e)           This Agreement has been, and each of the Notes, if any, and each
other Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto.  This Agreement is, and each of the Notes
and each other Loan Document when delivered hereunder will be the legal, valid
and binding obligation of each Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, subject in each case to Debtor Relief Laws.
 
(f)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2009, and the related Consolidated statements of
income and cash flows of Borrower and its Subsidiaries for the Fiscal Year then
ended, and the interim Consolidated balance sheets of the Borrower and its
Subsidiaries as at October 31, 2010 and November 30, 2010 and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the respective months then ended, which have been furnished to
each Lender Party present fairly the financial condition and results of
operations of the Borrower and its Subsidiaries as of such dates and for such
periods all in accordance with GAAP consistently applied (subject to year-end
adjustments and in the case of unaudited financial statements, except for the
absence of footnote disclosure).
 
(g)           Since December 31, 2009, there has not occurred a Material Adverse
Change.
 
(h)           All projected Consolidated balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries delivered to the
Lender Parties pursuant to Section 5.03(d) were prepared and will be prepared,
as applicable, in good faith on the basis of the assumptions stated therein,
which assumptions were fair and will be fair in the light of conditions existing
at the time of delivery of such projections, and represented and will represent,
at the time of delivery, the Borrower’s reasonable estimate of its future
financial performance, it being understood that projections are inherently
unreliable and that actual performance may differ materially from such
projections.
 
(i)            Neither the Confidential Information Memorandum nor any other
written information, exhibits and reports furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender Party on or after February 2,
2011 in connection with any Loan Document (other than to the extent that any
such information, exhibits and reports constitute projections described in
Section 4.01(h) above and any information of a general economic or industry
nature) taken as a whole and in light of the circumstances in which made,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, in light of the
circumstances in which any such statements were made, not misleading.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
65

--------------------------------------------------------------------------------

 
 
(j)            Except as set forth on Schedule 4.01(j) or as disclosed in any
SEC filings, there is no action, suit, or proceeding affecting the Borrower or
any of its Material Subsidiaries pending or, to the best knowledge of the Loan
Parties, threatened before any court, governmental agency or arbitrator that
(i) is reasonably expected to be determined adversely to the Loan Party and, if
so adversely determined, would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note or any other Loan Document.
 
(k)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance or any drawing under any Letter of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.
 
(l)            No ERISA Event has occurred or is reasonably expected to occur
with respect to any ERISA Plan that has resulted in or is reasonably expected to
result in a Material Adverse Effect.
 
(m)          The present value of all accumulated benefit obligations under each
ERISA Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such ERISA Plan by an amount which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
present value of all accumulated benefit obligations of all underfunded ERISA
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded ERISA Plans by an amount which would
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower,
its Material Subsidiaries, nor any ERISA Affiliates has incurred within the
previous five years or is reasonably expected to incur any material Withdrawal
Liability.
 
(n)           Except as set forth in Schedule 4.01(n) hereto, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply in
all material respects with all applicable Environmental Laws and Environmental
Permits, all past non compliance with such Environmental Laws and Environmental
Permits has been resolved in a manner that could not be reasonably likely to
result in a material liability, and, to the knowledge of the Loan Parties after
reasonable inquiry, no circumstances exist that would be reasonably likely to
(i) form the basis of an Environmental Action against any Loan Party or any of
its Material Subsidiaries or any of their properties that could be reasonably
likely to have a material impact on any Loan Party or any Material Real Property
or (ii) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law.
 
(o)           Once executed, the Collateral Documents create a valid and
perfected security interest or Lien, as applicable in the Collateral having the
priority set forth therein securing the payment of the Secured Obligations, and
all filings and other actions necessary (except with respect to any action that
is not required to be taken on the Closing Date in accordance with Section
5.01(t) hereof) to perfect such security interest have been duly taken, except
that the execution and delivery of local law governed pledge or analogous
documentation with respect to Equity Interests in Subsidiaries of the Borrower
organized in jurisdictions outside the United States, and the filing,
notarization, registration or other publication thereof, and the taking of other
actions, if any, required under local law of the relevant jurisdictions of
organization for the effective grant and perfection of a Lien on such Equity
Interests under laws of such jurisdictions of organization outside the United
States, may be required in order to fully grant, perfect and protect such
security interest under such local laws.  The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
66

--------------------------------------------------------------------------------

 
 
(p)           Neither the making of any Advances, nor the issuance of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
the Borrowers, nor the consummation of the other transactions contemplated by
the Loan Documents, will violate any provision of the Investment Company Act of
1940, as amended, or any rule, regulation or order of the Securities and
Exchange Commission thereunder.
 
(q)           Each Loan Party and each of its Subsidiaries has filed or caused
to be filed all returns and reports (federal, state, local and foreign) which
are required to have been filed and has paid or caused to be paid all taxes
required to have been paid by it, together with applicable interest and
penalties, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
(r)           Set forth on Schedule 4.01(r) hereto is a complete and accurate
list of all domestic real property owned by any Loan Party, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and book and estimated fair value thereof.  Each Loan Party or such
Subsidiary has good and insurable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens.
 
(s)           Set forth on Schedule 4.01(s) hereto is a complete and accurate
list of all leases of Material Real Property under which any Loan Party is the
lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.  To the best of the Borrower’s knowledge, each such lease is the
legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.
 
(t)           Set forth on Schedule 4.01(t) hereto is a complete and accurate
list of all leases of domestic real property under which any Loan Party is the
lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.
 
(u)           Each Loan Party and each of its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary, in the aggregate, for the conduct of its business as
currently conducted, and the use thereof by the Borrower and the Guarantors does
not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
(v)           The Borrower and it Subsidiaries, on a consolidated basis, will be
Solvent on and as of the Closing Date.
 
(w)           To each Loan Party’s knowledge, each Loan Party and its
Subsidiaries do not have any material contingent liability in connection with
any release of any Hazardous Materials into the environment.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
67

--------------------------------------------------------------------------------

 
 
(x)           To each Loan Party’s knowledge, none of the Loan Parties or their
Subsidiaries are in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, except for any such violation or default that would not reasonably be
expected to result in a Material Adverse Effect.
 
(y)           No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with this Agreement
or the Loan Documents or the Transactions or the transactions contemplated
hereby or thereby based upon arrangements made by or on behalf of the Borrower.
 
(z)           To the extent applicable, each Loan Party is in compliance, in all
material respects, with the Patriot Act.
 
ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
 
Section 5.01     Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, each Loan Party will:
 
(a)           Corporate Existence.  Preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary or desirable in the normal conduct of its business
except (i)(A) if in the reasonable business judgment of the Borrower or such
Guarantor, as the case may be, it is in its best economic interest not to
preserve and maintain such rights, privileges, qualifications, permits, licenses
and franchises and the loss thereof is not materially disadvantageous to the
Loan Parties, taken as a whole, and (B) such failure to preserve the same could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (ii) as otherwise permitted by Section 5.02(g).
 
(b)           Compliance with Laws.  Comply with all laws, rules, regulations
and orders of any governmental authority applicable to it or its property, such
compliance to include without limitation, ERISA, Environmental Laws and The
Racketeer Influenced and Corrupt Organizations Chapter of The Organized Crime
Control Act of 1970, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
(c)           Environmental Matters.  Comply, and cause each of its Subsidiaries
and all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew, and cause each of its Subsidiaries to
obtain and renew, all Environmental Permits necessary for its operations and
properties and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws, in each case to the extent the failure to do so would result
in a material loss or liability; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
68

--------------------------------------------------------------------------------

 
 
(d)           Insurance.  (i) Keep its insurable properties insured at all
times, against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies of the same or similar size in
the same or similar businesses (subject to deductibles and including provisions
for self-insurance); and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area and in each case with financially sound and reputable insurance
companies (subject to provisions for self-insurance) and (ii) with respect to
each parcel of Material Real Property that is subject to a Mortgage, obtain
flood insurance in such total amounts as are required pursuant to applicable law
or otherwise customary with companies of the same or similar size, if at any
time the area in which any improvements are located is designated as a “flood
hazard area” in any Flood Insurance Rate Map established by the Federal
Emergency Management Agency (or any successor agency) (each such Property, a
“Flood Hazard Property”), and otherwise comply with the National Flood Insurance
Program set forth in the Flood Disaster Protection Act of 1973, as amended from
time to time, and the National Flood Insurance Reform Act of 1994, as amended
from time to time, and related legislation (collectively, the “Flood Laws”).
 
(e)           Obligations and Taxes.  Pay all its material obligations promptly
and in accordance with their terms and pay and discharge and cause each of its
Subsidiaries to pay and discharge promptly all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become in default, as well as
all lawful claims for labor, materials and supplies or otherwise which, if
unpaid, would become a Lien or charge upon such properties or any part thereof;
provided, however, that the Borrower and each Guarantor shall not be required to
pay and discharge or to cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, in each case, if
the Borrower and the Guarantors shall have set aside on their books adequate
reserves therefor in conformity with GAAP.
 
(f)           Access to Books and Records.
 
(i)           Maintain or cause to be maintained at all times true and complete
books and records in accordance with GAAP of the financial operations of the
Borrower and the Guarantors; and provide the Lender Parties and their
representatives (which shall coordinate through the Administrative Agent) access
to all such books and records during regular business hours upon reasonable
advance notice, in order that the Lender Parties may examine and make abstracts
from such books, accounts, records and other papers for the purpose of verifying
the accuracy of the various reports delivered by the Borrower or the Guarantors
to any Agent or the Lenders pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement and to discuss the affairs, finances
and condition of the Borrower and the Guarantors with the officers and
independent accountants of the Borrower; provided that the Borrower shall  have
the right to be present at any such visit or inspection.
 
(ii)           Grant the Lender Parties (which shall coordinate through the
Administrative Agent) access to and the right to inspect all reports, audits and
other internal information of the Borrower and the Guarantors relating to
environmental matters upon reasonable advance notice, but subject to appropriate
limitations so as to preserve attorney-client privilege.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
69

--------------------------------------------------------------------------------

 
 
(iii)          At any reasonable time and from time to time during regular
business hours, upon reasonable notice by the Administrative Agent or the
Collateral Agent, permit such Agent or any Lenders and/or any representatives
designated by such Agent  or such Lender (it being understood that all such
visits by Lenders shall be coordinated through the Administrative Agent)
(including any internal and third party consultants, accountants, lawyers and
appraisers retained by such Agent or Lender) to visit the properties of the
Borrower and the Guarantors to conduct evaluations, appraisals, environmental
assessments and ongoing maintenance and monitoring in connection with the
Borrower’s computation of the Borrowing Base and the assets included in the
Borrowing Base and such other assets and properties of the Borrower or its
Subsidiaries as such Agent or Lender may require, and to monitor the Collateral
and all related systems, and pay the reasonable fees and expenses in connection
therewith (including the reasonable and customary fees and expenses of such
Agents and Lenders, as forth in Section 10.04);  provided that the Borrower
shall have the right to be present at any such visit and, unless (a) a Default
has occurred and is continuing or (b) the Availability is less than or equal to
the Availability Threshold Amount, such visits permitted under this
clause (iii) shall be coordinated through the Administrative Agent or the
Collateral Agent and shall be made no more frequently than twice in any fiscal
year.  In connection with any collateral monitoring or review and appraisal
relating to the computation of the Borrowing Base, the Borrower shall make such
modifications and adjustments to the Borrowing Base or the computation thereof
as the Administrative Agent shall reasonably require upon at least ten (10) days
written notice (it being understood that no such notice is required during the
continuance of an Event of Default or in the event that Availability is less
than or equal to the Availability Threshold Amount) based upon the terms of this
Agreement and results of such collateral monitoring, review or appraisal (which
modifications and adjustments may include maintaining additional Reserves,
modifying the advance rates or modifying the eligibility criteria for components
of the Borrowing Base to the extent reasonably required by the Administrative
Agent).
 
(iv)         Permit third-party appraisals of Inventory; provided that such
third-party appraisals may be conducted (i) no more than once per year or
(ii) at any time upon the occurrence and continuance of an Event of Default.
 
(g)          [RESERVED.]
 
(h)          Maintenance of Credit Ratings.  Use commercially reasonable efforts
to maintain, in respect of the Borrower, corporate ratings and corporate family
ratings of S&P and Moody’s, respectively.
 
(i)           Use of Proceeds.  Use the proceeds of the Advances solely for the
purposes, and subject to the restrictions, set forth in Section 2.14.
 
(j)            Validity of Loan Documents.  Use its best efforts to object to
any application made on behalf of any Loan Party or by any Person to the
validity of any Loan Document or the applicability or enforceability of any Loan
Document or which seeks to void, avoid, limit, or otherwise adversely affect the
security interest created by or in any Loan Document or any payment made
pursuant thereto.
 
(k)           Maintenance of Cash Management System.  Maintain a cash management
system on terms reasonably acceptable to the Lenders (it being acknowledged that
the Cash Management System of the Borrower as in effect on the Closing Date is
reasonably acceptable to the Lenders) in accordance with Section 2.17 of this
Agreement.  Continue to maintain one or more Concentration Accounts to be used
by the Borrower as its principal concentration account for day-to-day operations
conducted by the Borrower.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
70

--------------------------------------------------------------------------------

 
 
(l)            [RESERVED.]
 
(m)          Additional Domestic Subsidiaries; Additional Properties.  If any
Loan Party shall form or directly acquire all or substantially all of the
outstanding Equity Interests of a Material Subsidiary after the Closing Date, a
Subsidiary becomes a domestic Material Subsidiary after the Closing Date, or any
Loan Party shall acquire an interest in any Material Real Property, then, in
each case, the Borrower will: (x) notify the Administrative Agent and the
Collateral Agent thereof, (y) with respect to the acquisition or domestication
of any Material Subsidiary, such Loan Party will cause any applicable Material
Subsidiary to become a Loan Party hereunder and under each applicable Collateral
Document (excluding mortgages) within fifteen (15) Business Days after such
Material Subsidiary is formed or acquired and promptly take such actions to
create and perfect Liens on such Material Subsidiary’s assets (excluding real
property and leases) to secure the Secured Obligations as the Administrative
Agent or the Collateral Agent shall reasonably request in accordance with and
subject to the Collateral Documents, and (z) with respect to the acquisition of
an interest in any Material Real Property (whether by way of acquisition of a
new Material Subsidiary or acquisition by a Loan Party of such interest in
Material Real Property), cause the Loan Party holding such interest not later
than 30 days after such acquisition to provide to the Administrative Agent a
description, in detail reasonably satisfactory to the Administrative Agent, of
the real property and revised copies of Schedules 4.01(r), 4.01(s) and 4.01(t),
as applicable, reflecting the addition of such real property, and, provide the
Administrative Agent with each of the following within 60 days after such
acquisition (or such longer period of time as may be agreed to in writing by the
Administrative Agent in its reasonable discretion): (I)  a Mortgage with respect
to such Material Real Property, together with evidence that counterparts of such
Mortgage have been either (x) duly recorded on or before such outside date or
(y) duly executed, acknowledged and delivered in form suitable for filing or
recording, in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
Lien having the required priority on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid; (II) an American Land Title
Association/California Land Title Association Lender’s Extended Coverage title
insurance policy (a “Mortgage Policy”) with respect to such Property, in form
and substance, with endorsements (including zoning endorsements, where
available) and in amount reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the applicable Mortgage to be valid first and
subsisting Liens on the real property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and Liens existing as of the date
the applicable asset or subsidiary was acquired, and providing for such other
affirmative insurance (including endorsements for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may reasonably deem necessary or desirable; (III) an American Land Title
Association/American Congress on Surveying and Mapping form survey with respect
to such Property, for which all necessary fees (where applicable) have been
paid, and dated no more than ninety (90) days before the date of the applicable
Mortgage Policy, certified to the Administrative Agent and the issuer of the
applicable Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
State in which the property described in such survey is located and reasonably
acceptable to the Administrative Agent; (IV) estoppel and consent agreements, in
form and substance satisfactory to the Administrative Agent, executed by each of
the lessors of the leased real properties listed on Schedule 4.01(s) hereto,
along with (x) a memorandum of lease in recordable form with respect to such
leasehold interest, executed and acknowledged by the owner of the affected
Property, as lessor, or (y) evidence that the applicable lease with respect to
such leasehold interest or a memorandum thereof has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice to third-party purchasers of such leasehold interest,
or (z) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent (provided that, with respect to any
leasehold interest, the Borrower shall only be required to use commercially
reasonable efforts to obtain such estoppel and consent agreements or such
memorandums of lease and, in the event that such estoppel and consent agreements
or such memorandums of lease are not obtained with respect to any such
leasehold, the other requirements set forth in clauses (I) through (VII) of this
Section 5.01(m) shall not apply to such leasehold interest); (V) favorable legal
opinions in the form required by Section 5.01(t)(iii), mutatis mutandis; (VI)
evidence of insurance of the type required by Section 5.01(t)(iv), mutatis
mutandis; and (VII) such other items of the type described in Section 5.01(t)(v)
which may be reasonably requested by the Administrative Agent, mutatis mutandis;
provided that (i) Mortgages (and the other items set forth in Section 5.01(t)(i)
through (v) and the foregoing clauses (I) through (VI) of this Section 5.01(m))
shall only be required in respect of Material Real Property, and
(ii) notwithstanding the foregoing, no Subsidiary will be required to become or
remain a Guarantor or provide or maintain a Lien on any of its assets as
security for any of the Obligations (A) if such Subsidiary is not a wholly-owned
Subsidiary; (B) to the extent doing so would (1) in the case of any CFC or any
assets of a CFC, result in any materially adverse tax consequences or (2) be
prohibited by any applicable law; (C) such Person is an Excluded Subsidiary, or
(D) if, in the reasonable judgment of the Administrative Agent and the Borrower,
the cost of providing a Guarantee Obligation hereunder is excessive in relation
to the benefits to be obtained by the Lender Parties therefrom.  If any
certificated shares of Equity Interests of any such Subsidiary, or any Debt of
any such Subsidiary exceeding $1,000,000, are owned by or on behalf of any Loan
Party, such Loan Party will cause such shares and promissory notes evidencing
such Debt to be pledged to secure the Secured Obligations within fifteen (15)
Business Days after such Subsidiary is formed or such shares of Equity Interests
or Debt are acquired (except that, if such Subsidiary is a Foreign Subsidiary,
shares of Equity Interests of such Subsidiary to be pledged shall be limited to
65% of the outstanding shares of Equity Interests of such Subsidiary).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
71

--------------------------------------------------------------------------------

 
 
(n)          [RESERVED.]
 
(o)          [RESERVED.]
 
(p)          Further Assurances.
 
(i)           Promptly upon reasonable request by any Agent, correct, and cause
each of its Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
72

--------------------------------------------------------------------------------

 

(ii)           Promptly upon reasonable request by any Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
landlords’ and bailees’ waiver and consent agreements, assurances and other
instruments as any Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s properties,
assets, rights or interests to the Liens now or hereafter required to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens required to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
(q)           Maintenance of Properties, Etc.  Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided that, this subsection (q) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.
 
(r)           [RESERVED.]
 
(s)           [RESERVED.]
 
(t)           Post-Closing Obligations.  Within 120 days after the Closing Date,
duly execute, as applicable, the Mortgage Modifications covering each Property
that is subject to an Existing Mortgage, together with:
 
 
(i)
evidence that counterparts of the Mortgage Modifications have been either (x)
duly recorded on or before the Closing Date or (y) duly executed, acknowledged
and delivered in form suitable for filing or recording, in all filing or
recording offices that the Administrative Agent may deem reasonably necessary or
desirable in order to create a valid and subsisting Lien having the required
priority on the property described therein in favor of the Collateral Agent for
the benefit of the Secured Parties and that all filing and recording taxes and
fees have been paid,

 
 
(ii)
fully paid title searches and modification and date-down endorsements to the
existing Mortgage Policies showing no Liens of record other than Permitted
Liens,

 
 
(iii)
without duplication of the opinions of counsel provided pursuant to Section
3.01(a)(xii), favorable opinions of local counsel for the Loan Parties (i) in
states in which the Material Properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
substantially in the form of Exhibit N hereto, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, or such other
advice of such local counsel as may be reasonably required by the Administrative
Agent, and (ii) in states in which the Loan Parties party to the Mortgages are
organized or formed, with respect to the valid existence, corporate power and
authority of such Loan Parties in the granting of the Mortgages, in form and
substance satisfactory to the Administrative Agent,

 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
73

--------------------------------------------------------------------------------

 
 
 
(iv)
evidence of the insurance required by the terms of the Mortgages,

 
 
(v)
such other consents, agreements and confirmations of lessors and third parties
as the Administrative Agent may deem reasonably necessary or desirable and
evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid first and subsisting
Liens on the property described in the Mortgages has been taken.

 
Section 5.02      Negative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, no Loan Party will, at any time:
 
(a)           Liens.  Incur, create, assume or suffer to exist any Lien on any
asset of the Borrower or any of its Material Subsidiaries now owned or hereafter
acquired by any of the Borrower or any such Material Subsidiary, other
than:  (i) Liens existing on the Closing Date and set forth on Schedule 5.02(a);
(ii) Permitted Liens; (iii) Liens on assets of Foreign Subsidiaries to secure
Debt permitted by Sections 5.02(b)(ii) or (vi); (iv) Liens in favor of the
Administrative Agent, the Collateral Agent and the Secured Parties; (v) Liens in
connection with Debt permitted to be incurred pursuant to Section 5.02(b)(vii)
so long as such Liens extend solely to the property (and improvements and
proceeds of such property) acquired or financed with the proceeds of such Debt
or subject to the applicable Capitalized Lease; (vi) Liens (x) in the form of
cash collateral deposited to secure Obligations under Hedge Agreements, Credit
Card Programs and Cash Management Obligations (in each case, not secured as set
forth in clause (y)); provided that such cash is not in excess of $75,000,000,
and (y) on the Collateral to secure (A) Obligations under Hedge Agreements (not
secured as set forth in clause (x)) up to an amount not to exceed $125,000,000,
(B) Cash Management Obligations (not secured as set forth in clause (x)) and, to
the extent satisfactory to the Administrative Agent, obligations of the Loan
Parties in respect of Cash Pooling Arrangements and (C) Obligations under Credit
Card Programs (not secured as set forth in clause (x)); (vii) Liens arising
pursuant to the Tooling Program; (viii) Liens on cash or Cash Equivalents to
secure cash management obligations to Keybank National Association provided that
such cash or cash equivalents are not in excess of $1,000,000; and (ix) Liens on
the Term Facility Collateral to secure Debt incurred pursuant to Section
5.02(b)(xvii), so long as the Consolidated Fixed Charge Coverage Ratio is at
least 1.1:1.0 on a pro forma basis as at the end of the trailing four Fiscal
Quarters most recently ended immediately prior to the incurrence of such Liens
(calculated as if such Debt had been incurred at the beginning of such
period).  Notwithstanding anything contained herein to the contrary, to the
extent that any Loan Party incurs a Lien on any Collateral in accordance with
this Section 5.02(a), the Administrative Agent, on behalf of the Lenders, may
enter into an intercreditor agreement with the other applicable secured parties
in form and substance reasonably satisfactory to the Administrative Agent and on
such terms and conditions as are customary for similar financing in light of the
then-prevailing market conditions as determined by the Administrative Agent
giving due regard to the first priority nature of the Collateral (and the
Required Lenders hereby authorize the Administrative Agent to enter into any
such intercreditor agreement) (the “Intercreditor Agreement”) and the Collateral
Agent, on behalf of the Lenders, may in connection therewith, make such
amendments to the Security Agreement as it deems necessary to reflect the terms
of such Intercreditor Agreement, in accordance with the amendment provisions as
set forth in the Security Agreement.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
74

--------------------------------------------------------------------------------

 

(b)           Debt.  Contract, create, incur, assume or suffer to exist any
Debt, or permit any of its Material Subsidiaries to contract, create, incur,
assume or suffer to exist any Debt, except for (i) Debt under this Agreement and
the other Loan Documents; (ii) (x) Surviving Debt and any Permitted Refinancing
thereof and (y) Debt in respect of any Receivables Facility in an aggregate
principal amount not to exceed €170,000,000 (or the equivalent amount in
Dollars); (iii) Debt arising from Investments among the Borrower and its
Subsidiaries that are permitted hereunder; (iv) Debt in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any automated clearing house transfers
of funds; (v) Debt consisting of (x) guaranties permitted by Section 5.02(c) and
(y) non-recourse Debt in respect of Investments in joint ventures permitted
under Section 5.02(f)(ix) or Section 5.02(f)(xv) in an aggregate amount not to
exceed $100,000,000 plus any non-recourse Debt directly associated with DDAC at
any time outstanding; (vi) Debt of Foreign Subsidiaries owing to third parties
in an aggregate outstanding principal amount (together with the aggregate
outstanding principal amount of all other Debt of Foreign Subsidiaries permitted
under this subsection (b)) not in excess of $750,000,000 at any time
outstanding; (vii) Debt constituting purchase money debt and Capitalized Lease
obligations (not otherwise included in subclause (iii) above and including any
such Debt or Capitalized Lease obligations assumed in connection with a
Permitted Acquisition); provided that, at the time of incurrence of such Debt
and after giving pro forma effect thereto, the aggregate amount of such Debt
shall not exceed in the aggregate 7.5% of Consolidated Net Tangible Assets;
(viii) (x) Debt in respect of Hedge Agreements entered into in the ordinary
course of business to protect against fluctuations in interest rates, foreign
exchange rates and commodity prices and (y) Debt arising under the Credit Card
Program, provided that Hedge Agreements and Credit Card Programs subject to
Liens permitted under Section 5.02(a)(vi)(x) shall not exceed $75,000,000 at any
time outstanding; (ix) indebtedness which may be deemed to exist pursuant to any
surety bonds, appeal bonds or similar obligations incurred in connection with
any judgment not constituting an Event of Default; (x) indebtedness in respect
of netting services, customary overdraft protections and otherwise in connection
with deposit accounts in the ordinary course of business; (xi) payables owing to
suppliers in connection with the Tooling Program, (xii) Debt representing
deferred compensation to employees of the Borrower or any other Loan Party
incurred in the ordinary course of business; (xiii) Debt incurred by the
Borrower or any of its Subsidiaries in a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Disposition, in each case
limited to indemnification obligations or obligations in respect of purchase
price, including Earn-Out Obligations or similar adjustments; (xiv) Debt
consisting of the financing of insurance premiums in the ordinary course of
business; (xv) Debt supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit; (xvi) Subordinated Debt of the
Loan Parties in an aggregate principal amount not to exceed $250,000,000 at any
time outstanding; (xvii) secured Debt not otherwise permitted hereunder in an
aggregate outstanding principal amount of $1,000,000,000; (xviii) Debt incurred
in connection with the issuance of the Senior Notes (the “Senior Notes
Debt”)(and any Permitted Refinancings thereof); (xix) Debt assumed in connection
with any Permitted Acquisition (and any Permitted Refinancings thereof),
provided that (1) such Debt was not incurred in contemplation of such Permitted
Acquisition, (2) the only obligors with respect to any Debt incurred pursuant to
this clause (xix) shall be those Persons who were obligors of such Debt prior to
such Permitted Acquisition (and any other Person that would have been required
to become an obligor under the terms of such Debt), and (3) both immediately
prior and after giving effect thereto, no Default shall exist or result
therefrom; (xx) Debt incurred by the Borrower or any of its Subsidiaries to
finance any Permitted Acquisition (and any Permitted Refinancings thereof); and
(xxi) unsecured Debt not otherwise permitted hereunder so long as the
Consolidated Fixed Charge Coverage Ratio is at least 1.1:1.0 on a pro forma
basis as at the end of the trailing four Fiscal Quarters most recently ended
immediately prior to the incurrence of such Debt (calculated as if such Debt had
been incurred at the beginning of such period) (and any Permitted Refinancings
thereof).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
75

--------------------------------------------------------------------------------

 

(c)           Guarantees and Other Liabilities.  Contract, create, incur, assume
or permit to exist, or permit any Material Subsidiary to contract, create,
assume or permit to exist, any Guarantee Obligations, except (i) for any
guaranty of Debt or other obligations of the Borrower or any Guarantor if the
Borrower or such Guarantor could have incurred such Debt or obligations under
this Agreement; provided that, if the Debt being guaranteed is subordinated to
the Obligations under this Agreement, such Guarantee Obligation shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Debt, (ii) by
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business, (iii) Guarantee Obligations constituting Investments of the
Borrower and its Subsidiaries permitted hereunder (provided that Guarantee
Obligations in respect of Investments in joint ventures permitted under
Section 5.02(f)(i) shall not exceed an aggregate amount of $50,000,000 at any
time outstanding) and (iv) for any guaranty by the Borrower of obligations of
Dana Financial Services Switzerland GmbH under Secured Hedge Agreements entered
into by Dana Financial Services Switzerland GmbH with Hedge Banks.
 
(d)           Dividends; Capital Stock.  Declare or pay, directly or indirectly,
any dividends or make any other distribution, or payment, whether in cash,
property, securities or a combination thereof, with respect to (whether by
reduction of capital or otherwise) any shares of capital stock (or any options,
warrants, rights or other equity securities or agreements relating to any
capital stock) of the Borrower, or set apart any sum for the aforesaid purposes
(collectively, “Restricted Payments”), except that:
 
(i)           So long as (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (y) the Payment Condition is
satisfied, the Borrower may declare and pay dividends in respect of its
Preferred Interests; provided that the aggregate amount of dividends paid in any
Fiscal Year shall not exceed $32,000,000; provided further that if the terms of
this Section 5.02(d)(i) prevent the Borrower from declaring such dividends in
any Fiscal Year, the aggregate amount of dividends paid in the immediately
succeeding Fiscal Year (subject to this Agreement) may include the unused amount
permitted hereunder for the prior year;
 
(ii)           to the extent constituting Restricted Payments, the Borrower may
enter into and consummate any transactions permitted under Section 5.02(e), (f)
and (j);
 
(iii)           repurchases of Equity Interests in the ordinary course of
business in the Borrower (or any direct or indirect parent thereof) or any of
its Subsidiaries deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;
 
(iv)           the Borrower may declare and pay dividends or other distributions
in respect of any class of its Equity Interests, provided that, before and after
giving effect to such payment, (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (y)  either (1)
Availability on a pro forma basis as calculated in the Borrowing Base
Certificate most recently furnished pursuant to Section 5.03(o) shall be at
least $125,000,000 or (2) in the event that Availability on a pro forma basis as
calculated in the Borrowing Base Certificate most recently furnished pursuant to
Section 5.03(o) is less than $125,000,000 but greater than or equal to
$75,000,000, then the Consolidated Fixed Charge Coverage Ratio shall be at least
1.1:1.0 on a pro forma basis as at the end of the trailing four Fiscal Quarters
most recently ended;
 
(v)           the Borrower may declare and pay dividends or other distributions
in respect of any class of its Equity Interests so long as such dividends or
distributions are payable solely in shares of such class of Equity Interests;
and
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
76

--------------------------------------------------------------------------------

 
 
(vi)         the Borrower may convert shares of its Preferred Interests into
shares of common stock or other common Equity Interests.
 
(e)           Transactions with Affiliates.  Enter into or permit any of its
Material Subsidiaries to enter into any transaction with any of its Affiliates,
other than on terms and conditions at least as favorable to the Borrower or such
Subsidiary as would reasonably be obtained at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except for the
following: (i) any transaction between any Loan Party and any other Loan Party
or between any Non-Loan Party and any other Non-Loan Party; (ii) any transaction
between any Loan Party and any Non-Loan Party that is at least as favorable to
such Loan Party as would reasonably be obtained at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate; (iii) any
transaction individually or of a type expressly permitted pursuant to the terms
of the Loan Documents; or (iv) reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, in each case approved by the relevant Board of Directors or (v)
transactions in existence on the Closing Date and set forth on Schedule III and
any renewal or replacement thereof on substantially identical terms.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
77

--------------------------------------------------------------------------------

 

(f)           Investments.  Make or hold, or permit any of its Material
Subsidiaries to make, any Investment in any Person, except for (i) (A) ownership
by the Borrower or the Guarantors of the capital stock of each of the
Subsidiaries listed on Schedule 4.01 and (B) Investments consisting of
intercompany loans or advances existing as of the Closing Date and other
Investments existing as of the Closing Date and set forth on Schedule 5.02(f),
together with any increase in the value of thereof, in each case as extended,
renewed or refinanced from time to time so long as the aggregate thereof is not
increased above the amount as of the Closing Date plus the increase in the value
thereof unless otherwise permitted pursuant to another exception in this Section
5.02(f) and any Permitted Refinancing thereof; (ii) Investments in Cash
Equivalents and Investments by Foreign Subsidiaries in securities and deposits
similar in nature to Cash Equivalents and customary in the applicable
jurisdiction; (iii) Investments or intercompany loans or advances (A) by any
Loan Party to or in any other Loan Party, (B) by any Non-Loan Party to or in any
Loan Party or (C) by any Non-Loan Party to or in any other Non-Loan Party;
(iv) investments (A) received in satisfaction or partial satisfaction thereof
from financially troubled account debtors or in connection with the settlement
of delinquent accounts and disputes with customers and suppliers, or
(B) received  in settlement of debts created in the ordinary course of business
and owing to the Borrower or any of its Subsidiaries or in satisfaction of
judgments; (v) Investments (A) in the form of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with
current market practices, (B) in the form of extensions of trade credit in the
ordinary course of business, or (C) in the form of prepaid expenses and deposits
to other Persons in the ordinary course of business; (vi) Investments made in
any Person to the extent such investment represents the non-cash portion of
consideration received for an asset sale permitted under the terms of the Loan
Documents; (vii) loans or advance to directors, officers and employees for bona
fide business purposes and in the ordinary course of business in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding;
(viii) investments constituting guaranties permitted pursuant to
Section 5.02(c)(i) or (ii) above and guaranties of leases and trade payables and
other similar obligations entered into in the ordinary course of business; (ix)
Permitted Acquisitions by Loan Parties, provided that, before and after giving
effect to any Permitted Acquisition, (x) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (y) either (1)
Availability on a pro forma basis as calculated in the Borrowing Base
Certificate most recently furnished pursuant to Section 5.03(o) shall be at
least $125,000,000 or (2) in the event that Availability on a pro forma basis as
calculated in the Borrowing Base Certificate most recently furnished pursuant to
Section 5.03(o) is less than $125,000,000 but greater than or equal to
$75,000,000, then the Consolidated Fixed Charge Coverage Ratio shall be at least
1.1:1.0 on a pro forma basis as at the end of the trailing four Fiscal Quarters
most recently ended; (x) Investments in connection with the Tooling Program in
an aggregate amount (together with any Investments in connection with the
Tooling Program permitted under sub-clause (i)(B) above) not in excess of
$135,000,000; (xi) Investments in Mexico in connection with Maquiladora or
similar arrangements in an aggregate amount not to exceed $20,000,000;
(xii) Investments by Loan Parties in Non-Loan Parties (A) in an aggregate amount
not to exceed an amount equal to $50,000,000 plus, with respect to any such Loan
Party, the difference (if greater than zero) of (1) the aggregate amount of
dividends, distributions and loan repayments received by such Loan Party since
January 31, 2008 from Non-Loan Parties at any time outstanding minus (2) the
aggregate amount of Investments made in such Non-Loan Parties by such Loan Party
since January 31, 2008 at any time outstanding  and (B) to the extent that
Letters of Credit are permitted to be issued hereunder to provide credit support
for third-party Debt of Foreign Subsidiaries; (xiii) Investments by Foreign
Subsidiaries in other Foreign Subsidiaries and in the Loan Parties; (xiv) loans
or advances made by any Foreign Subsidiary to the purchaser of receivables and
receivables related assets or any interest therein to fund part of the purchase
price of such receivables and receivables related assets or any interest therein
in connection with the factoring or sale of such receivables pursuant to a
transaction permitted pursuant to Section 5.02(b)(iii) or (vi); (xv) Permitted
Acquisitions by Foreign Subsidiaries not to exceed $100,000,000 in any Fiscal
Year; (xvi) other Investments to the extent not permitted pursuant to any other
subpart of this Section, provided that, before and after giving effect to such
Investments, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) either (1) Availability on a pro
forma basis as calculated in the Borrowing Base Certificate most recently
furnished pursuant to Section 5.03(o) shall be at least $125,000,000 or (2) in
the event that Availability on a pro forma basis as calculated in the Borrowing
Base Certificate most recently furnished pursuant to Section 5.03(o) is less
than $125,000,000 but greater than or equal to $75,000,000, then the
Consolidated Fixed Charge Coverage Ratio shall be at least 1.1:1.0 on a pro
forma basis as at the end of the trailing four Fiscal Quarters most recently
ended; (xvii) Investments (including Permitted Acquisitions) made by the
Borrower or any Subsidiary of the Borrower with proceeds of Debt incurred
pursuant to Section 5.02(b)(vi); and (xviii) Investments (including Permitted
Acquisitions) made by the Borrower or any Subsidiary of the Borrower  with
proceeds of Debt incurred pursuant to Section 5.02(b)(xvii), provided that, to
the extent that such Investments are made by  a Loan Party and constitute Debt,
such Investments shall be pledged in favor of the Collateral Agent pursuant to
the Security Agreement, provided, further, that, before and after giving effect
to such Investments, (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (y) either (1) Availability on a pro
forma basis as calculated in the Borrowing Base Certificate most recently
furnished pursuant to Section 5.03(o) shall be at least $125,000,000 or (2) in
the event that Availability on a pro forma basis as calculated in the Borrowing
Base Certificate most recently furnished pursuant to Section 5.03(o) is less
than $125,000,000 but greater than or equal to $75,000,000, then the
Consolidated Fixed Charge Coverage Ratio shall be at least 1.1:1.0 on a pro
forma basis as at the end of the trailing four Fiscal Quarters most recently
ended.  Notwithstanding the foregoing, in the case of Investments permitted by
clauses (xii) above, no such Investment may be made by any Loan Party unless the
Payment Condition is satisfied.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
78

--------------------------------------------------------------------------------

 

(g)           Disposition of Assets.  Sell or otherwise dispose of, or permit
any of its Material Subsidiaries to sell or otherwise dispose of, any assets
(including, without limitation, the capital stock of any Subsidiary of the
Borrower or a Material Subsidiary) except for (i) proposed divestitures publicly
disclosed or otherwise disclosed in writing to the Administrative Agent, in each
case at least 5 Business Days prior to the Closing Date and satisfactory to the
Administrative Agent and the Lenders; (ii) (x) sales of inventory or obsolete or
worn-out property by the Borrower or any of its Subsidiaries in the ordinary
course of business, (y) sales, leases or transfers of property by the Borrower
or any of its Subsidiaries to the Borrower or a Subsidiary or to a third party
in connection with the asset value recovery program, or (z) sales by Non-Loan
Parties of property no longer used or useful; (iii) the sale, lease, transfer or
other disposition of any assets (A) by any Loan Party to any other Loan Party,
(B) by any Non-Loan Party to any Loan Party or (C) by any Non-Loan Party to any
other Non-Loan Party; (iv) the sale, lease, transfer or other disposition of any
assets of the Borrower or any of its Subsidiaries to any Person so long as
(1) no Default has occurred and is continuing, (2) to the extent that any
Eligible Inventory or any Eligible Receivables are disposed of in connection
with such sale, lease or transfer, upon such sale, lease or transfer, the
Borrower shall furnish to the Administrative Agent a revised Borrowing Base
Certificate giving pro forma effect to such sale, lease or transfer of such
Eligible Inventory or Eligible Receivables, as the case may be, and (3) the Loan
Parties, taken as a whole, do not sell, lease or transfer all, or substantially
all, of their assets to any Non-Loan Party or other Person; (v) sales, transfers
or other dispositions of assets in connection with the Tooling Program; (vi) 
any sale, lease, transfer or other disposition made in connection with any
Investment permitted under Sections 5.02(f)(ii), (iv), (v) or (viii) hereof;
(vii) licenses, sublicenses or similar transactions of intellectual property in
the ordinary course of business and the abandonment of intellectual property, in
accordance with Section 13 of the Security Agreement, deemed no longer useful;
(viii) equity issuances by any Subsidiary to the Borrower or any other
Subsidiary of the Borrower to the extent such equity issuance constitutes an
Investment permitted pursuant to Section 5.02(f)(iii); (ix) transfers of
receivables and receivables related assets  or any interest therein by any
Foreign Subsidiary in connection with any factoring or similar arrangement
permitted pursuant to Section 5.02(b); (x) other sales, leases, transfers or
dispositions of assets for fair value at the time of such sale (as reasonably
determined by Borrower) so long as (A) in the case of any sale or other
disposition, in any single transaction or series of related transactions, in
which the fair value of the assets being sold, leased, transferred or disposed
of exceed $5,000,000 in any Fiscal Year and $50,000,000 during the term of this
Agreement, not less than 75% of the consideration is cash, (B) no Default or
Event of Default exists immediately before or after giving effect to any such
sale, lease, transfer or other disposition, (C) in the case of any sale, lease
transfer or other disposition by any Loan Party, the fair value of all such
assets sold, leased, transferred or otherwise disposed of in any Fiscal Year
does not exceed an amount equal to $50,000,000 and (D) in the case of any sale,
lease, transfer or other disposition by any Foreign Subsidiary, (1) no Default
has occurred and is continuing, and (2) the Foreign Subsidiaries, taken as a
whole, do not sell, lease or transfer all, or substantially all, of their
assets.
 
(h)           Nature of Business.  Modify or alter, or permit any of its
Material Subsidiaries to modify or alter, in any material manner the nature and
type of its business as conducted at or prior to the Closing Date or the manner
in which such business is currently conducted, it being understood that neither
sales permitted by Section 5.02(g) nor Permitted Acquisitions shall constitute
such a material modification or alteration.
 
(i)            Capital Expenditures.  Make, or permit any of its Subsidiaries to
make, any Capital Expenditures that would cause the aggregate of all such
Capital Expenditures made by the Borrower and its Subsidiaries during any fiscal
year to exceed $375,000,000; provided, however, that if, for any year, the
aggregate amount of capital expenditures made by the Borrower and its
Subsidiaries is less than $375,000,000 (the difference between $375,000,000 and
the amount of Capital Expenditures in such year (the “Excess Amount”)), the
Borrower and its Subsidiaries shall be entitled to make additional Capital
Expenditures in the immediately succeeding year in an amount equal to the Excess
Amount, it being understood that the Excess Amount for any Fiscal Year shall be
deemed the first amount used in any succeeding Fiscal Year.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
79

--------------------------------------------------------------------------------

 

(j)            Mergers.  Merge into or consolidate with any Person or permit any
Person to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, except (i) for mergers or consolidation constituting
permitted Investments under Section 5.02(f) or asset dispositions permitted
pursuant to Section 5.02(g), (ii) mergers, consolidations, liquidations or
dissolutions (A) by any Loan Party (other than the Borrower) with or into any
other Loan Party, (B) by any Non-Loan Party (other than an Excluded Subsidiary)
with or into any Loan Party or (C) by any Non-Loan Party (other than an Excluded
Subsidiary) with or into any other Non-Loan Party (other than an Excluded
Subsidiary); provided that, in the case of any such merger or consolidation, the
person formed by such merger or consolidation shall be a wholly owned Subsidiary
of the Borrower, and provided further that in the case of any such merger or
consolidation (x) to which the Borrower is a party, the Person formed by such
merger or consolidation shall be the Borrower and (y) to which a Loan Party
(other than the Borrower) is a party (other than a merger or consolidation made
in accordance with subclause (B) above), the Person formed by such merger or
consolidation shall be a Loan Party on the same terms; and (iii) the
dissolution, liquidation or winding up of any subsidiary of the Borrower,
provided that such dissolution, liquidation or winding up would not reasonably
be expected to have a Material Adverse Effect and the assets of the Person so
dissolved, liquidated or wound-up are distributed to the Borrower or to another
Loan Party.
 
(k)           Amendments of Constitutive Documents.  Amend its constitutive
documents, except for amendments that would not reasonably be expected to
materially affect the interests of the Lenders.
 
(l)           Accounting Changes.  Make or permit any changes in (i) accounting
policies or reporting practices, except as permitted or required by generally
accepted accounting principles, or (ii) its Fiscal Year.
 
(m)          Negative Pledge; Payment Restrictions Affecting
Subsidiaries.  Enter into or allow to exist, or allow any Material Subsidiary to
enter into or allow to exist, any agreement prohibiting or conditioning the
ability of the Borrower or any such Subsidiary to (i) create any Lien upon any
of its property or assets, (ii) make dividends to, or pay any indebtedness owed
to, any Loan Party, (iii) make loans or advances to, or other investments in,
any Loan Party, or (iv) transfer any of its assets to any Loan Party other than
(A) any such agreement with or in favor of the Administrative Agent, the
Collateral Agent or the Lenders; (B) in connection with (1) any agreement
evidencing any Liens permitted pursuant to Section 5.02(a)(iii), (v), (vi),
(vii) or (ix) (so long as (x) in the case of agreements evidencing Liens
permitted under Section 5.02(a)(iii), such prohibitions or conditions are
customary for such Liens and the obligations they secure and (y) in the case of
agreements evidencing Liens permitted under Section 5.02(a)(v) and (vii) such
prohibitions or conditions relate solely to the assets that are the subject of
such Liens) or (2) any Debt permitted to be incurred under Section 5.02(b)(ii),
(iii), (vi), (vii), (viii), (xi), (xiii), (xvi), (xvii), (xviii), (xix), (xx) or
(xxi) above (so long as (x) in the case of agreements evidencing Debt permitted
under Section 5.02(b)(vi), such prohibitions or conditions are customary for
such Debt and (y) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vii), such prohibitions or conditions are limited to the assets
securing such Debt); (C) any agreement setting forth customary restrictions on
the subletting, assignment or transfer of any property or asset that is a lease,
license, conveyance or contract of similar property or assets; (D) any
restriction or encumbrance imposed pursuant to an agreement that has been
entered into by the Borrower or any Subsidiary of the Borrower for the
disposition of any of its property or assets so long as such disposition is
otherwise permitted under the Loan Documents; (E) any such agreement imposed in
connection with consignment agreements entered into in the ordinary course of
business; (F) customary anti-assignment provisions contained in any agreement
entered into in the ordinary course of business; (G) any agreement in existence
at the time a Subsidiary is acquired so long as such agreement was not entered
into in contemplation of such acquisition; (H) such encumbrances or restrictions
required by applicable law; or (I) any agreement in existence on the Closing
Date and listed on Schedule V, the terms of which shall have been disclosed in
writing to the Administrative Agent prior to the date thereof.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
80

--------------------------------------------------------------------------------

 
 
(n)          Sales and Lease Backs.  Except (x) as set forth in on Schedule
5.02(n) and (y) for Permitted Sale and Lease Back Transactions, become or remain
liable as lessee or as a guarantor  or other surety with respect to any lease of
any property, whether now owned or hereafter acquired (i) which such Loan Party
has sold or transferred or is to sell or transfer to any other Person (other
than another Loan Party) or (ii) which such Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by a Loan Party to any Person (other than another Loan
Party) in connection with such lease.
 
(o)          Prepayments, Amendments, Etc. of Debt.  (i) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Debt except (A) regularly scheduled (including repayments of
revolving facilities) or required repayments or redemptions of Subordinated Debt
permitted hereunder, (B) any prepayments or redemptions of Subordinated Debt in
connection with a refunding or refinancing of such Subordinated Debt permitted
by Section 5.02(b), or (C) any repayments of Subordinated Debt to the Company or
its Subsidiaries that was permitted to be incurred under this Agreement;
provided that in the case of any prepayments or redemptions by Loan Parties
pursuant to the foregoing clauses (B) or (C), the Payment Condition shall be
satisfied; or (ii) amend, modify or change in any manner materially adverse to
the Lenders any term or condition of any Subordinated Debt.
 
(p)          [RESERVED.]
 
(q)           Holding Company Status.  In the case of any domestic Subsidiary
that is a CFC, engage in any business or activity or incur liabilities other
than (i) the ownership of the Equity Interests of a CFC, (ii) maintaining its
corporate existence and (iii) activities incidental to the businesses or
activities described in the foregoing clauses (i) and (ii).
 
(r)           [RESERVED.]
 
Section 5.03     Reporting Requirements.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower will furnish to the Administrative Agent:
 
(a)           Default Notice.  As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of the Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of the Borrower setting forth details
of such Default or other event and the action that the Borrower has taken and
proposes to take with respect thereto.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
81

--------------------------------------------------------------------------------

 

(b)          Quarterly Financials.  Commencing with the Fiscal Quarter ending
March 31, 2011, as soon as available and in any event within 45 days after the
end of each of the first three quarters of each Fiscal Year (or such earlier
date as the Borrower may be required by the SEC to deliver its Form 10-Q or such
later date as the SEC may permit for the delivery of the Borrower’s Form 10-Q),
a Consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such quarter, and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous quarter and ending with the end of such quarter, and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth, in each case in comparative form the
corresponding figures for the corresponding period of the immediately preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal year
end audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto.
 
(c)           Annual Financials.  As soon as available and in any event no later
than 90 days following the end of the Fiscal Year ending December 31, 2010, a
copy of the annual audit report for such Fiscal Year, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied by
(A) an opinion acceptable to the Lenders of PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing acceptable to the
Lenders, (B) a certificate of a Responsible Officer of the Borrower stating that
no Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto, and (C) for any
Fiscal Year after January 1, 2011, a schedule in form reasonably satisfactory to
the Lenders of the computations used in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Sections 5.02(i) and
5.04; provided that, in the event of any change in GAAP used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 5.02(i) and 5.04, a statement of
reconciliation conforming such financial statements to GAAP.
 
(d)           Annual Budget.  As soon as available, and in any event no later
than 30 days after the end of each Fiscal Year of the Borrower, commencing with
the Fiscal Year ending December 31, 2011, a reasonably detailed consolidated
budget for the following Fiscal Year and each subsequent year thereafter through
the Maturity Date (including a projected Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following Fiscal Year), the
related projected Consolidated statements of cash flow and income for such
Fiscal Year and the projected Availability (detailing the respective Borrowing
Base and the amount of aggregate Advances) expected as of the end of each month
during such Fiscal Year (collectively, the “Projections”) in the form delivered
to the board of directors of the Borrower, which Projections shall be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections are based on then reasonable estimates and then available
information and assumptions; it being understood that the Projections are made
on the basis of the Borrower’s then current good faith views and assumptions
believed to be reasonable when made with respect to future events, and
assumptions that the Borrower believes to be reasonable as of the date thereof
(it being understood that projections are inherently unreliable and that actual
performance may differ materially from the Projections).
 
(e)           [RESERVED.]
 
(f)           [RESERVED.]
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
82

--------------------------------------------------------------------------------

 

(g)           ERISA Events and ERISA Reports.  Promptly and in any event within
3 Business Days after any Loan Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred with respect to an ERISA Plan, a
statement of a Responsible Officer of the Borrower describing such ERISA Event
and the action, if any, that such Loan Party or such ERISA Affiliate has taken
and proposes to take with respect thereto, on the date any records, documents or
other information must be furnished to the PBGC with respect to any ERISA Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.
 
(h)           Plan Terminations.  Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any ERISA Plan or
to have a trustee appointed to administer any ERISA Plan.
 
(i)           Actuarial Reports.  Promptly upon receipt thereof by any Loan
Party or any ERISA Affiliate, a copy of the annual actuarial valuation report
for each Plan the funded current liability percentage (as defined in
Section 302(d)(8) of ERISA) of which is less than 90% or the unfunded current
liability of which exceeds $5,000,000.
 
(j)           Multiemployer Plan Notices.  Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(i) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(ii) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (iii) the amount of liability incurred, or
that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (i) or (ii) above.
 
(k)           Litigation.  Promptly after the commencement thereof, notice of
each unstayed action, suit, investigation, litigation and proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries that (i) is reasonably likely to be determined adversely and if so
determined adversely would be reasonably likely to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note, any other Loan Document or the consummation of the
transactions contemplated hereby.
 
(l)            Securities Reports.  Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports that
the Borrower sends to its public stockholders, copies of all regular, periodic
and special reports, and all registration statements, that the Borrower files
with the Securities and Exchange Commission or any governmental authority that
may be substituted therefor, or with any national securities exchange; provided
that such documents may be made available by posting on the Borrower’s website.
 
(m)           Environmental Conditions.  Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
non-compliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would reasonably be expected to
(i) result in a material loss or liability or (ii) cause any real property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.
 
(n)           Other Information.  Such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as any
Lender Party (through the Administrative Agent), the Administrative Agent or any
of their advisors may from time to time reasonably request.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
83

--------------------------------------------------------------------------------

 

(o)           Borrowing Base Certificate.  A Borrowing Base Certificate
substantially in the form of Exhibit I as of the date required to be delivered
or so requested, in each case with supporting documentation (including, without
limitation, the documentation described in Schedule 1 to Exhibit I) shall be
furnished to the Administrative Agent:  (i) as soon as available and in any
event prior to the Initial Extension of Credit, (ii)(A) after the Initial
Extension of Credit, on or before the 15th day following the end of each fiscal
month, which monthly Borrowing Base Certificate shall reflect the Inventory
updated as of the end of each such month and (B) in addition to such monthly
Borrowing Base Certificates, (x) upon the occurrence and continuance of an Event
of Default or if Availability is less than $100,000,000, on or before the third
Business Day following the end of each week, which weekly Borrowing Base
Certificate shall reflect the Accounts updated as of the immediately preceding
Thursday; provided that if Availability is equal to or greater than $125,000,000
for three consecutive Business Days, such Borrowing Base Certificate shall be
delivered pursuant to clause (ii)(A) herein and (y) at the option of the
Borrower, weekly updates of Accounts, certified by a Responsible Officer, and
(iii) if requested by the Administrative Agent at any other time when the
Administrative Agent reasonably believe that the then existing Borrowing Base
Certificate is materially inaccurate, as soon as reasonably available after such
request, in each case with supporting documentation as the Lenders may
reasonably request (including without limitation, the documentation described on
Schedule 1 to Exhibit I) and (iv) pursuant to Section 5.02(g)(iv).
 
Documents required to be delivered pursuant to Section 5.01 or this Section 5.03
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date of receipt by the Administrative Agent
irrespective of when such document or materials are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Agents have unrestricted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent to request and
receive from the Loan Parties physical delivery of any specific information
provided for in Section 5.01 or this Section 5.03.  Other than with respect to
the bad faith, gross negligence or willful misconduct on the part of the Lead
Arrangers, Agents or Lenders, none of the Lead Arrangers, Agents or the Lenders
shall have any liability to any Loan Party, each other or any of their
respective Affiliates associated with establishing and maintaining the security
and confidentiality of the Informational Website and the information posted
thereto.
 
Section 5.04      Financial Covenant.  So long as any Financial Covenant Trigger
Event shall have occurred and be continuing, the Consolidated Fixed Charge
Coverage Ratio, for the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.03(b), shall not be less
than 1.1 to 1.0.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
Section 6.01      Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Advance or any
unreimbursed drawing with respect to any Letter of Credit when the same shall
become due and payable or any Loan Party shall fail to make any payment of
interest on any Advance or any other payment under any Loan Document within five
Business Days after the same becomes due and payable; or
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
84

--------------------------------------------------------------------------------

 
 
(b)          any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect, when made or deemed made; or
 
(c)           any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in Sections 2.14, 5.01(i), 5.01(t), 5.02, 5.03 or 5.04;
or
 
(d)          any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for after the earlier of 30 days after
(i) an Responsible Officer of any Loan Party obtaining knowledge of such default
or (ii) the Borrower receiving notice of such default from any Agent or any
Lender (any such notice to be identified as a notice of default and to refer
specifically to this paragraph); or
 
(e)           (i) any Loan Party or any of its Subsidiaries shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of one or more items of Debt of the Loan Parties and their Subsidiaries
(excluding Debt outstanding hereunder) that is outstanding in an aggregate
principal or notional amount (or, in the case of any Hedge Agreement (including,
for the avoidance of doubt, any guaranty by the Borrower of Secured Hedge
Agreements entered into by Dana Financial Services Switzerland GmbH with Hedge
Banks) an Agreement Value) of at least $50,000,000 when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreements or instruments relating to all such
Debt; or (ii) any other event shall occur or condition shall exist under the
agreements or instruments relating to one or more items of Debt of the Loan
Parties and their Subsidiaries (excluding Debt outstanding hereunder) that is
outstanding in an aggregate principal or notional amount of at least
$50,000,000, and such other event or condition shall continue after the
applicable grace period, if any, specified in all such agreements or
instruments, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) one or more
items of Debt of the Loan Parties and their Subsidiaries (excluding Debt
outstanding hereunder) that is outstanding in an aggregate principal or notional
amount (or, in the case of any Hedge Agreement, an Agreement Value) of at least
$50,000,000, shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled or required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
 
(f)           any Loan Party or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
85

--------------------------------------------------------------------------------

 
 
(g)          one or more final, non-appealable judgments or orders for the
payment of money in excess of $50,000,000 (exclusive of any judgment or order
the amounts of which are fully covered by insurance (less any applicable
deductible) which is not in dispute) in the aggregate at any time, shall be
rendered against any Loan Party or any of its Subsidiaries and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or
 
(h)          one or more nonmonetary judgments or orders shall be rendered
against any Loan Party or any of its Subsidiaries that is reasonably likely to
have a Material Adverse Effect, and there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(i)           any provision of any Loan Document after delivery thereof pursuant
to Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party intended to be a party to it, or any such
Loan Party shall so state in writing; or
 
(j)           any Collateral Document after delivery thereof pursuant to
Section 3.01 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected lien on and security interest in the
Collateral purported to be covered thereby; or
 
(k)           any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) is reasonably likely to have a Material Adverse Effect; or
 
(l)           any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $25,000,000
per annum; or
 
(m)          any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $20,000,000; or
 
(n)          any challenge by any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document or which
seeks to void, avoid, limit, or otherwise adversely affect the security interest
created by or in any Loan Document or any payment made pursuant thereto; or
 
(o)          a Change of Control shall occur;
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
86

--------------------------------------------------------------------------------

 
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Letter of
Credit Advances by the Issuing Banks or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower.
 
Section 6.02     Actions in Respect of the Letters of Credit upon Default.  If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to 105% of the
aggregate Available Amount of all Letters of Credit then outstanding.  If at any
time the Administrative Agent determines that any funds held in the L/C Cash
Collateral Account are subject to any right or claim of any Person other than
the Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.
 
ARTICLE VII
 
THE AGENTS
 
Section 7.01     Appointment and Authorization of the Agents.  (a)  Each Lender
Party hereby irrevocably appoints, designates and authorizes each of the Agents
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall any Agent
have or be deemed to have any fiduciary relationship with any Lender Party or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against such Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Each Issuing Bank shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and each Issuing Bank shall have all of
the benefits and immunities (i) provided to each Agent in this Article VII with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Agent” as used in this Article VII
and in the definition of “Agent-Related Person” included such Issuing Bank with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such Issuing Bank.  The provisions of this Article VII are solely for
the benefit of the Administrative Agent and the Lender Parties, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any such provisions.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
87

--------------------------------------------------------------------------------

 
 
(b)           Citigroup Global Markets Inc. hereby appoints Citicorp USA, Inc.
to act as “collateral agent” or as “administrative agent” solely for the purpose
of negotiating, executing, accepting delivery of and otherwise acting pursuant
to collateral access agreements, Landlord Lien Waivers or any other similar
agreement.
 
Section 7.02     Delegation of Duties.
 
(a)           Each Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.
 
(b)           Without limitation of the provisions of Section 7.02(a), it is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction.  It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein as a
“Supplemental Collateral Agent”).
 
(c)           In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 10.04 that refer to the Collateral
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Collateral Agent, as the context
may require.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
88

--------------------------------------------------------------------------------

 

(d)           Should any instrument in writing from any Loan Party be required
by any Supplemental Collateral Agent so appointed by the Collateral Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, such Loan Party shall execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent.  In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.
 
Section 7.03      Liability of Agents.
 
(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
 
(b)           No Agent-Related Person shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
Party or participant for any recital, statement, representation or warranty made
by any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender Party or participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.
 
(c)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or  any of its Agent-Related Persons to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender Party and each Lender Party confirms to the Administrative Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Agent-Related Persons.
 

Section 7.04      Reliance by Agents.  (a)  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent, as applicable.  Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
89

--------------------------------------------------------------------------------

 
 
(b)           For purposes of determining compliance with the conditions
specified in Section 3.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the relevant Agent or Agents
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.
 
Section 7.05      Notice of Default.  No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to any Agent for
the account of the Lenders, unless such Agent shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “Notice of Default.”  The
Administrative Agent will notify the Lenders of its receipt of any such
notice.  The Administrative Agent, in consultation with the Lenders, shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VI; provided, however, that unless and until
the Administrative Agent has received any such direction, it may (but shall not
be obligated to) take such action, or refrain from taking such action, in each
case, in consultation with the Lenders, with respect to such Default as it shall
deem advisable or in the best interest of the Lenders.
 
Section 7.06     Credit Decision; Disclosure of Information by Agents.  Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
90

--------------------------------------------------------------------------------

 
 
Section 7.07     Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including reasonable fees and expenses of
counsel) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of each of
the Agents.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Lender Party, its directors, shareholders or creditors and whether or not
the transactions contemplated hereby are consummated.
 
Section 7.08     Agents in Their Individual Capacity.
 
(a)           CUSA, CGMI, Wells Fargo, Bank of America, Barclays, Deutsche Bank,
ING and UBS and their respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though CUSA, CGMI, Wells Fargo, Bank of America, Barclays, Deutsche Bank, ING
and UBS, as the case may be, were not an Agent or Issuing Bank hereunder, as the
case may be, and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, each of CUSA, CGMI, Wells Fargo,
Bank of America, Barclays, Deutsche Bank, ING and UBS and each of their
respective Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
each of CUSA, CGMI, Wells Fargo, Bank of America, Barclays, Deutsche Bank, ING
and UBS and their respective Affiliates shall be under no obligation to provide
such information to them.  With respect to its Advances, each of CUSA, CGMI,
Wells Fargo, Bank of America, Barclays, Deutsch Bank, ING and UBS and their
respective Affiliates shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not an Agent, the Swing Line Lender or an Issuing Bank, as the case may be, and
the terms “Lender” and “Lenders” include CUSA, CGMI, Wells Fargo, Bank of
America, Barclays, Deutsche Bank, ING and UBS in its individual capacity.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
91

--------------------------------------------------------------------------------

 

(b)           Each Lender Party understands that the Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.08(b) as “Activities”) and may engage
in the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates.  Each Lender
Party understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lender
Parties that are not members of the Agent’s Group.  None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent shall deliver or otherwise make available
to each Lender Party such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lender Parties.
 
(c)           Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents).  Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender Party.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Communications) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender Party including any such duty that would prevent or restrict
the Agent’s Group from acting on behalf of customers (including the Loan Parties
or their Affiliates) or for its own account.
 
Section 7.09     Successor Agent.  Each Agent may resign from acting in such
capacity upon 30 days’ notice to the Lenders and the Borrower; provided that any
such resignation by CUSA shall also constitute the resignation by CUSA as
Issuing Bank.  If an Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders.  If no
successor agent is appointed prior to the effective date of the resignation of
such Agent, such Agent may appoint, after consulting with the Lenders, a
successor agent from among the Lenders.  Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and Issuing
Bank and the term “Agent” shall mean such successor agent, and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated and in the
case of the Administrative Agent, the retiring Issuing Bank’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring Agent or Issuing Bank, as the case may be, or any
other Lender, other than the obligation of the successor Issuing Bank to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or to make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring with
respect to such Letters of Credit.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article VII and Section 10.04 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.  If no successor agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
92

--------------------------------------------------------------------------------

 
 
Section 7.10     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.08
and 10.04) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
Section 7.11     Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent and the Collateral Agent, at their option and
in their discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
93

--------------------------------------------------------------------------------

 
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 5.02(a);
 
(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or if all of such Person’s assets are sold or liquidated as permitted
under the terms of the Loan Documents and the proceeds thereof are distributed
to the Borrower; and
 
(d)           to acquire, hold and enforce any and all Liens on Collateral
granted by and of the Loan Parties to secure any of the Secured Obligations,
together with such other powers and discretion as are reasonably incidental
thereto.
 
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (acting on behalf of all the Lenders) will confirm in
writing the Administrative Agent’s authority to release Liens or subordinate the
interests of the Secured Parties  in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 7.11.
 
Section 7.12     Other Agents; Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “book runner,” “documentation agent,” “arranger,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
 
Section 7.13     Flood Insurance on Mortgaged Properties.  The Administrative
Agent and the Collateral Agent have adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the Flood
Laws.  The Administrative Agent and the Collateral Agent , will post on the
applicable electronic platform (or otherwise distribute to the Lenders)
documents that it receives in connection with the Flood Laws.  However, the
Administrative Agent and the Collateral Agent remind each Lender that, pursuant
to the Flood Laws, each federally regulated lender (whether acting as a lender
or participant in the Facilities) is responsible for assuring its own compliance
with the flood insurance requirements.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
94

--------------------------------------------------------------------------------

 


ARTICLE VIII
 
SUBSIDIARY GUARANTY
 
Section 8.01     Subsidiary Guaranty.  Each Guarantor, severally,
unconditionally and irrevocably guarantees (the undertaking by each Guarantor
under this Article VIII being the “Guaranty”) the punctual payment when due,
whether at scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, of all of the Obligations of each of the
other Loan Parties now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnification payments, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty.  Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any of the other Loan Parties to
the Administrative Agent or any of the other Secured Parties under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
 
Section 8.02     Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto.  The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions.  The liability of each Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of,
and such Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:
 
(a)           any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;
 
(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents, or any other amendment or waiver of
or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;
 
(c)           any taking, exchange, release or nonperfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;
 
(d)          any manner of application of Collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents, or any other
property and assets of any other Loan Party or any of its Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any other Loan Party or any of its Subsidiaries;
 
(f)           any failure of the Administrative Agent or any other Secured Party
to disclose to any Loan Party any information relating to the financial
condition, operations, properties or prospects of any other Loan Party now or
hereafter known to the Administrative Agent or such other Secured Party, as the
case may be (such Guarantor waiving any duty on the part of the Secured Parties
to disclose such information);
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
95

--------------------------------------------------------------------------------

 
 
(g)           the failure of any other Person to execute this Guaranty or any
other guarantee or agreement of the release or reduction of the liability of any
of the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or
 
(h)           any other circumstance (including, without limitation, any statute
of limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party
or any other guarantor or surety other than payment in full in cash of the
Guaranteed Obligations.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.
 
Section 8.03     Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.
 
(b)           Each Guarantor hereby unconditionally waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
 
(c)           Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Secured Parties which in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights to proceed against any of the other Loan Parties, any other guarantor or
any other Person or any Collateral, and (ii) any defense based on any right of
setoff or counterclaim against or in respect of such Guarantor’s obligations
hereunder.
 
(d)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
96

--------------------------------------------------------------------------------

 

Section 8.04     Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of its
Obligations under this Guaranty or under any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any other Secured Party against such other
Loan Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, until such time as all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all of the Letters of Credit and all Secured Hedge
Agreements shall have expired or been terminated and the Commitments shall have
expired or terminated.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of all of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (b) the latest date of expiration or
termination of all Letters of Credit and all Secured Hedge Agreements, and
(c) the Termination Date, such amount shall be held in trust for the benefit of
the Administrative Agent and the other Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (i) any Guarantor shall pay to the
Administrative Agent all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated, and (iv) the
Termination Date shall have occurred, the Administrative Agent and the other
Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor.
 
Section 8.05     Additional Guarantors.  Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall include each such duly executed
and delivered Guaranty Supplement.
 
Section 8.06     Continuing Guarantee; Assignments.  This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (ii) the latest date of
expiration or termination of all Letters of Credit and all Secured Hedge
Agreements, and (iii) the Termination Date, (b) be binding upon each Guarantor
and its successors and assigns and (c) inure to the benefit of, and be
enforceable by, the Administrative Agent and the other Secured Parties and their
respective successors, transferees and assigns.  Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender Party may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement (including, without limitation, all or any portion of its
Commitment or Commitments, the Advances owing to it and the Notes held by it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender Party under this
Article VIII or otherwise, in each case as provided in Section 10.07.
 
Section 8.07     No Reliance.  Each Guarantor has, independently and without
reliance upon any Agent or any Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
97

--------------------------------------------------------------------------------

 
 
Section 8.08     No Fraudulent Transfer.  Each Guarantor which is incorporated
or formed under the laws of a jurisdiction located within the United States, and
by its acceptance of this Guaranty, the Agents and each Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Guaranteed Obligations of such Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of U.S. bankruptcy laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Guaranteed Obligations of such Guarantor hereunder.  To effectuate the foregoing
intention, the Agents, the Secured Parties and such Guarantors hereby
irrevocably agree that the Guaranteed Obligations of such Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will not result
in the Guaranteed Obligations of such Guarantor under this Guaranty constituting
a fraudulent transfer or conveyance.


ARTICLE IX
 
[RESERVED]
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.01   Amendments, Etc.  Except as provided in Section 2.21, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall;
 
(a)           waive any condition set forth in Section 3.01(a) without the
written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.05 or Section 6.01) without the
written consent of such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Advance, or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
 
(e)           change (i) Section 2.02(a) in a manner that would alter the pro
rata nature of Borrowings required thereby or (ii) Section 2.13 in a manner that
would alter the pro rata sharing of payments required thereby, in each case with
respect to clauses (i) and (ii) of this Section 10.01(e), without the written
consent of each Lender;
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
98

--------------------------------------------------------------------------------

 
 
(f)           change the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or grant any consent hereunder, without
the written consent of each Lender;
 
(g)          [RESERVED];
 
(h)           except in connection with a transaction permitted under this
Agreement, release all or substantially all of the value of the Guarantors from
the Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender; and
 
(i)            increase the advance rates set forth in the definition of the
term “Borrowing Base”, add new asset categories to the Borrowing Base or
otherwise cause the Borrowing Base or availability under the credit facility
provided for herein to be increased (provided, that, the foregoing shall not
limit the discretion of the Administrative Agent to add assets acquired in a
Permitted Acquisition to the Borrowing Base) without the written consent of the
Supermajority Lenders;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender or the Issuing Banks, as the case
may be, in addition to the Lenders required above, affect the rights or duties
of the Swing Line Lender or of the Issuing Banks, as the case may be, under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.  In the event that the Borrower requests that this Agreement or
any other Loan Document be amended in a manner which would require the consent
of each Lender and such modification or amendment is agreed to by the Required
Lenders, then the Borrower and the Administrative Agent shall be permitted to
amend this Agreement or such other Loan Document without the consent of the
Lender or Lenders which did not agree to the modification or amendment requested
by the Borrower (such Lender or Lenders, collectively, the “Non-Consenting
Lenders”) to provide for (i) the termination of the Commitment of each of the
Non Consenting Lenders, (ii) the addition to this Agreement of one or more other
financial institutions (each of which shall meet the requirements of
Section 10.07), or an increase in the Commitment of one or more of the Required
Lenders approving such modification or amendment, so that the aggregate value of
the sum of each of the Lenders’ Commitments after giving effect to such
amendment shall be in the same amount as the aggregate value of the sum of each
of the Lenders’ Commitments immediately before giving effect to such amendment,
(iii) if any Advances are outstanding at the time of such amendment, the making
of such additional Advances by such new financial institutions or Required
Lenders, as the case may be, as may be necessary to repay in full the
outstanding Advances (including principal, interest, fees and other amounts due
and owing under the Loan Documents) of the Non-Consenting Lenders immediately
before giving effect to such amendment and (iv) such other modifications to this
Agreement as may be appropriate.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
99

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Section 10.01, if at any time
on or before the date that is sixty  (60) days following the Closing Date, the
Administrative Agent and the Borrowers shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Loan Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.
 
Each Loan Party acknowledges the agreements set forth in the Fee Letter and the
Administrative Agent Fee Letter and agrees that it will execute and deliver such
amendments to the Loan Documents as shall be deemed advisable by the Lead
Arrangers to give effect to the provisions of the Fee Letter and the
Administrative Agent Fee Letter.  Notwithstanding anything to the contrary in
this Section 10.01, the Administrative Agent and the Loan Parties shall be
permitted to execute and deliver such amendments and such amendments shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.
 
Section 10.02   Notices, Etc.  (a)  All notices and other communications
provided for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, if to the
Borrower or any Guarantor, at the Borrower’s address at 3939 Technology Drive,
Maumee, Ohio 43537, Attention:  Treasurer, as well as to the attention of the
general counsel of the Borrower at the Borrower’s address, fax number (419)
535-4544; if to any Lender or any Issuing Banks, at its Applicable Lending
Office, respectively, specified opposite its name on Schedule I hereto; if to
any other Lender Party, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party; if to the
Administrative Agent, at its address at 390 Greenwich Street, New York, New York
10013, fax number (646) 328-3782, Attention:  Shapleigh Smith, as well as to
Shearman & Sterling, counsel to the Administrative Agent, at its address at 599
Lexington Avenue, New York, New York 10022, fax number (212) 848-7179,
Attention:  Maura O’Sullivan, Esq.; or, as to the Borrower, any Guarantor or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties.  All such notices and communications
shall, when mailed, telegraphed or telecopied, be effective three Business Days
after being deposited in the U.S. mails, first class postage prepaid, delivered
to the telegraph company or confirmed as received when sent by telecopier,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent.  Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
 
(b)           The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
Conversion of an existing, Borrowing or other Extension of Credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Extension of Credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.  In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.  The Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on an Informational Website or a substantially
similar electronic transmission system (the “Platform”).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
100

--------------------------------------------------------------------------------

 
 
(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
(d)           The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents.  Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.  Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
 
Section 10.03   No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
101

--------------------------------------------------------------------------------

 

Section 10.04   Costs, Fees and Expenses.  (a)  Each Loan Party agrees (i) to
pay or reimburse the Administrative Agent, the Syndication Agent, the Collateral
Agent, the Documentation Agents, the Senior Managing Agents and each Lead
Arranger for all reasonable costs and expenses incurred by each such Agent in
connection with (a) the development, preparation, negotiation and execution of
this Agreement and the other Loan Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), (b) the
syndication and funding of the Revolving Credit Facility, (c) the creation,
perfection or protection of the liens under the Loan Documents (including all
reasonable search, filing and recording fees) and (d) the ongoing administration
of the Loan Documents (including the preparation, negotiation and execution of
any amendments, consents, waivers, assignments, restatements or supplements
thereto and costs associated with insurance reviews, collateral audits, field
exams, collateral valuations and collateral reviews); provided, that, prior to
the occurrence, and during the continuance, of  a Default or Event of Default,
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by any Agent, local or specialist counsel, provided further
that no such limitation shall apply if counsel determines in good faith that
there is a conflict of interest that requires separate representation for any
party, and (ii)  to pay or reimburse each Agent and each of the Lenders for all
reasonable documented costs and expenses, incurred  by such Agent or such
Lenders and in connection with (a) the enforcement of the Loan Documents or
collection of payments due from any Loan Party and (b) any legal proceeding
relating to or arising out of the Revolving Credit Facility or the other
transactions contemplated by the Loan Documents.  The foregoing fees, costs and
expenses shall include all search, filing, recording, title insurance,
collateral review, monitoring, and appraisal charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by the Agents and
the cost of independent public accountants and other outside experts retained
jointly by the Agents.  All amounts due under this Section 10.04(a) shall be
payable within ten Business Days after demand therefor accompanied by an
appropriate invoice.  The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.
 
(b)           Whether or not the transactions contemplated hereby are
consummated, each Loan Party shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents, advisors, attorneys-in-fact and
representatives (collectively the “Indemnitees”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements of counsel), joint or several that may be
incurred by, or asserted or awarded against any Indemnitee, in each case arising
out of or in connection with or relating to any investigation, litigation or
proceeding or the preparation of any defense with respect thereto arising out of
or in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment,
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any other Loan Party,
or any Liability related in any way to the Borrower or any other Loan Party in
respect of Environmental Laws, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such claim,
damage, loss, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or any of its
Subsidiaries, any security holders or creditors of the foregoing an Indemnitee
or any other Person, or an Indemnitee is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated.  No Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to the Borrower or any of its Subsidiaries for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct.  In no event, however, shall any Indemnitee be liable to the
Borrower or any of its Subsidiaries on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).  No Indemnitee shall be
liable to the Borrower or any of its Subsidiaries for any damages arising from
the use by others of any information or other materials obtained through an
Informational Website or other similar information transmission systems in
connection with this Agreement.  All amounts due under this Section 10.04(b)
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
102

--------------------------------------------------------------------------------

 
 
(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any actual loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender Party to fund
or maintain such Advance.
 
Section 10.05   Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured.  Each Lender
Party agrees promptly to notify the Borrower after any such set off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.  The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
103

--------------------------------------------------------------------------------

 

Section 10.06   Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Guarantors, each Agent, the
Issuing Banks and the Swing Line Lender and the Administrative Agent shall have
been notified by each Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender Party.
 
Section 10.07   Successors and Assigns.  (a)  Each Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility for which a Commitment is being
assigned, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if any) subject to
such assignment and a processing and recordation fee of $3,500 (which shall not
be payable by the Borrower).  The parties hereto acknowledge and agree that, at
the election of the Administrative Agent, any such Assignment and Acceptance may
be electronically executed and delivered to the Administrative Agent via an
electronic loan assignment confirmation system acceptable to the Administrative
Agent (which shall include ClearPar, LLC).
 
(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 10.04 to the extent any claim
thereunder relates to an event arising prior to such assignment) and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).
 
(c)           By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
assigning Lender Party makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
Party makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender or
Issuing Bank, as the case may be.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
104

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender Party
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Agent or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof and a
copy of such Assignment and Acceptance to the Borrower and each other Agent.  In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Acceptance and, if any assigning Lender that had a Note or Notes
prior to such assignment has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder.  Such new Note or Notes shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto, as the case may be.
 
(f)           Each Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (which shall not be payable by
the Borrower).
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
105

--------------------------------------------------------------------------------

 

(g)           Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agents and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest (other
than default interest) on, the Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or release a substantial portion of the value of the
Collateral or the value of the Guaranties and (vi) the participating banks or
other entities shall be entitled to the benefit of Section 2.12 to the same
extent as if they were a Lender Party but, with respect to any particular
participant, to no greater extent than the Lender Party that sold the
participation to such participant and only if such participant agrees to comply
with Section 2.12(e) as though it were a Lender Party.
 
(h)           Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party in accordance with Section 10.09 hereof.
 
(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time (and without the consent of the Administrative
Agent or the Borrower) create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System
 
(j)            Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided, however, that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
106

--------------------------------------------------------------------------------

 

(k)           Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, however, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof.  The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10 and
2.12 (or any other increased costs protection provision) and (iii) the Granting
Lender shall for all purposes, including, without limitation, the approval of
any amendment or waiver of any provision of any Loan Document, remain the Lender
Party of record hereunder.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC.  This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment.
 
Section 10.08   Execution in Counterparts; Integration.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic communication shall be effective as
delivery of a manually executed counterpart of this Agreement.  This Agreement
and the other Loan Documents, together with the provisions of the Commitment
Letter that are stated to survive the execution hereof and the Fee Letter and
the Administrative Agent Fee Letter, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
 
Section 10.09   Confidentiality; Press Releases, Related Matters and Treatment
of Information.  (a)  No Agent or Lender Party shall disclose any Confidential
Information to any Person without the consent of the Borrower, other than (i) to
such Agent’s or such Lender Party’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible Assignees
and participants, and then only on a confidential, need to know basis, (ii) as
requested or required by any law, rule or regulation or judicial process or
(iii) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking.
 
(b)           Each of the parties hereto and each party joining hereafter agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with the Borrower, the Administrative Agent and such
Lender before issuing such press release or other public disclosure.  Each party
consents to the publication by the Agents or any Lender Party of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement.  The Agents reserve the right to provide to industry trade
organizations such necessary and customary information needed for inclusion in
league table measurements.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
107

--------------------------------------------------------------------------------

 
 
(c)           Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting
Information”).  Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain Restricting Information.  Each Lender Party acknowledges that
United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning the issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Agent-Related Persons
shall, by making any Communications (including Restricting Information)
available to a Lender Party, by participating in any conversations or other
interactions with a Lender Party or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Agent-Related Persons be responsible or
liable in any way for any decision a Lender Party may make to limit or to not
limit its access to Restricting Information.  In particular, none of the
Administrative Agent nor any of its Agent-Related Persons (i) shall have, and
the Administrative Agent, on behalf of itself and each of its Agent-Related
Persons, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Lender Party has or has not limited its access to Restricting Information,
such Lender Party’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender Party’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Lender Party or any of their respective Agent-Related Persons
arising out of or relating to the Administrative Agent or any of its
Agent-Related Persons providing or not providing Restricting Information to any
Lender Party.
 
(d)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Platform or otherwise shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Administrative Agent and the Lender
Parties to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Agreement) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Platform designated
“Public Side Information,” and (iv) the Administrative Agent shall be entitled
to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Platform not
designated “Public Side Information.”  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information.
 
(e)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf.  Each Lender Party agrees to notify the Administrative Agent from
time to time of such Lender Party’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
108

--------------------------------------------------------------------------------

 
 
(f)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties
generally.  Each Lender Party that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lender Parties may have access to
Restricting Information that is not available to such electing Lender
Party.  None of the Administrative Agent nor any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.
 
(g)           Clauses (c), (d), (e) and (f) of this Section 10.09 are designed
to assist the Administrative Agent, the Lender Parties and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information.  Neither
the Administrative Agent nor any of its Agent-Related Persons warrants or makes
any other statement with respect to the adequacy of such provisions to achieve
such purpose nor does the Administrative Agent or any of its Agent-Related
Persons warrant or make any other statement to the effect that a Loan Party or
Lender Party’s adherence to such provisions will be sufficient to ensure
compliance by such Loan Party or Lender Party with its contractual obligations
or its duties under applicable law in respect of Restricting Information and
each of the Lender Parties and each Loan Party assumes the risks associated
therewith.
 
Section 10.10   Patriot Act Notice.  Each Lender Party and each Agent (for
itself and not on behalf of any Lender Party) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.  The Borrower shall, and shall cause
each of its Subsidiaries to, provide the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.
 
Section 10.11   Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement
 
109

--------------------------------------------------------------------------------

 
 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
Section 10.12   Governing Law.
 
This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
Section 10.13   Waiver of Jury Trial.
 
Each of the Guarantors, the Borrower, the Agents and the Lender Parties
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances or the actions of the
Administrative Agent or any Lender Party in the negotiation, administration,
performance or enforcement thereof.
 
[The remainder of this page intentionally left blank]
 
Dana
Amended and Restated Revolving Credit and Guaranty Agreement  
 
110

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 
DANA HOLDING CORPORATION, as Borrower
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Vice President and Treasurer
     
DANA LIMITED,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA AUTOMOTIVE SYSTEMS GROUP, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA DRIVESHAFT PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA DRIVESHAFT MANUFACTURING, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA LIGHT AXLE PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA LIGHT AXLE MANUFACTURING, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer



[Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 

 
DANA SEALING PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA SEALING MANUFACTURING, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA STRUCTURAL PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA STRUCTURAL MANUFACTURING, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA THERMAL PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA COMMERCIAL VEHICLE PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer



[Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

 
DANA COMMERCIAL VEHICLE
 
MANUFACTURING, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
SPICER HEAVY AXLE & BRAKE, INC.,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA OFF HIGHWAY PRODUCTS, LLC,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA WORLD TRADE CORPORATION,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA AUTOMOTIVE AFTERMARKET, INC.,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer
     
DANA GLOBAL PRODUCTS, INC.,
 
as a Guarantor
     
By:
/s/ Ralph Than
   
Name:  Ralph Than
   
Title:  Treasurer



[Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

 
CITICORP USA, INC., as Administrative Agent,
Collateral Agent
     
By:
/s/ Shane V. Azzara
   
Name: Shane V. Azzara
   
Title: Director
     
Citibank, N.A., as a Lender
     
By:
/s/ Shane V. Azzara
   
Name: Shane V. Azzara
   
Title: Director
     
BANK OF AMERICA, N.A., as Documentation Agent
and Lender
     
By:
/s/ Thomas J. Brennan
   
Name: Thomas J. Brennan
   
Title: Senior Vice President
     
BARCLAYS BANK PLC, as a Lender
     
By:
/s/ David Barton
   
Name: David Barton
   
Title: Director
     
DEUTSCHE BANK AG NEW YORK BRANCH, as a
and Lender
     
By:
/s/ Erin Morrissey
   
Name: Erin Morrissey
   
Title:  Vice President
     
By:
/s/ Carin Keegan
   
Name: Carin Keegan
   
Title: Director



[Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

 
ING CAPITAL LLC, as Senior Managing
Agent and Lender
     
By:
/s/ William Beddingfield
   
Name:  William Beddingfield
   
Title:    Managing Director
     
UBS LOAN FINANCE LLC, as a Lender
     
By:
/s/ Mary E. Evans
   
Name:  Mary E. Evans
   
Title:    Associate Director
     
By:
/s/ Iria R. Otsa
   
Name:  Iria R. Otsa
   
Title:    Associate Director
     
WELLS FARGO CAPITAL FINANCE, LLC, as
 
Joint Lead Arranger, Joint Bookrunner,
 
Syndication Agent, Issuing Bank and Lender
     
By:
/s/ Thomas Forbath
   
Name:  Thomas Forbath
   
Title:    Vice President
     
JPMORGAN CHASE BANK, N.A., as a Lender
     
By:
/s/ Robert P. Kellas
   
Name:  Robert P. Kellas
   
Title:    Executive Director
     
State of California Public Employees’
Retirement System, as a Lender
       
By:
/s/ Mike Claybar
   
Name:  Mike Claybar
   
Title:    Portfolio Manager



[Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 

 

 
CIT Bank, as a Lender
     
By:
/s/ Benjamin Haslam
   
Name:  Benjamin Haslam
   
Title:    Authorized Signatory
     
Fifth Third Bank, an Ohio banking corporation,
as a Lender
     
By:
/s/ Brian Jelinski
   
Name:  Brian Jelinski
   
Title:    Assistant Vice President
     
KeyBank National Association, as a Lender
     
By:
/s/ Mike Claybar
   
Name:  Andrew C. Ashley
   
Title:    AVP
     
PNC Bank, N.A., as a Lender
     
By:
/s/ Angus J. White
   
Name:  Angus J. White
   
Title:    Senior Vice President
     
RB INTERNATIONAL FINANCE (USA) LLC, as a
Lender
     
By:
/s/ Astrid Noebauer
   
Name:  Astrid Noebauer
   
Title:    Group Vice President
     
By:
/s/ Marta Miller
   
Name:  Marta Miller
   
Title:    Vice President
     
Sumitomo Mitsui Banking Corporation, as a
Lender
     
By:
/s/ Yoshihiro Hyakutome
   
Name:  Yoshihiro Hyakutome
   
Title:    General Manager
     
Webster Business Credit Corporation, as a
Lender
     
By:
/s/ Harvey Winter
   
Name:  Harvey Winter
   
Title:    Vice President



[Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement]

 
 

--------------------------------------------------------------------------------

 